     Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page Received
                                                                    1 of 134and E-Filed for Record
                                                                     EXHIBIT 1
                                                                                                 4/1/2019 3:25 PM
                                                                                         Melisa Miller, District Clerk
                                                                                        Montgomery County, Texas
                                                                                        Deputy Clerk, Terrell Mizell
                                          19-04-04618
                                Cause No. _________________

MARION FAWN CREIGHTON                           §                   IN THE DISTRICT COURT
Individually and Derivatively on behalf of      §
(1) VIP MED SURG VENTURES, LLC,                 §       OF MONGOMERY COUNTY, TEXAS
(2) VIP SURG ASC, LLC, and                      §
(3) 3083 IMAGING,LLC                            §             284th
                                                              ___________ DISTRICT COURT
                                                §
V.                                              §
                                                §
COOPER COLLINS, VIP MED SURG                    §
VENTURES, LLC, VIP SURG ASC, LLC                §
and, 3083 IMAGING, LLC                          §

             MARION FAWN CREIGHTON’S ORIGINAL PETITION
          REQUEST FOR EX PARTE TEMPORARY RESTRAINING ORDER
                      AND TEMPORARY INJUNCTION


       Marion Fawn Creighton respectfully requests that this Court enter a mandatory and

prohibitive Temporary Restraining Order: (1) requiring VIP Med Surg Ventures, LLC (“MSV”),

VIP Surg ASC, LLC (“ASC”), and 3083 Imaging, LLC (“3083” and, with MSV and ASC, the

“Companies”) to continue their operations in the normal course of business, (2) prohibiting each

person acting for or on behalf of each Company from interfering with any of the Company’s

operations in the ordinary course of business, and (3) prohibiting each person acting for or on

behalf of each of each Company from interfering with the ASC’s negotiation of a sale of its assets

on commercially reasonable terms. Ms. Creighton further requests that Julie McKay Smart and

Phillip Wills, each of whom serves as a Manager of MSV, and Mrs. Smart who is currently is a

co-Manager of ASC with Ms. Creighton of the ASC, be removed as Managers of each Company,

that Ms. Creighton be restored as a Manager of MSV, ASC, and 3083 such that she will become

the sole Manager of each Company through the duration of the trial of this case. Ms. Creighton

also requests that MSV’s Ground Lease be reinstated retroactively to March 7, 2019 and that none




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                      Page 1 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 2 of 134



of the elements of the Court’s Order be modified by any person subject to the Order without Court

approval.

       Ms. Creighton seeks other injunctive relief to restore the parties to the last actual,

peaceable, non-contested status that preceded the controversy as described below.

       Ms. Creighton also seeks damages, personally and on behalf of each Company, and

preliminary injunction to extend any temporary relief granted.

                            Discovery Level and Rule 47 Statement

       1.      Ms. Creighton asks that discovery in this case proceed under Level 3, Rule 190.4.

Ms. Creighton seeks monetary and injunctive relief over $1,000,000 under Rule 47(c).

                                              Parties

       2.      VIP Med Surg Ventures, LLC is a Texas limited liability company with its principle

place of business in Conroe, Texas. It may be served with process by serving its registered agent

for service of process, Brandon Creighton, at 11133 Interstate 45, Ste 320, Conroe, Texas 77304.

       3.      VIP Surg ASC, LLC is a Texas limited liability company that operates an

ambulatory surgery center at its principle place of business in Conroe, Texas. It may be served

with process by serving its registered agent for service of process, Incorp Services, Inc. at

815 Brazos, Ste. 500, Austin, Texas 78701.

       4.      3083 Imaging, LLC is a Texas limited liability company that operates an imaging

center at its principle place of business in Conroe, Texas. It may be served with process by serving

its registered agent for service of process, Incorp Services, Inc. at 815 Brazos, Ste. 500, Austin,

Texas 78701

       5.      Julie McKay Smart is a Texas resident who lives in Montgomery County. She can

be served with process at 14838 Lake Mount Pleasant Road, Montgomery, Texas 77356.




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                        Page 2 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 3 of 134



       6.      Phillip Wills is a Texas resident who lives in Montgomery County. He can be

served with process at 15000 Mansions View Drive #21002 Conroe, TX 77384.

       7.      Cooper Collins is a Texas resident who lives in Montgomery County. He can be

served with process at 32126 Edgewater Dr., Magnolia, TX 77354.

                                     Jurisdiction and Venue

       8.      This Court has personal jurisdiction over each Defendant because each one is a

resident of Texas. This Court has subject matter jurisdiction because the relief sought is within this

Court’s jurisdiction.

       9.      Venue is proper in this Court under section 15.002 of the Texas Civil Practice and

Remedies Code because all or a substantial part of the events or omissions that give rise to each

Plaintiff’s claims occurred in Montgomery County, Texas.

                                          Pertinent Facts

       10.     This lawsuit arises from a long and sordid history of business owners’ conflicts of

interest, sitting on both sides of the table in multiple negotiations and disputes, wrongfully taking

Company money for personal use (then denying it), repeated breaches of contract, fraudulently

forging signatures on important documents, and multiple instances of financial and legal bullying

to pressure each Company’s owners to bend to one person’s will.

       11.     Plaintiffs MSV, ASC, and 3083 are owned by four individual Member/Owners;

(1) Cooper Collins, (2) Brandon Belanger, (3) Mrs. Smart, and (4) Ms. Creighton. Mrs. Smart and

Ms. Creighton are healthcare professionals. Mrs. Smart is a registered nurse. Ms. Creighton has

been an executive in the HCA Hospital system at Conroe Regional Medical Center, CEO of Apollo

Hospital in The Woodlands, and Manager of the three Plaintiff Companies in this lawsuit.




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                         Page 3 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 4 of 134



        12.     Ms. Creighton will provide an overview of the period between 2015 and late 2018,

then provide a more detailed description of the various bad acts by several people between late

2018 and April 1, 2019, re3sulting in the need for the extraordinary relief sought here.

                                   2015 THROUGH LATE 2018

        13.     Ms. Creighton and Mrs. Smart were the driving forces behind the idea of creating

a multiservice medical facility in North Conroe. They located land at the intersection of I-45 and

Highway 3083 (the “Site”) owned by Mr. Cooper Collins or one of the companies he is associated

with. Mr. Collins is a local multi-millionaire who owns various companies, including a

construction company – CSB Contractors, Inc. (“CSB”) – that has been sued several times by

unhappy clients for whom CSB built projects. At least two such cases are currently pending.

        14.     Ms. Creighton and Mrs. Smart eventually joined with and Collins and Brandon

Belanger, a former professional baseball player who invests with Mr. Collins in various projects,

and all four became owners and some became managers of each of the Companies.1

        15.     Through various intrigues and deceptions, Mr. Collins compelled the other three

Members to hire CSB to construct a medical center building at the Site (“Building”). Construction

began in 2015. CSB had never built a medical facility before, it’s work was substandard, it failed

to comply with federal requirements for an ASC, the building was over-budget, it was a year

behind schedule, and it failed four Accreditation Association for Ambulatory Health Care

(“AAAHC”) inspection surveys due to CSB’s poor construction.

        16.     One occupied, the Building’s electrical system repeatedly failed, causing MSV to

spend tens of thousands of dollars for fuel to run the generators needed to provide electricity.

Providing a reliable electrical supply was CSB’s obligation under the contract to build.


1
 Secretary of State filings showing them as Members or Managers and excerpts from each Company’s Company
Agreement are attached as Exhibit 1 to Ms. Creighton’s affidavit.


CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                           Page 4 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 5 of 134



        17.     The HVAC system CSB installed failed to deliver as promised. It could not

adequately heat, cool, and dehumidify the Building, which caused significant damage to a CT

scanner and an MRI imaging machine due to unacceptable humidity. The poor work resulted in at

least one surgeon complaining that he was sweating on his patient while operating in the ASC’s

operating room.

        18.     On July 29, 2016, Mr. Collins wrongfully transferred $735,000 from MSV’s LOC

at JP Morgan Chase to a law firm in Tennessee, Harris Shelton Hanover Walsh, PLLC. MSV had

no dealings with this law firm and Mr. Collins was not authorized to use MSV’s funds for anything

other than MSV’s use. Indeed, Mr. Collins was not an MSV Manager and, under its Company

Agreement, he had no right to transfer MSV’s funds for any purpose. Excerpts from MSV’s

Company Agreement confirming that he was not authorized to take this action are attached as

Exhibit 1.2

        19.     Ms. Creighton contacted the bank, believing MSV was the victim of a cyber-attack,

but the bank confirmed Mr. Collins called to authorize the transfer. When Ms. Creighton asked

Mr. Collins if he had transferred this amount, he said No. When Ms. Creighton again asked the

bank if they could confirm Mr. Cooper made the request, they confirmed that they had listened to

the taped call and recognized Mr. Collins as the caller. She asked Mr. Collins a second time if he

authorized the transfer – and he denied it again.

        20.     Ms. Creighton then called the bank and asked it if had mistakenly transferred the

funds from MSV’s account when it should have come from Mr. Collins’s personal account. The

bank advised her that Mr. Collins did not have an account the money could have come from!




2
  To the best of Ms. Creighton’s knowledge, Mr. Collins never confessed to Harris Shelton Hanover Walsh, PLLC
that he was not authorized to deliver MSV’s $735,000 to the Firm.


CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                               Page 5 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 6 of 134



       21.     When Ms. Creighton asked Mr. Collins a third time whether he had transferred the

funds, Mr. Collins confessed. When Ms. Creighton demanded to know why he denied doing so

twice before, he said, “You asked if I transferred $735,000, when I actually transferred $750,000.”

       22.     Mr. Collins lied when he defended his refusal to confess by saying Ms. Creighton

inquired about the wrong amount of the transfer. The JP Morgan statement showing the transfer

was $735,000 attached as Exhibit 2.

       23.     Mr. Collins initially claimed, unilaterally, that the $735,000 was a loan to himself

and that he would pay back at an unstated interest rate by December 31, 2017. Mr. Collins’s

electronic message confirming “his version” of these events is attached as Exhibit 3.

       24.     Mr. Collins did not return the $735,000 by December 31, 2017. MSV was

significantly harmed by losing access to this significant amount of money. Its cash flow was

destroyed. Its ability to buy needed materials and supplies was critically cut short. Ms. Creighton

personally infused over $400,000 of her own money into MSV to allow it to remain in business

while it waited on Mr. Collins to repay his unapproved “loan.”

       25.     Mr. Collins did not repay this fraudulent loan by December 31, 2017. He simply

crippled MSV and forced it to cut corners or allow others pay bills themselves, as Ms. Creighton

did, to overcome the damage caused by for his defalcation.

       26.     MSV signed a Ground Lease for use of the Site. The plan was for MSV to lease the

Building from C-Cubed, and MSV would then sublease space to ASC, 3083, and an Urgent Care

Center. A copy of the Ground Lease is attached as Exhibit 4.

       27.     Finally, on May 7, 2018, Mr. Collins executed a Settlement Agreement with MSV

and his solely owned construction company, C-Cubed, under which: (a) he would deliver

$404,604.85 to MSV, (b) MSV would forgive the unpaid balance of his “loan of MSV’s funds” to




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                         Page 6 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 7 of 134



himself, (c) he and C-Cubed released MSV for any amount MSV’s owed for its use of the Site –

despite the absence of any written agreement ever obligating MSV to pay either Mr. Collins or

C-Cubed for this, (d) C-Cubed agreed MSV had “paid in full” all Lease Rent it owned under the

Ground Lease through May 2018 and all property taxes through December 31,2017; (e) C-Cubed

agreed to modify the Ground Lease between it and MSV to, among other things, confirm that MSV

was only leasing a 2.384 acre section of the 12.2 acres described in the Lease, and (f) other mutual

consideration. A copy of the Settlement Agreement is attached as Exhibit 5.

       28.     Not surprisingly, despite Mr. Collins being the sole owner and sole Manager of

C-Cubed, but consistent with Mr. Collins’s self-dealings with these Companies, he never caused

C-Cubed to modify the Ground Lease.

   RECENT PROBLEMS GIVING RISE TO THE NEED FOR INJUNCTIVE RELIEF

       29.     When 3083 and ASC finally opened for business, more than a year late due to

CSB’s construction delays, they did not meet their financial performance goals. Much of this, of

course, resulted from the substandard Building they occupied, the intermittent electric power

outages they suffered, and the equipment malfunctions or equipment deterioration caused by the

excess heat and humidity CSB’s poor construction caused.

       30.     In 2018 the four owners began looking for an exit strategy. They ultimately signed

a Letter of Intent with two companies – one of which would buy the building and the real estate

(Astoria Property Company, LLC) and a second that would buy the assets from MSV and ASC

(Muve – Conroe, LLC). This sale was initially projected to close in December 2018 and was

generally described as the “Muve Deal.”

       31.     In November, as the Muve sale date approached, Mr. Collins began a course of

conduct that was irrational and harmful to the Companies – but which was arguably very profitable




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                        Page 7 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 8 of 134



to him. He began making demands and asserting himself into MSV’s daily operations as if he was

a Manager as opposed to merely an Owner, including:

       Refusing to allow MSV to continue paying Ms. Creighton for her service as
       Manager of MSV, despite continuing to pay Mrs. Smart in her role as Manager.
       This violated state and federal wage and hour laws (requiring payment for an
       employee’s work) and MSV’s Company Agreement (which denied Mr. Collins the
       right to make any decisions in MSV’s business). When Ms. Creighton asked why
       Mrs. Smart was paid and she was not, she was told, “Mrs. Smart needs money” or
       words to that effect. Nonetheless, MSV and Mr. Collins continued to require and
       allow Ms. Creighton to perform her Managerial duties – without pay.

       Demanding, personally or through another employee, that Ms. Creighton work
       off-site and not come to any Company’s office at the Building. This happened after
       Mrs. Smart circulated an email in late November 2018 claiming Ms. Creighton
       “stormed into” her office, threatened her, and “lost control.” Two witness who were
       present during this alleged event categorically denied that Ms. Creighton acted the
       way Mrs. Smart alleged and both say Ms. Creighton was by far the calmest and
       most controlled person during the conversation. None of the Owners or Managers
       had the right to demand that Ms. Creighton not come to her office to perform her
       duties as Manager.

       Sending threatening emails to MSV Members demanding payment of CSB’s
       inflated and fraudulent charges or face eviction from the Building.

       Demanding that MSV pay the full property taxes for the Site despite the Ground
       Lease clearly requiring C-Cubed to pay the property taxes and get reimbursed from
       MSV.

       Threatening to foreclose on MSV’s lease of the building despite personally signing
       an agreement under which MSV would pay its rent and property tax obligations
       when the Muve sale closed.

                                A TRO IS NECESSARY

       32.    The Muve Deal was extended several times and, as is often the case, the delays led

to stress and debate. It also placed increased financial pressure on MSV, ASC, and 3083, none of

which were meeting their financial projections. To pave the way for an anticipated extended 2019

closing date, all four Owner/Members signed an “Owners’ Agreement” under which each one of

them agreed that MSV (a) would pay rent, late fees, and 2018 property taxes FROM the proceeds

of the Muve Deal. Exhibit 6, Owners’ Agreement, page 5 (Exhibit 2 to the Owners’ Agreement).


CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                     Page 8 of 18
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 9 of 134



        33.     The Muve Deal was ultimately set to close on March 8, 2019. Nonetheless, despite

the imminent sale, Cooper Collins, C-Cubed’s sole owner and Manager, locked MSV out of the

Building around February 24th. The Muve Deal required MSV to deliver “Exclusive possession”

of the Building at closing,3 which was rendered impossible by Mr. Collins’ personal decision to

direct C-Cubed to lock MSV out for non-payment of rent and property taxes.

        34.     As noted above, Mr. Collins personally signed the Owners’ Agreement under

which he personally agreed that MSV would pay those debts to himself – i.e., to the company he

alone owned and managed – WITH proceeds from the sale closing.4 At the moment he ordered

C-Cubed to lock MSV out, the Muve Deal was still scheduled to close on March 8, 2019. His

personal decision to direct C-Cubed to lock MSV out of the Building materially damaged MSV

and ASC.

        35.     To add insult to injury, the day the Muve Deal was scheduled to close, Mr. Collins

directed C-Cubed to terminate MSV’s lease of the Building. Exhibit 7, March 8, 2019 letter from

C-Cubed purporting to terminate MSV’s Lease. That left ASC, 3083, and an independent

Emergency Center without the right to occupy the Building because they derived their right to be

in the Building solely based on their status a MSV’s subtenants.

        36.     Even if the Muve Deal did not close on March 8th, a new LOI to purchase ASC had

already been received by March 8th and is still waiting to be signed. Because the ASC never met

its financial projections, the only way the Owners are likely to ever recover their investments,

capital, or make any profit on the Companies is if the ASC sells its assets. Yet, Mr. Collins refuses

to even sign the new LOI so ASC can begin negotiation and attempt to close a sale.


3
 Exhibit 12 – Section 4.2, page 2, This is the then-current draft of the Muve Deal.
4
 The Owners’ Agreement between MSV’s four Owners, said MSV would use the proceeds of the Sale to pay January
and February rent and all 2018 property taxes. See Exhibit 2 to Owners’ Agreement. The Owners’ Agreement is
attached is Exhibit 5.


CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                               Page 9 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 10 of 134



        37.      More importantly, in recent days he has threatened to close down the ASC and

3083. He, or others on his behalf, even refused to pay the light bill – resulting in Entergy coming

within hours of cutting off power.

        38.      Shutting their operations would leave valuable electronic equipment worth

hundreds of thousands of dollars subject to high heat, humidity, and other dangers that could

greatly diminish if not destroy their value and – as such – destroy the ASC and 3083’s value to

their Owners.

        On the Other Hand:

        39.      As the sole owner of C-Cubed, Mr. Collins arguably stands to make millions of

dollars if he can force MSV, ASC, and 3083 out of the Building – although doing so would violate

his duties to his fellow owners AND, since his domineering personality effectively allowed him to

take control of personnel payments, electricity payments, and directly require personnel not to

enter the Building, he would be in violation of a Manager’s fiduciary duty to MSV to act solely in

its best interest.

        40.      In December of 2017, the Building and the equipment in it (which a Landlord might

be able to seize and sell to collect unpaid rent) was appraised at $12 million. There is just over

$7 million in debt on it today. If Mr. Collins directed C-Cubed to properly foreclose on MSV’s

Ground Lease, Mr. Collins – a multi-millionaire – could become the sole owner of a $12 million

building for $7 million. That is not a bad investment.

        41.      And, interestingly, the day before Mr. Collins caused C-Cubed wrongful foreclose

on MSV’s Ground Lease, he proposed that all the other Owner/Members give him their ownership

interests in exchange for him paying all the debt and taking sole control of the Building. Just the

result that is so equitably wrong.




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                     Page 10 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 11 of 134




                              Other Late Breaking Events

        MSV Fired Its Lawyer

        42.   MSV sued CSB, the construction company Mr. Collins owned part of, for its

multiple breaches of its contract to construct the Building. MSV filed the suit in May of 2018 –

mere days after Mr. Collins finally agreed to document and repay his unapproved $735,000 loan

from MSV.

        43.   Loyd Neal was MSV’s attorney in that lawsuit. However, Mr. Collins was able to

get other Members, though not Ms. Creighton, to go along with his plan to direct Mr. Neal not to

take depositions or serve much discovery and to do as little as possible to prosecute MSV’s

multi-million dollar claims against CSB.

        44.   As a result, with a trial date approaching and feeling unprepared for trial, Mr. Neal

filed a Motion to Withdraw on March 4, 2019. Exhibit 8, Motion to Withdraw. At the time,

Ms. Creighton was no longer an MSV Manager and had no authority to respond. Incredibly, no

one from MSV responded to Mr. Neal’s request (Id. at ¶2, page 2) and the Court granted the

withdrawal. Exhibit 9, Order Granting Withdrawal.

        45.   Now, as a result what clearly appears to be Mr. Collins’s efforts, MSV has no

counsel and will be unable to prosecute its claims against CSB and unable to defend CSB’s claims

against it.

        46.   A truly beneficial result for Cooper Collins but one that should not be allowed.

        47.   Of course, when MSV and ASC were recently sued on a promissory note it owed

to Northwest Anesthesiology and Pain Services, P.A., and despite notice, no attorney appeared at

a Temporary Injunction Hearing before Judge Bays to contest the emergency relief.




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                     Page 11 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 12 of 134



                                        Fraudulent Activity

       48.     In recent days a senior medical professional at ASC told Ms. Creighton that

Mrs. Smart apparently committed extraordinarily wrongful, and possibly fraudulent, actions in her

role as Manager of ASC. Ms. Creighton reviewed various ASC document and concluded that

Mrs. Smart’s actions could possibly expose ASC to civil and criminal charges. When

Ms. Creighton and one of ASC’s senior medical professionals spoke with Mrs. Smart about their

concerns, she confessed to “egregious and horrible errors in judgment.” While ASC’s investigation

of the events is ongoing and while it would serve no purpose to detail the nature or scope of action

she took, it appears Mrs. Smart may have engaged in objectionable and totally impermissible

conduct dozens of times without other Managers or Owners ever knowing it.

       49.     Ms. Creighton was informed and now believes that one or more ASC employees

were aware of Mrs. Smart’s actions but were intimidated by her erratic behavior and irrational

conduct and were afraid to report her because they feared losing their jobs.

       50.     Mrs. Smart’s credibility as an ASC Manager and an executive of any sort has been

destroyed and she cannot be allowed to serve as Manager of any of the Companies until the full

extent of her admitted misconduct is determined and restorative actions have been taken.

     MULITPLE EFFORTS TO RESOLVE THESE DISPUTES HAVE ALL FAILED

       51.     Between late November and the date of this filing, Ms. Creighton – through her

attorney – have suggested, demanded, and encouraged all the parties to mediate. The personal

acrimony between them leaves a face-to-face meeting a recipe for disaster. Mediation with a strong

mediator, (a) one familiar with a Manger’s fiduciary duty and the fiduciary duty of an Owner who

exerts himself into a company’s daily operations, (b) one who realizes the gross inequities of

allowing Mr. Collins to oversee the construction of a sub-standard building, fail to correct its flaws,




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                         Page 12 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 13 of 134



then use his superior financial condition to try to take control of the fruits of everyone’s labor,

might be able to craft an agreement that everyone can sign off – even NWPA.

       52.     But Mr. Collins has declined every request, opportunity, and encouragement to

mediate and this case cannot be amicably resolved without his full commitment and participation.

                             BASIS FOR DERIVATIVE CLAIMS

       53.     MSV, ASSC, and 3083 are each Closely Held Limited Liability companies:

(1) they each have fewer than 35 Members and (2) none of their ownership/membership interests

are listed on a national securities exchange or regularly quoted in an over-the-counter market by

any member of a national securities association. TEX. BUS. ORG. CODE §101.463(a). As a result,

sections 101.452-101.459 of the Code governing when a Member may bring a derivative claim

against each Company do not apply. Id. §101.463(b). The only requirement for bringing such a

suit is that Ms. Creighton be a Member of each company when she files suit. Ms. Creighton is now

and has always been a Member of each Defendant Company since they were formed.

       54.     Under the Code, Ms. Creighton may bring part of her derivative claims as a direct

action for her personal benefit. §101.463(c)(1); In re LoneStar Logo & Signs, LLC, 552 S.W.3d

342, 347 (Tex. App.—Austin 2018, no pet.) (relying on §101.463(a) to determine a Member’s

standing to bring derivative suit on behalf of LLC based solely on whether plaintiff was a Member

when suit was filed and declining to consider whether plaintiff satisfies requirements in sections

101.452-101.459).

       55.     The entities and the persons to be restrained or restored to the last peaceable status

are the Companies, any person acting for them or on their behalf – including all Members and

Managers – Ms. Creighton, and Mr. Collins. Ms. Creighton protested the actions described here

and delivered notice to each other Member about the wrongful acts that have taken place and the




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                       Page 13 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 14 of 134



damage caused to the Companies. All other Members, and particularly Cooper Collins – refused

to take action and are certain not to bring claims against Mr. Collins, Ms. Smart, or to act in the

Companies’ best interest regarding the matters Ms. Creighton complains of.

       56.     Therefore, Ms. Creighton, a Member of each Company, has the right to assert each

Company’s claims in this lawsuit.

               LEGAL BASIS FOR TEMPORARY RESTRAINING ORDER

       57.     If this Court does not enjoin MSV, ASC, and 3083 – along with all persons acting

on their behalf or in concert with them – precluding any Defendant from interfering with the sale

of any of the Companies in a commercially reasonable transaction, and returning the parties to the

last actual, peaceable, non-contested status that preceded the controversy – subject to the

limitations described below – (1) each Company will suffer irreparable harm, (2) the current

proposed LOI will not result in a sale, and (3) the three Companies will implode. This would be

the direct and proximate result of closing the ASC, excluding any of the Companies from the

Building, or confirming that C-Cubed rightfully terminated MSV’s Lease.

       58.     The damage to each Company is imminent because if the Companies are denied the

right to operate in the normal course of business, are denied access to their space in the Building,

or are forced into ever more deeply compromised financial conditions, the entirety of their value

will be destroyed. One or more of the other Member/Owners have argued several times that ASC

should be shut down, making the eventual decision to close it imminent. The ability to project the

future revenues and profits from Companies now on the threshold of being profitable and

CURRENTLY having material sale value, will be impossible to determine with reasonable

certainty – leaving Plaintiffs facing irreparable injury. Butnaru v. Ford Motor Co., 84 S.W.3d 198,

210 (Tex. 2002).




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                      Page 14 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 15 of 134



       59.     The loss to the Defendants will be nominal and should result in a minimal bond

from Plaintiffs of not more than $500.

       60.     Plaintiffs’ evidence establishes their probable right to the relief requested and

equity requires that an injunction be imposed to protect the value of each Company before that

value is destroyed. A company shuttered for 2 weeks, during which it has no sales, provides no

service, and generates no revenue, is almost always worth less than a going concern with ongoing

operations. This is especially true in the medical field where physicians require timely scans,

surgeries, etc., and will not deal with a facility that suddenly closed and might do so again.

       61.     The purpose of a TRO is to preserve the status quo, which Texas courts define as

"the last, actual, peaceable, non-contested status which preceded the pending controversy."

In re Newton, 146 S.W.3d 648, 651 (Tex. 2004) (citation omitted). However, "[w]here the acts

sought to be enjoined violate an express law, the status quo to be preserved could never be a

condition of affairs where the respondent would be permitted to continue the acts constituting that

violation." City of San Antonio v. Vakey, 123 S.W.3d 497, 502 (Tex. App.—San Antonio 2003,

no pet.). Rather, "[i]n such instances, the status quo to be preserved by temporary injunction is the

last actual, peaceable, non-contested status which preceded the pending controversy, and when it

is determined that the law is being violated it is the province and the duty of the court to restrain

it." Rattikin Title Co. v. Grievance Committee, 272 S.W.2d 948, 955 (Tex. Civ. App.-1954,

no writ); see also Houston Compressed Steel Corp. v. State, 456 S.W.2d 768, 773 (Tex. App.—

Houston [1st] 1970, no writ) (holding same).

       62.     Here, the last peaceable non-contested status was before Cooper Collins began

threatening to end MSV’s access to the building, close ASC, and close 3083. It is before




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                       Page 15 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 16 of 134



Ms. Creighton was removed as a Manager of MSV and 3083, before MSV was locked out of the

building, and before MSV’s Lease for the Building was terminated.

        63.     There is a real and present danger that unless these Companies are required to

operate in the normal course of business and attempt to complete a sale of ASC’s assets (and

perhaps a sale of MSV’s Leasehold interest in the Building), each Company will be irreparably

damaged in ways that will be impossible to determine with any reasonable certainty. MSV has

already been locked out and its Lease purportedly terminated, and its Lease is the single most

important asset it has – without its leasehold rights, its value is negligible.

                                  Ex Parte Relief if Appropriate

        64.     Because the actions complained about in this Petition have been ongoing, and have

escalated in intensity and frequency over recent months, there is a substantial likelihood that people

or entities subject to the injunctive relief sought here would take irreversible action and cause

irreparable harm if they are given notice of this application for a TRO. Therefore, Plaintiffs seek

an ex parte TRO followed by a preliminary injunction and a trial for damages.

                                  REQUEST FOR JURY TRIAL

        65.     Plaintiff’s request a jury trial and have paid the proper fee.

                                 REQUEST FOR DISCLOSURE

        66.     Plaintiff requests that each Defendant disclose the information or material

described in Rule 194.2 of the Texas Rules of Civil Procedure within 50 days of this Request.

                                   PRAYER FOR RELIEF

        Plaintiffs Marion Fawn Creighton, individually and derivatively on behalf of VIP Med

Surg Ventures, LLC, VIP Surg ASC, LLC, and 3083 Imaging, LLC, asks this Court to enter a




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                        Page 16 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 17 of 134



Temporary Injunction that enjoins Defendants from violating the status quo and restrains each of

them as follows:

    Requiring MSV, ASC, and 3083 to continue their operations in the normal course of
    business,

    Prohibiting each person acting for or on behalf of MSV, ASC, or 3083 from interfering
    with any one of those Company’s ability to operate in the ordinary course of business,
    including prohibiting Mr. Collins – the Owner and Manager of C-Cubed – from
    interfering with any tenant or subtenant’s peaceful access to and use of the Building or
    causing C-Cubed to do so; and

    Prohibiting each person acting for or on behalf of MSV, ASC, or 3083 from interfering
    with ASC’s negotiation of a sale of its assets on commercially reasonable terms.

To return the Parties to the last actual, peaceable, non-contested status that preceded the

controversy, this Court should Order:

    That Ms. Creighton be immediately reinstated to her status as a Manager of MSV, ASC,
    and 3083;

    That each person acting for or on behalf of MSV, ASC, or 3083 is required to immediately
    (1) provide Ms. Creighton all keys, codes, account information, and business records;
    (2) authorize her to have access to all third party accounts, files, or other matters relating
    to each Company; and (3) give her access to all material necessary or needed, in
    Ms. Creighton’s reasonable judgment, to allow her to fulfill her duties as Manager of each
    Company;

    Requiring Mr. Collins to cause C-Cubed to amend the Ground Lease in accordance with
    the May 2018 Settlement Agreement;

    Remove Julie McKay Smart and Phillip Wills, each of whom served as a Manager of
    MSV after Ms. Creighton was removed as Manager, as Managers of MSV;

    Remove Julie McKay Smart, who served as a Manager of ASC and 3083, as a Manager
    of each of those Companies;

    Require the Manager positions this Court Orders to remain unchanged until further Order;
    and

    Require each person acting for or on behalf of ASC to negotiate in good faith to complete
    a sale of ASC on commercially reasonable terms, if possible, within 60 days.

After trial, Plaintiffs ask this Court to enter an Order:



CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                         Page 17 of 18
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 18 of 134



    Awarding each Plaintiff all relief, equitable, legal, or otherwise, to which they may show
    themselves to be entitled including, but not limited to:

       Awarding Ms. Creighton all accrued but unpaid salary for her role as Manager
       of any of the Companies for every period during which she performed
       Managerial services.


                                             Respectfully submitted,

                                             THE MICHELS LAW FIRM

                                             By: /s/ Joe Michels
                                               Joe Michels
                                               State Bar No. 14009550
                                               Ky Jurgensen
                                               State Bar No. 24071804
                                               250 Ed English Drive, Bldg 3, Suite A
                                               The Woodlands, Texas 77385
                                               Telephone: 281-210-1595
                                               Facsimile: 281-823-7484
                                               Joe.Michels@MichelsFirm.com
                                               Ky.Jurgensen@MichelsFirm.com




CREIGHTON’S ORIGINAL PETITION AND REQUEST FOR INJUNCTIVE RELIEF                     Page 18 of 18
     Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 19 of 134




                                 Restated Company Agreement of
                                  VIP MedSurg Ventures LLC


CONTENTS

Preamble ..........................................................................................................................................1

Article 1: Definitions .......................................................................................................................1

Article 2: Organization ....................................................................................................................5

Article 3: Membership .....................................................................................................................6

Article 4: Capital Contributions .......................................................................................................8

Article 5: Allocations and Distributions ........................................................................................10

Article 6: Management ..................................................................................................................12

Article 7: Confidential Information ...............................................................................................19

Article 8: Officers ..........................................................................................................................20

Article 9: Indemnification ..............................................................................................................20

Article 10: Taxes ............................................................................................................................22

Article 11: Books, Records, Reports, and Bank Accounts ............................................................24

Article 12: Transfers ......................................................................................................................24

Article 13: Buyout of Membership Interest ...................................................................................26

Article 14: Default of Member ......................................................................................................30

Article 15: Winding Up and Termination ......................................................................................33

Article 16: Amendment or Modification .......................................................................................35

Article 17: General Provisions .......................................................................................................36

Signatures .......................................................................................................................................39

Schedule 1: Members of VIP MedSurg Ventures LLC .................................................................40




                                                         Exhibit 1
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 20 of 134




                         Restated Company Agreement of
                          VIP MedSurg Ventures LLC


                                                PREAMBLE


        This Restated Company Agreement (“Agreement”) of VIP MedSurg Ventures LLC , a
Texas limited liability company (“Company”), is entered into effective 15 June 2015 (“Effective
Date”), by and between Marion Fawn Creighton, Julie McKay Smart, Brandon Belanger, and
Cooper Collins (collectively referred to herein as the “Members” and individually as a
“Member”) and Marion Fawn Creighton and Julie McKay-Smart, as Managers (collectively
referred to herein as the “Managers” and individually as a “Manager”).


                                      ARTICLE 1: DEFINITIONS

1.1   Definitions. As used in this Agreement, the following terms have the following
meanings:

        “Affiliate” means, with reference to any person, any other person controlling, controlled
by, or under direct or indirect common control with that person.

        “Assignee” means a person who receives a Transfer of all or a portion of the Membership
Interest of a Member but who has not been admitted to the Company as a Member.

        “Bankrupt” or “Bankruptcy” means with respect to any Person that (a) the Person (i)
makes an assignment for the benefit of creditors; (ii) files a voluntary bankruptcy petition; (iii)
becomes the subject of an order for relief or is declared insolvent in any federal or state
bankruptcy or insolvency proceedings; (iv) files a petition or answer seeking for that Person a
reorganization, arrangement, composition, readjustment, liquidation, dissolution, termination, or
similar relief under any law; (v) files an answer or other pleading admitting or failing to contest
the material allegations of a petition filed against that Person in a proceeding of the type
described in subclauses (i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of that Person or of all or any substantial
part of that Person’s properties or (b) against that Person, a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any law
has been commenced and one hundred twenty (120) days have expired without dismissal thereof


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                         Page 1 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 21 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

or with respect to which, without that Person’s consent or acquiescence, a trustee, receiver, or
liquidator of that Person or of all or any substantial part of that Person’s properties has been
appointed and ninety (90) days have expired without the appointment’s having been vacated or
stayed, or ninety (90) days have expired after the date of expiration of a stay, if the appointment
has not previously been vacated.

       “Business Day” means any day other than a Saturday, a Sunday, or a holiday on which
national banking associations in the State of Texas are closed.

       “Capital Account” means a capital account maintained for a Member as provided by
Treasury Regulations section 1.704–1(b)(2)(iv), of the regulations of the Internal Revenue
Service.

       “Capital Contribution” means the amount of money and the Net Value of property other
than money contributed to the Company by a Member.

         “Class” means a group of one or more Members or Membership Interests established in
this Agreement which has certain relative rights, powers, duties, voting rights, or distribution
rights, as set forth herein. Initially, there will be two Classes of Membership Interests: Class A
Membership Interests and Class B Membership Interests. Except as specifically set forth in
sections 5.1 and 5.2 of this Agreement, all Classes shall be identical with each other in every
respect. The Company may establish additional Classes upon the unanimous vote of the
Members. The rights, powers, or duties of a Class may be senior to the rights, powers, or duties
of any other Class, including a previously established Class.

       “Code” means the Texas Business Organizations Code, including any successor statute,
as amended from time to time.

        “Default Interest Rate” means a rate per year equal to the prime rate published in the Wall
Street Journal on the day the rate is determined (or the most recent day on which the Wall Street
Journal was published if the paper is not published on the day the rate is determined).

        “Fundamental Business Transaction” has that meaning assigned to it by the definitions in
the Code, as may be amended from time to time, and includes (a) a merger, (b) an interest
exchange, (c) a conversion, or (d) a sale or transfer of all or substantially all the Company’s
assets.

         “Internal Revenue Code” means the Internal Revenue Code of 1986 and any successor
statute, as amended from time to time.

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 2 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 22 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

       “Managers” means the person or persons named in the preamble of this Restated
Company Agreement as a Manager of the Company and any person hereafter elected as a
Manager of the Company as provided in this Agreement but does not include any person who
has ceased to be a Manager of the Company. A Manager is not required to be a resident of Texas
or a Member of the Company.

       “Member” means any person executing this Agreement as of the date of this Agreement
as a Member or hereafter admitted to the Company as a Member as provided in this Agreement
but does not include any person who has ceased to be a Member of the Company. The Company
may establish classes or groups of one or more Members, each of which has certain rights,
powers, and duties, including voting rights. These classes or groups may be established by the
unanimous vote of the Members.

        “Membership Interest” is a Member’s right (a) to an allocable share of the Profits and
Losses, income, gains, deductions, credits, and distributions of the Company and (b) to a
distributive share of the assets of the Company. Membership Interest does not include the voting
rights or management rights reserved to the Members under the terms of this Agreement (or the
right to vote the Percentage Interests relating thereto) until the holder of the Membership Interest
has been admitted to the Company as a Member as to that Membership Interest.

        “Net Value” means, in connection with a Capital Contribution of property, the value of
the asset less any indebtedness to which the asset is subject when contributed.

        “Percentage Interest” means the increment of interest assigned to each Member in
connection with and equal to that Member’s Membership Interest for the purpose of voting under
the terms of this Agreement. The sum of the Members’ Percentage Interests shall be one hundred
percent (100%).

       “Person” means any business entity, trust, estate, executor, administrator, or individual,
including, where applicable, the Company, a Member, or a Manager.\

        “Preferred Return” means, with respect to any Member owning a Class A Membership
Interest, an amount calculated as a cumulative, compounded per-year rate equal to five percent
(5%) on the average daily balance of the unreturned Capital Contributions of such Member.

      “Proceeding” means any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, arbitrative, or investigative.

        “Profit and Loss” means, for each fiscal year of the Company (or other period for which

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 3 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 23 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

Profit or Loss must be computed), the Company’s taxable income or loss determined in
accordance with Internal Revenue Code section 703(a), with the following adjustments:

        a.     all items of income, gain, loss, and deduction required to be stated separately
        pursuant to Internal Revenue Code section 703(a)(1) shall be included in computing
        taxable income or loss;

        b.    any tax-exempt income of the Company not otherwise taken into account in
        computing Profit or Loss shall be included in computing taxable income or loss;

        c.      any expenditures of the Company described in Internal Revenue Code section
        705(a)(2)(B) (or treated as such pursuant to Treasury Regulations section
        1.704–1(b)(2)(iv)(i)) and not otherwise taken into account in computing Profit or Loss
        shall be subtracted from taxable income or loss;

        d.    gain or loss resulting from any disposition of Company property shall be
        computed by reference to the book value of the property;

        e.     in lieu of the depreciation, amortization, or cost recovery deductions allowable in
        computing taxable income or loss, there shall be taken into account book depreciation (as
        allowable for federal income tax purposes); and

        f.      if the book value of an asset of the Company is adjusted in accordance with the
        winding up and termination of the Company, any increase or decrease in the book value
        of the asset as a result of the adjustment shall be treated as gain or loss, respectively, from
        the disposition of the asset and shall be taken into account in computing Profits or Losses.

        “Simple Majority” means fifty-one percent (51%) of the Percentage Interests of all
Members participating in a vote. If a decision or action is set forth in this Agreement as being
made or required by the Members and that decision or action does not specify what Percentage
Interest vote is required, the decision or action shall be by a Simple Majority of the Members.

     “Super Majority” means seventy-five percent (75%) of the Percentage Interests of all
Members participating in a vote.

        “Transfer” means any sale, assignment, conveyance, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other form of disposition of a Membership
Interest or any portion of a Membership Interest, whether voluntary or involuntary, whether
attempted or completed, and whether during the transferor’s lifetime or upon or after the


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                         Page 4 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 24 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

transferor’s death, including by operation of law, court order, judicial process, foreclosure, levy,
or attachment.

1.2      Other Definitions. Other terms defined hereinafter are used herein as so defined.


                                    ARTICLE 2: ORGANIZATION

2.1      Formation. The Company has been organized as a Texas limited liability company by
filing a certificate of formation (“Certificate”) with the Texas secretary of state on the Effective
Date, which may be amended or restated from time to time.

2.2    Name. The name of the Company is VIP MedSurg Ventures LLC, and all Company
business must be conducted in that name or other names that comply with applicable law that a
Simple Majority of the Members may select from time to time.

2.3    Registered Agent and Office. The registered agent for the service of process is Brandon
Creighton and the address is 11133 Interstate 45, Suite 320, Conroe, Texas, 77304. The
principal office of the Company shall be located at 11133 Interstate 45, Suite 320, Conroe,
Texas, 77304. The Company may have other offices and places of business at locations, both
within and without the state of Texas, as the Managers may from time to time determine or as the
business and affairs of the Company may require.

2.4     Purposes. The purpose and business of the Company shall be participation in various
healthcare related ventures and all related activities incidental thereto and the transaction of any
other business or activity allowed under the Code that is approved by a Simple Majority of the
Members. The Company shall have the authority to do all things necessary or convenient to
accomplish its purpose and operate its business as described in this section 2.4. The Company
may not, however, (a) engage in a business or activity that is expressly unlawful or prohibited by
a law of the State of Texas or cannot lawfully be engaged in by the Company under those laws;
or (b) operate as a bank, trust company, savings association, insurance company, cemetery
organization (except as authorized under the Texas Health and Safety Code), or abstract or title
company governed by title 11 of the Texas Insurance Code.

2.5    Powers. The Company shall have all powers necessary, suitable, or convenient for the
accomplishment of the purposes of the Company, including, without limitation, to (a) make and
perform all contracts; (b) engage in all activities and transactions; and (c) have all powers
available to a limited liability company under (i) the Code, (ii) any other laws of the State of
Texas, and (iii) the laws of any other jurisdiction where the Company conducts business.

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                        Page 5 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 25 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

2.6     Foreign Qualification. Before the Company conducts business in any jurisdiction other
than Texas, the Managers shall cause the Company to comply, to the extent procedures are
available and those matters are reasonably within the control of the Managers, with all
requirements necessary to qualify the Company as a foreign limited liability company in that
jurisdiction. At the request of the Managers, each Member shall immediately execute,
acknowledge, swear to, and deliver all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify or continue the Company as a foreign
limited liability company in all jurisdictions in which the Company may conduct business.

2.7     Term. The Company will commence as provided in the Certificate and will continue in
existence perpetually or until the termination of the Company in accordance with the provisions
of Article 15 of this Agreement or the Code.

2.8     No State-Law Partnership. The Members intend that the Company not be a partnership
(including a limited partnership) or a joint venture, and that no Member be a partner or joint
venturer of any other Member, for any purposes other than applicable tax laws, and this
Agreement may not be construed to suggest otherwise.


                                      ARTICLE 3: MEMBERSHIP

3.1    Initial Members, Capital Contributions, Membership Interests, and Percentage Interests.
Each person listed on Schedule 1 (a copy of which is attached hereto and incorporated herein) is
hereby admitted to the Company as a Member, effective contemporaneously with the Effective
Date. Set forth opposite the name of each Member listed on Schedule 1 is that Member’s initial
Capital Contribution, Membership Class, his Membership Interest, and his Percentage Interest.
Schedule 1 may be amended from time to time to reflect changes in or additions to the
membership of the Company. Any such amended Schedule 1 shall (a) supersede all prior
Schedule 1s, (b) become part of this Agreement, and (c) be kept on file at the principal office of
the Company.

3.2    Additional Members. Additional persons may be admitted to the Company as Members
on terms and conditions as shall be determined by unanimous consent of the Members. The
terms of admission or issuance must specify the Membership Interests, Percentage Interests, and
Capital Contributions applicable thereto.

3.3  Member Rights. Except as otherwise specifically provided in this Agreement, no
Member shall have the right to (a) sell, transfer, or assign its interest in the Company; (b) require


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                        Page 6 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 26 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

partition of the property of the Company; (c) compel the sale of Company assets; or (d) cause the
winding up of the Company.

3.4      Representations and Warranties of Members

         a.      Each Member hereby represents and warrants to the Company and each other
         Member that, if that Member is a business entity, (i) that Member is duly organized,
         validly existing, and in good standing under the law of the state of its organization; (ii)
         that Member is duly qualified to do business in the jurisdiction of its principal place of
         business; (iii) that Member has full power and authority to execute and agree to this
         Agreement and to perform its obligations hereunder; (iv) all necessary actions by the
         board of directors, shareholders, Members, or other representative of that Member
         necessary for the due authorization, execution, delivery, and performance of this
         Agreement have been duly taken; and (v) that Member’s authorization, execution,
         delivery, and performance of this Agreement do not conflict with any other agreement or
         arrangement to which that Member is a party or by which it is bound.

         b.       Each Member further hereby represents and warrants to the Company and each
         other Member that (i) the Member is familiar with the existing or proposed business,
         financial condition, properties, operations, and prospects of the Company; (ii) the
         Member has asked the questions and conducted the due diligence concerning the
         acquisition of his Membership Interest in the Company that he has desired to ask and
         conduct, and all those questions have been answered to the Member’s full satisfaction;
         (iii) the Member has such knowledge and experience in financial and business matters
         that he is capable of evaluating the merits and risks of an investment in the Company; (iv)
         the Member understands that owning the Membership Interest in the Company involves
         various risks, including the restrictions on transfers as set forth in Article 12 and Article
         13 of this Agreement, the lack of any public market for the Membership Interests, the risk
         of owning the Membership Interest for an indefinite time, and the risk of losing his entire
         investment in the Company; (v) the Member is able to bear the economic risk of the
         investment; (vi) the Member is acquiring the Membership Interest in the Company for
         investment, solely for his own beneficial account and not with a view to, or any present
         intention of, directly or indirectly selling, transferring, offering to sell or transfer,
         participating in any distribution, or otherwise disposing of the Membership Interest; and
         (vii) the Member acknowledges that the Membership Interests have not been registered
         under the Securities Act, or any other applicable federal or state securities laws, and that
         the Company has no intention, and shall not have any obligation, to register or to obtain


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                         Page 7 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 27 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

         an exemption from registration for the Membership Interests or to take action so as to
         permit sales pursuant to the Securities Act.

3.5     No Authority. Except as otherwise specifically provided in this Agreement, no Member
has the authority or power to (a) transact business in the name of or on behalf of the Company;
(b) bind or obligate the Company; or (c) incur any expenditures on behalf of the Company.

3.6      Withdrawal, Resignation, Retirement and Expulsion.

         a.     Except as otherwise specifically provided in this Agreement, a Member does not
         have the right or power to withdraw, resign, or retire from the Company as a Member.

         b.     Except as otherwise specifically provided in this Agreement, the Company, or the
         remaining Members, may not expel a member from the Company.


                             ARTICLE 4: CAPITAL CONTRIBUTIONS

4.1    Initial Capital Contributions. Each Member has made the initial Capital Contribution to
the Company for the Membership Interest, Percentage Interest, and Membership Class set forth
opposite that Member’s name on Schedule 1 attached hereto.

        Marion Fawn Creighton promises and agrees to make a contribution of management and
consulting services valued at $5,000 (Five Thousand Dollars) to the Company. The Member is
obligated to make the contribution without regard to the death, disability, or other change in
circumstances of the Member.

        Julie McKay-Smart promises and agrees to make a contribution of management and
consulting services valued at $5,000 (Five Thousand Dollars) to the Company. The Member is
obligated to make the contribution without regard to the death, disability, or other change in
circumstances of the Member.

       Brandon Belanger promises and agrees to make a contribution of $250,000 (Two hundred
Fifty Thousand Dollars) to the Company on or before 1 July 2015. The Member is obligated to
make the contribution without regard to the death, disability, or other change in circumstances of
the Member.

       Cooper Collins promises and agrees to make a contribution of $250,000 (Two hundred
Fifty Thousand Dollars) to the Company on or before 1 July 2015. The Member is obligated to
make the contribution without regard to the death, disability, or other change in circumstances of

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 8 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 28 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

the Member.

4.2      Additional Contributions

        Brandon Belanger promises and agrees to make a contribution of $250,000 (Two hundred
Fifty Thousand Dollars) to the Company on or before 30 November 2015 The Member is
obligated to make the contribution without regard to the death, disability, or other change in
circumstances of the Member.

        Cooper Collins promises and agrees to make a contribution of $250,000 (Two hundred
Fifty Thousand Dollars) to the Company on or before 30 November 2015 The Member is
obligated to make the contribution without regard to the death, disability, or other change in
circumstances of the Member.

        No Member shall be required to make any additional Capital Contributions other than
those specifically described in Schedule 1 or this section 4.2 unless unanimously agreed to by all
Members or otherwise required to do so by the Code.

4.3     Return of Capital Contributions. Capital Contributions shall be expended in furtherance
of the business of the Company. No Member is entitled to the return of any part of his Capital
Contributions or to be paid interest in respect of either his Capital Account or his Capital
Contributions. An unrepaid Capital Contribution is not a liability of the Company or of any
Member. This section 4.3, however, is subject to section 5.2 of this Agreement.

4.4   Capital Accounts. A Capital Account shall be established on behalf of each Member.
The Capital Account on behalf of each Member—

         a.     shall consist of (i) the amount of money contributed by that Member to the
         Company and (ii) the fair market value of property contributed by that Member to the
         Company (net of liabilities secured by the contributed property that the Company is
         considered to assume or take subject to under section 752 of the Internal Revenue Code);

         b.      shall be increased by allocations to that Member of Company income and gain (or
         items thereof), including income and gain exempt from tax and income and gain
         described in Treasury Regulations section 1.704–1(b)(2)(iv)(g) but excluding income and
         gain described in Treasury Regulations section 1.704–1(b)(4)(i); and

         c.   shall be decreased by (i) the amount of money distributed to that Member by the
         Company, (ii) the fair market value of property distributed to that Member by the


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 9 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 29 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

         Company (net of liabilities secured by the distributed property that the Member is
         considered to assume or take subject to under section 752 of the Internal Revenue Code),
         (iii) allocations to that Member of expenditures of the Company described in section
         705(a)(2)(B) of the Internal Revenue Code, and (iv) allocations of Company loss and
         deduction (or items thereof), including loss and deduction described in Treasury
         Regulations section 1.704–1(b)(2)(iv)(g), but excluding items described in clause (c)(iii)
         above and loss or deduction described in Treasury Regulations section 1.704–1(b)(4)(i)
         or 1.704–1(b)(4)(iii).

        The Capital Account of each Member also shall be maintained and adjusted as permitted
by the provisions of Treasury Regulations section 1.704–1(b)(2)(iv)(f) and as required by the
other provisions of Treasury Regulations sections 1.704–1(b)(2)(iv) and 1.704–1(b)(4), including
adjustments to reflect the allocations to the Members of depreciation, depletion, amortization,
and gain or loss as computed for tax purposes, as required by Treasury Regulations
section 1.704–1(b)(2)(iv)(g). On the transfer of all or part of a Membership Interest, the Capital
Account of the transferor that is attributable to the transferred Membership Interest or part
thereof shall carry over to the transferee in accordance with the provisions of Treasury
Regulations section 1.704–1(b)(2)(iv)(l).

4.5     Ownership of Assets. All assets and property of the Company shall be owned by the
Company, subject to the terms and provisions of this Agreement, and no Member, individually,
shall have any ownership of those assets or property. Legal title to all assets and property of the
Company shall be held and conveyed in the name of the Company.


                       ARTICLE 5: ALLOCATIONS AND DISTRIBUTIONS

5.1      Allocations

         a.     Until the time that each Member owning a Class A Membership Interest has
         received a return of one hundred percent (100%) of his initial and additional, if any, cash
         Capital Contributions made to the Company plus his Preferred Return, all items of
         income, gain, loss, deduction, and credit shall be allocated to the Members in accordance
         with their Membership Interests, to the exclusion of any Member owning a Class B
         Membership Interest. Thereafter, as may be required by section 704(c) of the Internal
         Revenue Code and Treasury Regulations section 1.704–1(b)(2)(iv)(f)(4), all items of
         income, gain, loss, deduction, and credit of the Company shall be allocated among the
         Members in accordance with their Membership Interests.


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 10 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 30 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

         b.      All items of income, gain, loss, deduction, and credit allocable to any
         Membership Interest that may have been transferred shall be allocated between the
         transferor and the transferee based on the portion of the calendar year during which each
         was recognized as owning that Membership Interest, without regard to the results of
         Company operations during any particular portion of that calendar year and without
         regard to whether cash distributions were made to the transferor or the transferee during
         that calendar year; this allocation, however, must be made in accordance with a method
         permissible under section 706 of the Internal Revenue Code and the regulations
         thereunder.

5.2      Distributions

         a.      Until the time that each Member owning a Class A Membership Interest has
         received the return of one hundred percent (100%) of his initial or additional, if any, cash
         Capital Contribution made to the Company plus his Preferred Return, all distributions
         shall be made to the Members in accordance with their Membership Interests, to the
         exclusion of any Member owning a Class B Membership Interest.

         b.      From time to time (but at least once each calendar quarter) a Simple Majority of
         the Members shall determine in their reasonable judgment to what extent (if any) the
         Company’s cash on hand exceeds its current and anticipated needs, including, without
         limitation, for operating expenses, debt service, acquisitions, and a reasonable
         contingency reserve. If such an excess exists, the Company shall distribute to the
         Members, subject to section 5.2(a) above, in accordance with their Membership Interests,
         an amount in cash equal to that excess.

         c.      From time to time by vote of a Simple Majority of the Members, the Members
         may cause property of the Company other than cash to be distributed to the Members,
         which distribution must be made in accordance with their Membership Interests and may
         be made subject to existing liabilities and obligations. However, until such time as each
         Member owning a Class A Membership Interest has received the return of one hundred
         percent (100%) of his initial or additional, if any, cash Capital Contribution made to the
         Company plus his Preferred Return, all distributions made in accordance with this section
         5.2(c) shall be made to those Members in accordance with their Membership Interests, to
         the exclusion of any Member owning a Class B Membership Interest. Immediately before
         such a distribution, the Capital Accounts of the Members shall be adjusted as provided in
         Treasury Regulations section 1.704–1(b)(2)(iv)(f).


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 11 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 31 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

5.3      Prohibited Distributions. Distributions may not be made to Members if, immediately
after making the distribution, the Company’s total liabilities exceed the fair value of the
Company’s total assets as set forth in Code section 101.206 (“Prohibited Distribution”). For the
purposes of calculating the Prohibited Distribution, the liabilities of the Company do not include
a liability related to the Member’s Membership Interest. A Member who receives a Prohibited
Distribution is not required to return the Prohibited Distribution unless the Member had
knowledge of the violation of this section 5.3 or the Code. A Prohibited Distribution does not
include an amount constituting reasonable compensation for present or past services or a
reasonable payment made in the ordinary course of business under a bona fide retirement plan or
another benefits program.


                                     ARTICLE 6: MANAGEMENT

6.1     Management by Managers. Except for situations in which the approval of the Members
is required by this Agreement or by provisions of applicable law, and subject to the provisions of
section 6.2 of this Agreement, the Managers shall have the sole and exclusive control of the
management, business, and affairs of the Company, and the Managers shall make all decisions
and take all actions for the Company, including, without limitation, the following:

        a.      entering into, making, and performing contracts, agreements, and other
        undertakings binding the Company that may be necessary, appropriate, or advisable in
        furtherance of the purposes of the Company and making all decisions and waivers
        thereunder;

        b.     opening and maintaining bank and investment accounts and arrangements,
        drawing checks and other orders for the payment of money, and designating individuals
        with authority to sign or give instructions with respect to those accounts and
        arrangements;

        c.       maintaining the assets of the Company in good order;

        d.       collecting sums due the Company;

        e.      to the extent that funds of the Company are available therefor, paying debts and
        obligations of the Company;

        f.     selecting, removing, and changing the authority and responsibility of lawyers,
        accountants, and other advisers and consultants;

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                    Page 12 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 32 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        g.     obtaining insurance for the Company, the Members, and the Managers as deemed
        necessary for the operations being conducted by the Company; and

        h.       establishing a seal for the Company if appropriate.

6.2             Actions and Decisions Requiring Member Consent. Notwithstanding any power
or authority granted the Managers under the Code, the Certificate, or the provisions of section
6.1 of this Agreement, the Managers may not make any decision or take any action for which the
consent of a Simple Majority interest, Super Majority interest, or unanimous interest is expressly
required by the Certificate or this Agreement, without first obtaining that consent, and
specifically, the Managers may not make any decision or take any action listed below in sections
6.2(a), 6.2(b), or 6.2(c) without first obtaining the consent described therein:

        a.     Simple Majority Approval. The following decisions and actions require the
        approval of a Simple Majority of the Members:

                 i.        acquiring, disposing of, encumbering or changing the ownership status
                 of any intellectual property belonging to the Company;

                 ii.      performing any action not apparently for carrying out the ordinary
                 course of business of the Company;

                 iii.     borrowing money or otherwise committing the credit of the Company or
                 incurring any indebtedness or voluntary prepayments or extensions of debt; and

                 iv.        encumbering the Company’s assets.

        b.     Super Majority Approval. The following decisions and actions require the
        approval of a Super Majority of the Members:

                 i.     causing or permitting the Company to dispose of any asset with a fair
                 market value or book value in excess of $15,000;

                 ii.     causing or permitting the Company to enter into or engage in any
                 transaction that is unrelated to the Company’s purpose set forth in the Certificate
                 and in section 2.4; and

                 iii.    causing or permitting the Company to become Bankrupt.

        c.       Unanimous Approval. The following decisions and actions require the


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 13 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 33 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        unanimous approval of the Members:

                 i.      entering into a Fundamental Business Transaction and

                 ii.    doing any act that would make it impossible to carry on the ordinary
                 business of the Company (except in connection with the winding up of the
                 Company).

6.3             Reliance by Third Parties. No third party dealing with the Company shall be
required to ascertain whether a Manager is acting in accordance with the provisions of this
Agreement. All third parties may rely on a document executed by the Managers as binding the
Company. If a Manager acts outside the authority set forth in this Agreement or as provided in
the Certificate or the Code, he shall be liable to the Members for any damages arising out of his
unauthorized actions.

6.4      Duties and Time Devoted to Business. Each Manager shall carry out his duties in good
faith, in a manner that is in the best interest of the Company, and with the care that an ordinarily
prudent manager in a like position would use under similar circumstances. Each Manager shall
devote the time to the business of the Company that he, in his discretion, deems necessary for the
efficient carrying on of the Company’s business.

6.5     Conflicts of Interest. Subject to the other express provisions of this Agreement and to
the Code, each Manager, Member, and Officer of the Company at any time and from time to
time may engage in and possess interests in other business ventures of any and every type and
description, independently or with others, including ones in competition with the Company, with
no obligation to offer to the Company or any other Member, Manager, or officer the right to
participate therein. The Company may transact business with any Manager, Member, officer, or
Affiliate thereof, provided the contract or transaction is fair to the Company as of the time it is
authorized or ratified by a Simple Majority of the Members.

6.6     Vacancies; Removal; Resignation. A Manager shall hold office until his successor has
been duly elected and qualified; until his position is eliminated by a decrease in the number of
Managers of the Company; or until the earlier resignation, removal, or death of the Manager.
Any Manager position to be filled for any reason, including as a result of an increase in the
number of Managers, may be filled by election at an annual or special meeting of Members
called for that purpose by a vote of a Super Majority of the Members. A Manager elected to fill a
vacancy shall be elected for the unexpired term of his predecessor in office. No person shall be
eligible to serve as a Manager of the Company until that person has accepted the provisions of


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 14 of 40
      Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 34 of 134

      Restated Company Agreement of VIP MedSurg Ventures LLC

this Agreement in writing. At any meeting of Members at which a quorum of Members is present
called expressly for that purpose, or by written consent adopted in accordance with this
Agreement, any Manager may be removed, with or without cause, by a Super Majority of the
Members. Any Manager may resign at any time. The resignation shall be made in writing and
shall take effect at the time specified therein, or if no time is specified, at the time of its receipt
by the Members. The acceptance of a resignation shall not be necessary to make it effective,
unless expressly so provided in the resignation.

6.7     Compensation. For their services in the management of the Company and its operations,
the Managers or Members may receive such compensation, if any, as may be designated from
time to time by a Simple Majority of the Members.

6.8    Reimbursement. The Managers and Members are not required to advance any funds to
pay costs and expenses of the Company. If a Manager or Member advances such funds, however,
the Manager or Member shall be entitled to reimbursement for out-of-pocket costs and expenses
incurred in the course of his service hereunder, including the portion of his overhead reasonably
allocable to Company activities.

6.9      Meetings of Managers

         a.      Meetings of the Managers shall be held at least annually or more often at the
         request of one or more Managers. Meetings may be called by any Manager on three (3)
         days’ written notice transmitted electronically to each Manager and Member. The notice
         must include the date, time, and location (unless the meeting is being held in accordance
         with section 6.9(e) below) of the meeting. The notice need not include the business to be
         transacted at, nor the purpose of, the meeting.

         b.      A majority of the Managers shall constitute a quorum for the transaction of
         business of the Company, and the act of a majority of the Managers present at a meeting
         at which a quorum is present shall be the act of the Managers. Any Manager who is
         present at a meeting of the Managers at which action on any Company matter is taken
         shall be presumed to have assented to the action unless his dissent is entered in the
         minutes of the meeting or unless he files his written dissent to the action with the person
         acting as secretary of the meeting before the adjournment of the meeting or delivers his
         dissent to the Company immediately after the adjournment of the meeting. The right to
         dissent shall not apply to a Manager who voted in favor of the action.

         c.      Meetings of the Managers may be held at a place or places as shall be determined


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                        Page 15 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 35 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        by a majority of the Managers. Attendance of a Manager at a meeting shall constitute a
        waiver of notice of the meeting, except where a Manager attends a meeting for the
        purpose of objecting to the transaction of any business on the ground that the meeting is
        not lawfully called or convened.

        d.      The Managers shall keep minutes of their meetings, which shall be placed in the
        records of the Company. A copy of the minutes shall be transmitted to each Member
        within three (3) Business days of the meeting.

        e.      Managers may participate in and hold a meeting by using a conference telephone
        or similar communications equipment, another suitable electronic communications
        system, including videoconferencing technology or the Internet, or any combination, if
        the telephone or other equipment or system permits each Manager participating in the
        meeting to communicate with all other Managers participating in the meeting. The notice
        of a meeting held in accordance with this section 6.9(e) shall set forth the form of
        communications system to be used and the means of accessing the system. If voting is to
        take place at the meeting, the Company must implement reasonable measures to verify
        that every person voting at the meeting is sufficiently identified and shall keep a record of
        any vote or other action taken. Participation in the meeting shall constitute attendance and
        presence in person at the meeting, except where a person participates in the meeting for
        the express purpose of objecting to the transaction of any business on the ground that the
        meeting is not lawfully called or convened. A copy of the any such consent shall be
        transmitted to each Member within three (3) Business days of the execution of that
        consent.

        f.     A Manager may vote at a meeting by a written proxy executed by that Manager
        and delivered to another Manager. A proxy shall be revocable unless it is stated to be
        irrevocable.

        g.     Each Member shall have the right to attend any meeting of the Managers. Each
        member shall be entitled to receive, even if the Member does not attend the Manager’s
        meeting, all materials or information related to such meeting, as well as a copy of the
        minutes of the meeting when produced.

6.10 Manager Action without Meeting. Any action permitted or required by the Code, the
Certificate, or this Agreement to be taken at a meeting of the Managers may be taken without a
meeting if a consent in writing, setting forth the action to be taken, is signed by all the Managers.
Every written consent shall bear the date of signature of each Manager who signs the consent,

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 16 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 36 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

and the consent may be in one or more counterparts. A telegram, telex, cablegram, facsimile, e-
mail, or similar transmission by the Manager, or a photographic, photostatic, facsimile, or similar
reproduction of a writing signed by the Manager, shall be regarded as signed by the Manager for
purposes of this section 6.10. The consent shall have the same force and effect as a unanimous
vote at a meeting and may be stated as such in any document or instrument filed with the
secretary of state of Texas, and the execution of the consent shall constitute attendance or
presence in person at a meeting of the Managers. The signed consent or a signed copy of the
consent shall be kept on file at the principal office of the Company.

6.11    Meetings of Members

        a.      Unless otherwise required by law or provided in the Certificate or this Agreement,
        a Simple Majority of the Members shall constitute a quorum for the transaction of
        business of the Company, and the act of a Simple Majority of the Members present at a
        meeting at which a quorum is present shall be the act of the Members, unless a greater
        number is specified in this Agreement. Any Member who is present at a meeting of the
        Members at which action on any Company matter is taken shall be presumed to have
        assented to the action unless his dissent is entered in the minutes of the meeting or unless
        he files his written dissent to the action with the person acting as secretary of the meeting
        before the adjournment thereof or delivers his dissent to the Company immediately after
        the adjournment of the meeting. The right to dissent shall not apply to a Member who
        voted in favor of the action.

        b.      Meetings of the Members may be held at a place or places as shall be determined
        from time to time by resolution of the Members. Attendance of a Member at a meeting
        shall constitute a waiver of notice of the meeting, except where a Member attends a
        meeting for the purpose of objecting to the transaction of any business on the ground that
        the meeting is not lawfully called or convened.

        c.      Meetings of the Members shall be held at times that shall be designated from time
        to time by resolution of Members owning Percentage Interests of at least ten percent
        (10%). The chairperson of the meeting will be a Member selected by a Simple Majority
        of the Members present at the meeting. The Members may take any action whether or not
        the action is included in the notice of meeting.

        d.     Written notice stating the place, day, and hour of the meeting, the purpose or
        purposes of the meeting, and the communication system to be used for the meeting, if
        any, shall be delivered either personally or by mail to each Member of record entitled to

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 17 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 37 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        vote at the meeting not less than ten (10) days or more than sixty (60) days before the
        date of the meeting. The record date shall be the date notice of the meeting is given as
        provided herein. Notwithstanding the foregoing, written notice of a meeting is not
        required if the provisions of Code section 6.053 are met.

        e.      Members may participate in and hold a meeting by using a conference telephone
        or similar communications equipment, another suitable electronic communications
        system, including videoconferencing technology or the Internet, or any combination, if
        the telephone or other equipment or system permits each Member participating in the
        meeting to communicate with all other Members participating in the meeting. If voting is
        to take place at the meeting, the Company must implement reasonable measures to verify
        that every person voting at the meeting is sufficiently identified and shall keep a record of
        any vote or other action taken. Participation in the meeting shall constitute attendance and
        presence in person at the meeting, except where a person participates in the meeting for
        the express purpose of objecting to the transaction of any business on the ground that the
        meeting is not lawfully called or convened.

        f.     A Member may vote at a meeting by a written proxy executed by that Member
        and delivered to another Member. A proxy shall be revocable unless it is stated to be
        irrevocable.

6.12 Member Action without Meeting. Any action permitted or required by the Code, the
Certificate, or this Agreement to be taken at a meeting of the Members may be taken without a
meeting if a consent in writing, setting forth the action to be taken, is signed by all the Members.
Every written consent shall bear the date of signature of each Member who signs the consent,
and the consent may be in one or more counterparts. The record date determining the Members
entitled to sign the written consent shall be set forth in the written consent, or if no date is
designated, the date the consent is delivered to the principal office of the Company. A telegram,
telex, cablegram, facsimile, e-mail, or similar transmission by the Member, or a photographic,
photostatic, facsimile, or similar reproduction of a writing signed by the Member, shall be
regarded as signed by the Member for purposes of this section 6.12. The consent shall have the
same force and effect as a unanimous vote at a meeting and may be stated as such in any
document or instrument filed with the Texas secretary of state, and the execution of the consent
shall constitute attendance or presence in person at a meeting of the Members. The signed
consent or a signed copy of the consent shall be kept on file at the principal office of the
Company.



VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 18 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 38 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

6.13 Liability of Members and Managers. Members and Managers shall not be liable as
Members or Managers for the debts, obligations, or liabilities of the Company, including a debt,
obligation, or liability under a judgment, decree, or order of a court. The failure of the Company
to observe any formalities or requirements relating to the exercise of its powers or management
of its business or affairs under this Agreement or the Code shall not be grounds for imposing
personal liability on a Member or Manager for liabilities of the Company.

6.14 Committees of the Managers. The Managers may designate one or more committees of
the Managers consisting of one or more Managers or Members. The Managers may also
designate a Manager or Member to serve as an alternate committee member if a committee
member is absent or disqualified. A committee formed hereunder may exercise the authority of
the Managers as specified in the resolution by the Managers in forming the committee. The
designation of a committee does not relieve the Managers of any responsibility imposed by law
or this Agreement. The Managers may remove a committee member for any reason. Committee
meetings shall be set by the committee. The act of a majority of the committee members shall be
the act of the committee.


                          ARTICLE 7: CONFIDENTIAL INFORMATION

7.1     Confidential Information. The Members acknowledge that, from time to time, they may
receive information from or regarding the Company in the nature of trade secrets or that
otherwise is confidential, the release of which may be damaging to the Company or persons with
which it does business. Each Member shall hold in strict confidence any information he receives
regarding the Company that is identified as being confidential (and if that information is
provided in writing, that is so marked) and may not disclose it to any person other than another
Member or a Manager, except for disclosures (a) compelled by law (but all Members thus
compelled must notify the Manager and all other Members promptly of any request for that
information, before disclosing it, if practicable); (b) to advisers or representatives of the Member
or persons to which that Member’s Membership Interest may be transferred as permitted by this
Agreement, but only if the recipients have agreed to be bound by the provisions of this section
7.1; or (c) of information that Member also has received from a source independent of the
Company that the Member reasonably believes obtained that information without breach of any
obligation of confidentiality.

7.2     Specific Performance. The Members acknowledge that breach of the provisions of
section 7.1 of this Agreement may cause irreparable injury to the Company for which monetary



VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 19 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 39 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

damages are inadequate, difficult to compute, or both. Accordingly, the Members agree that the
provisions of section 7.1 of this Agreement may be enforced by specific performance.


                                        ARTICLE 8: OFFICERS

8.1      Qualification. A Simple Majority of the Members may, from time to time, designate
one or more persons to be officers of the Company. No officer need be a resident of the state of
Texas, a Member, or a Manager. Any officers so designated shall have the authority and perform
the duties as the Members may, from time to time, delegate to them. The Members may assign
titles to particular officers. Unless the Members decide otherwise, if the title is one commonly
used for officers of a business corporation, the assignment of the title shall constitute the
delegation to the officer of the authority and duties that are normally associated with that office,
subject to any specific delegation of authority and duties made to the officer by the Members in
accordance with this section 8.1. Each officer shall hold office until his successor shall be duly
designated and qualify for the office, until his death, or until he shall resign or shall have been
removed in the manner hereinafter provided. Any vacancy occurring in any office of the
Company (other than Manager) may be filled by the Members. Any number of offices may be
held by one person.

8.2     Compensation. The salaries or other compensation, if any, of the officers and agents of
the Company shall be fixed from time to time by a Simple Majority of the Members. However,
election or appointment of an officer or agent shall not of itself, nor shall anything in this
Agreement, create contract rights.

8.3      Resignation. Any officer may resign as such at any time. The resignation shall be made
in writing and shall take effect at the time specified therein, or if no time is specified, at the time
of its receipt by the Members. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation.

8.4    Removal. Any officer may be removed as such, either with or without cause, by a
Simple Majority of the Members.


                                  ARTICLE 9: INDEMNIFICATION

9.1     Right to Indemnification. Subject to the limitations and conditions as provided in this
Article 9, each person who was or is made a party or is threatened to be made a party to or is
involved in any Proceeding, or any appeal in such a Proceeding, or any inquiry or investigation

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                         Page 20 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 40 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

that could lead to such a Proceeding, by reason of the fact that he or she, or a person of whom he
or she is the legal representative, is or was a Member or Manager of the Company shall be
indemnified by the Company to the fullest extent permitted by the Code against judgments,
penalties (including excise and similar taxes and punitive damages), fines, settlements, and
reasonable expenses (including, without limitation, attorney’s fees) actually incurred by the
person in connection with the Proceeding, and indemnification under this Article 9 shall continue
for a person who has ceased to serve in the capacity which initially entitled the person to
indemnity hereunder. The rights granted under this Article 9 shall be deemed contract rights, and
no amendments, modification, or repeal of this Article 9 shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceeding arising before any such
amendment, modification, or repeal. It is expressly acknowledged that the indemnification
provided in this Article 9 could involve indemnification for negligence or under theories of strict
liability. A Member or Manager shall not, however, be indemnified if the actions or conduct of
the Member or Manager that gave rise to the litigation, actions, or conduct are for the following:

        a.       intentional or willful misconduct or a knowing violation of the law;

        b.       gross negligence;

        c.       a breach of the duty of loyalty to the Company or its Members;

        d.       an act or omission not in good faith that constitutes a breach of duty;

        e.      a transaction from which the Member or Manager received an improper benefit to
        the detriment of the Company, regardless of whether the benefit resulted from an action
        taken within the scope of the Member’s or Manager’s duties; or

        f.     an act or omission for which the liability of a governing person is expressly
        provided by an applicable statute.

        Notwithstanding anything to the contrary in this Article 9, the Company shall indemnify
the parties as set forth herein in this Article 9 if the person is wholly successful, on the merits or
otherwise, in the defense of the Proceeding.

9.2     Advance Payment. The right to indemnification conferred in this Article 9 shall include
the right to be paid or reimbursed by the Company the reasonable expenses incurred by a person
entitled to be indemnified under section 9.1 of this Agreement who was, is, or is threatened to be
made a named defendant or respondent in a Proceeding in advance of the final disposition of the
Proceeding and without any determination about the person’s ultimate entitlement to

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                           Page 21 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 41 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

indemnification. The payment of the expenses incurred by any such person in advance of the
final disposition of a Proceeding, however, shall be made only upon delivery to the Company of
a written affirmation by that person of his good-faith belief that he has met the standard of
conduct necessary for indemnification under this Article 9 and a written undertaking, by or on
behalf of the person, to repay all amounts so advanced if it shall ultimately be determined that
the indemnified person is not entitled to be indemnified under this Article 9 or otherwise.

9.3     Indemnification of Officers, Employees, and Agents. The Company, by adoption of a
resolution by a Simple Majority of the Members, may indemnify and advance expenses to an
officer, employee, or agent of the Company to the same extent and subject to the same conditions
under which it may indemnify and advance expenses to a Manager or Member under this Article
9.

9.4    Exclusivity of Rights. The right to indemnification and the advancement and payment of
expenses conferred in this Article 9 shall not be exclusive of any other right which a Member or
Manager or other person indemnified under this Article 9 may have or hereafter acquire under
any law (common or statutory), under any provision of the Certificate, this Agreement, or
another agreement, or under a vote of disinterested Members, or otherwise.

9.5     Insurance. The Company may purchase and maintain insurance, at its expense, to
protect itself and any person who is or was a Member, Manager, officer, employee, or agent of
the Company against any expense, liability, or loss, whether or not the Company would have the
power to indemnify the person against the expense, liability, or loss under this Article 9.


                                          ARTICLE 10: TAXES

10.1 Tax Returns. The Managers shall cause to be prepared and filed all necessary federal
and state income tax returns for the Company, including making the elections described in
section 10.2 of this Agreement. Each Member shall furnish to the Managers all pertinent
information in his possession relating to Company operations that is necessary to enable the
Company’s income tax returns to be prepared and filed.

10.2 Tax Elections. The Company shall make the following elections on the appropriate tax
returns:

        a.       to adopt the calendar year as the Company’s fiscal year;

        b.       to adopt the cash method of accounting for keeping the Company’s books and

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                   Page 22 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 42 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        records;

        c.      if a distribution of Company property as described in section 734 of the Internal
        Revenue Code occurs or if a transfer of a Membership Interest as described in section
        743 of the Internal Revenue Code occurs, on written request of any Member, to elect,
        pursuant to section 754 of the Internal Revenue Code, to adjust the basis of Company
        properties;

        d.      to elect to amortize the organizational expenses of the Company and the start-up
        expenditures of the Company under section 195 of the Internal Revenue Code ratably
        over a period of sixty (60) months as permitted by section 709(b) of the Internal Revenue
        Code; and

        e.    any other election the Members may deem appropriate and in the best interest of
        the Members.

        Neither the Company nor any Manager or Member may make an election for the
Company to be excluded from the application of the provisions of subchapter K of chapter 1,
subtitle A, of the Internal Revenue Code or any similar provisions of applicable state law, and no
provision of this Agreement shall be construed to sanction or approve such an election.

        10.3Tax Matters Partner. The Managers shall designate one of the Managers to be the
“tax matters partner” of the Company pursuant to section 6231(a)(7) of the Internal Revenue
Code. Any Manager who is designated tax matters partner shall take such action as may be
necessary to cause each Member to become a “notice partner” within the meaning of section
6223 of the Internal Revenue Code. Any Manager who is designated tax matters partner shall
inform each Member of all significant matters that may come to his attention in his capacity as
tax matters partner by giving notice thereof on or before the fifth Business Day after becoming
aware thereof and, within that time, shall forward to each other Member copies of all significant
written communications it may receive in that capacity. Any Manager who is designated tax
matters partner may not take action contemplated by sections 6222 through 6232 of the Internal
Revenue Code without the consent of a Simple Majority of the Members, but this sentence does
not authorize the Manager (or any other Manager) to take any action left to the determination of
an individual Member under sections 6222 through 6232 of the Internal Revenue Code.




VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                     Page 23 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 43 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

           ARTICLE 11: BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

11.1 Maintenance of Books. The Company shall keep at its principal office (a) books and
records of accounts; (b) minutes of the proceedings of its Members, the Managers, and each
committee of the Managers; (c) a current record of the name, mailing address, and Membership
Interest, Membership Interest Class, and Percentage Interest of each Member of the Company;
(d) a current record of the Members in each class, if any; (e) income tax returns for each of the
seven (7) preceding tax years along with state and local tax information; (f) a copy of the
Certificate, including any amendments or restatements; and (g) a copy of this Restated
Agreement, including any amendments or restatements. The books of account for the Company
shall be maintained on a cash basis in accordance with the terms of this Agreement, except that
the Capital Accounts of the Members shall be maintained in accordance with Article 4 of this
Agreement. The calendar year shall be the accounting year of the Company.

11.2 Access to Books and Records. A Member shall have reasonable access to the books and
records set forth in section 11.1 of this Agreement for any reasonable purpose. A Member may,
at any reasonable time, examine the books and records and copy them at the Member’s expense.
Notwithstanding the foregoing, on written request by a Member, the Company shall provide a
free copy of the Certificate and any amendments thereto and restatements thereof, the Agreement
and any amendments thereto and restatements thereof, and income tax returns of the Company
for each of the seven (7) preceding tax years. Managers shall have reasonable access to the books
and records set forth in section 11.1 of this Agreement for purposes reasonably related to the
Manager’s management duties for the Company.

11.3 Accounts. The Managers shall establish and maintain one or more separate bank and
investment accounts and arrangements for Company funds in the Company name with financial
institutions and firms that the Managers determine. The Managers may not commingle the
Company’s funds with the funds of any Member or Manager. Company funds may, however, be
invested in a manner the same as or similar to a Manager’s or Member’s investment of their own
funds or investments by their Affiliates.


                                      ARTICLE 12: TRANSFERS

12.1 Limited Right to Transfer. No Member or Assignee (referred to in this Article 12 as the
“Assignor”) shall make any Transfer of all or any part of his Membership Interest, whether now
owned or hereafter acquired, except (a) with the unanimous consent of the other Members; (b) as
provided by Article 13 of this Agreement; (c) as a Defaulting Member as provided by section

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                    Page 24 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 44 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

14.1(f) of this Agreement; or (d) upon winding up or termination, as provided by Article 15 of
this Agreement. Any attempted Transfer by a person of an interest or right, or any part thereof, in
or in respect of the Company other than as specifically provided by this Agreement shall be, and
is hereby declared, null and void ab initio.
12.2    Rights of an Assignee of a Membership Interest

        a.       Unless the Assignee of a Membership Interest becomes a Member of the
        Company, the Assignee shall be entitled only (i) to receive an allocation of income, gain,
        loss, deduction, credit, or similar items and to receive distributions to which the assignor
        is entitled to the extent these items were assigned; (ii) to receive reasonable information
        or account of transactions of the Company; and (iii) to make reasonable inspection of the
        books and records of the Company for any proper purpose. The Assignee shall have no
        right (i) to participate in the operations or management of the Company; (ii) to become a
        Member of the Company; or (iii) to exercise any rights of a Member of the Company.

        b.       If an Assignee becomes a Member of the Company, the Assignee is (i) entitled, to
        the extent assigned, to the same rights and powers granted or provided to a Member of
        the Company by this Agreement or the Code; (ii) subject to the same restrictions and
        liabilities placed or imposed on a Member of the Company by this Agreement or the
        Code; and (iii) liable for the Assignor’s obligation to make contributions to the Company
        and any other liabilities of the Assignor to the Company, but only to the extent the
        Assignee had knowledge of such on the date of becoming a Member or such could be
        ascertained from the terms of this Agreement.

        c.       The Assignor continues to be a Member of the Company and is entitled to
        exercise any unassigned rights or powers until the Assignee becomes a Member of the
        Company. An Assignor is not released from the assignor’s liability to the Company for
        liabilities not assigned to Assignee as set forth in section 12.2(b)(iii) of this Agreement.

12.3 Legal Opinion. For the right of a Member to transfer a Membership Interest or any part
thereof or of the Assignee or any Person to be admitted to the Company in connection therewith
to exist or be exercised, the Company must receive an opinion from legal counsel acceptable to
the Members that states (a) the Transfer is exempt from registration under federal and state
securities laws; (b) the Transfer will not cause the Company to be in violation of federal and
state securities laws; (c) the Transfer will not adversely affect the status of the Company as a
partnership under the Internal Revenue Code or Treasury regulations; and (d) the Transfer will
not result in the Company’s being considered to have terminated within the meaning of the


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                        Page 25 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 45 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

Internal Revenue Code or Treasury regulations. The Members, however, may waive the
requirements of this section 12.3.

12.4 Admission as a Member. An Assignee has the right to be admitted to the Company as a
Member along with receiving the Membership Interest and Percentage Interest so transferred to
the person, upon the following conditions:

        a.       the Assignor making the Transfer grants the Assignee the right to be so admitted;

        b.       the Transfer is consented to in accordance with section 12.1 of this Agreement;
        and

        c.      a written, signed, and dated instrument evidencing the Transfer has been filed
        with the Company in form and substance reasonably satisfactory to the Members, and the
        instrument contains (i) the agreement by the Assignee to be bound by all the terms and
        provisions of this Agreement; (ii) any necessary or advisable representations and
        warranties, including that the Transfer was made in accordance with all applicable laws,
        regulations, and securities laws; (iii) the Membership Interests, Membership Class, and
        Percentage Interests being transferred; and (iv) the name, address, and any other pertinent
        information of the Assignee necessary for an amended Schedule 1 and to make
        distributions.

12.5 Reasonable Expenses. The Assignor and the Assignee shall pay, or reimburse the
Company for, all costs incurred by the Company in connection with the Transfer (including,
without limitation, the legal fees incurred in connection with the legal opinions referred to in
section 12.3 of this Agreement) on or before the tenth (10th) day after the receipt of the
Company’s invoice for the amount due. If payment is not made by the date due, interest shall
accrue on the unpaid amount from the date due until paid at a rate per year equal to the Default
Interest Rate.


                     ARTICLE 13: BUYOUT OF MEMBERSHIP INTEREST

13.1 Termination of Marital Relationship. If the marital relationship of a Member is
terminated by death or divorce and the Member does not succeed to all the Member’s spouse’s
community or separate interest, if any, in the Membership Interest (the spouse is referred to
hereafter in this Article 13 as the “Assignee Spouse”), the Member shall have the option to
purchase at Fair Value (as determined in accordance with the terms of section 13.6 of this
Agreement) the Assignee Spouse’s interest in the Membership Interest to which the Member

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                     Page 26 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 46 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

does not succeed. This option must be exercised within ninety (90) days after the death of or the
Member’s divorce from the Assignee Spouse. Should the Member fail to exercise this option
within this period, the remaining Members, in such proportions as they mutually agree or in
proportion to their respective Membership Interests, shall have the option to purchase the subject
Membership Interest at Fair Value for a period of ninety (90) days. If the remaining Members do
not exercise their options on the entire subject Membership Interest, the Company shall be
obligated to purchase all, and not less than all, of the subject Membership Interest at Fair Value.

13.2 Death of Member. Commencing upon the death of a Member, the surviving Members,
in such proportions as they mutually agree or in proportion to their respective Membership
Interests, shall for a period of ninety (90) days thereafter have the option to purchase all or any
portion of the deceased Member’s Membership Interest at Fair Value (determined as of the date
of the death of the Member). If the surviving Members do not exercise their options to purchase
the entire deceased Member’s Membership Interest, the Company shall be obligated to purchase
all, and not less than all, of the deceased Member’s Membership Interest at Fair Value.

13.3 Bankruptcy of Member. If any Member becomes Bankrupt, the Company shall have the
option, exercisable by notice from the Members to the Bankrupt Member (or his representative)
at any time before the expiration of one hundred eighty (180) days after receipt of notice of the
occurrence of the event causing him to become a Bankrupt Member, to purchase all or any
portion of the Bankrupt Member’s Membership Interest at Fair Value (determined as of the date
that notice of the exercise of the option is given by the Members). The exercise of the option,
however, shall require the approval of the unanimous consent of the other Members. If that
notice of the exercise of the option is given by the Members to the Bankrupt Member (or his
representative), the Bankrupt Member shall sell his interest to the Company as provided by this
Article 13.

13.4 Insufficient Surplus. If the Company does not have sufficient surplus to permit it
lawfully to purchase the Membership Interest under section 13.1, 13.2, or 13.3 of this Agreement
at the time of the closing, the other Members may take action to vote their respective
Membership Interests to reduce the capital of the Company or to take other steps that may be
appropriate or necessary to enable the Company lawfully to purchase the Membership Interest.

13.5 Exercise of Option. Any option to purchase a Membership Interest as provided by this
Agreement shall be deemed exercised at the time the purchasing party delivers to the selling
party written notice of intent to exercise the option along with an initial payment in the form of a
certified or cashier’s check in the amount of ten percent (10%) of the estimated purchase price


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 27 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 47 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

anticipated by the purchaser, in person or by United States registered mail, properly stamped and
addressed to the last known address of the selling party.

13.6 Determination of Fair Value. The “Fair Value” of a Membership Interest means the
amount the Member holding the interest would receive if the assets of the Company were sold
for cash and the proceeds, net of liabilities, were distributed to the holders of all Membership
Interests in accordance with this Agreement. If the Fair Value of a Membership Interest is to be
determined under this Agreement, the Members shall select a qualified independent appraiser
(“Independent Appraiser”) to make the determination, and the Managers and Members shall
make the books and records available to the Independent Appraiser for that purpose. The
determination of Fair Value made by the Independent Appraiser shall be final, conclusive, and
binding on the Company, all Members, and all Assignees of a Membership Interest. If the sale of
the Member’s ownership interest is due to the death or divorce of the Member or death of a
Member’s spouse, then in addition to the Independent Appraiser selected by the Members, the
spouse, the estate of the selling Member, or the estate of the deceased spouse may select its own
appraiser (“Seller’s Appraiser”). Should the Seller’s Appraiser determine a Fair Value of the
interest in a different amount than the Independent Appraiser, the Seller’s Appraiser and the
Independent Appraiser shall select a third appraiser (“Third Appraiser”), who will make a
determination of the Fair Value. In this circumstance, the determination of Fair Value made by
the Third Appraiser shall be final, conclusive, and binding on the Company, all Members, and all
Assignees of a Membership Interest.

13.7 Fees and Expenses of Appraiser. In the case of a purchase and sale of Membership
Interest under section 13.1 or 13.2 of this Agreement, the fees and expenses of the appraiser shall
be paid by the Company. In the case of a purchase and sale of Membership Interest under section
13.3 or 14.1 of this Agreement (the Bankruptcy or default of a Member), the fees and expenses
of the appraiser shall be paid by the Bankrupt Member or Defaulting Member, by deducting at
closing the fees and expenses from the purchase price to be paid to the Bankrupt Member or
Defaulting Member, and remitting the same to the Company. Otherwise, the fees and expenses
of the appraiser shall be shared equally by the purchaser and seller.

13.8 Right-to-Withdraw Option. If a Member has exercised an election to purchase a
Membership Interest under this Agreement and Fair Value has been determined as provided by
section 13.6 of this Agreement, the Member may elect to terminate his right to purchase within
fifteen (15) days following his receipt of the determination of Fair Value by delivery of written
notice to the Company, the Assignee, and any other party involved in the purchase of whom the
Member has been made aware. In such an event, the initial payment shall be returned to the


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                     Page 28 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 48 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

Member withdrawing the option, and the other Members may elect to purchase the Membership
Interest (or portion thereof) in such proportions as they mutually agree or in proportion to their
respective Membership Interests.

13.9    Terms of Purchase

        a.      The closing date for any sale and purchase made in accordance with this Article
        13 shall be the later of (i) thirty (30) days after the notice of the exercise of option has
        been received by the selling party or (ii) thirty (30) days after the parties have received
        notice of the Fair Value of the Membership Interest.

        b.       Payment of the purchase price for a Membership Interest may be made by the
        Company or the other Members as follows: (i) a down payment equal to ten percent
        (10%) of the Fair Value to be made at closing and (ii) the balance of the purchase price,
        bearing interest at the Default Interest Rate determined on the date of closing, to be paid
        in thirty-six (36) equal monthly installments, with the first payment due thirty (30) days
        after the date of closing. Any such purchaser shall have the right to pay all or any part of
        the obligation at any time or times in advance of maturity without penalty. If the
        Company becomes a party to a Fundamental Business Transaction, the obligation (or
        remaining portion thereof) shall be paid in full within thirty (30) days of the date that the
        Company becomes a party to the transaction.

        c.    At the closing, the person selling the Membership Interest will transfer the
        Membership Interest free and clear of any liens or encumbrances, other than those which
        may have been created to secure any indebtedness or obligations of the Company.

        d.       In each event that a Membership Interest in the Company is purchased as
        described in this Agreement, upon the execution and delivery of the notes or payment of
        the cash as required herein, this Agreement shall operate as an automatic transfer to the
        purchaser of the Membership Interest in the Company. The payment to be made to the
        selling Member, Assignee, or its representative shall constitute complete release,
        liquidation, and satisfaction of all the rights and interest of the selling Member, Assignee,
        or its representative (and of all persons claiming by, through, or under the selling
        Member, Assignee, or its representative) in and in respect of the Company, including,
        without limitation, any Membership Interest, any rights in specific Company property,
        and any rights against the Company and (insofar as the affairs of the Company are
        concerned) against the Members. The parties shall perform such actions and execute such
        document that may be reasonably necessary to effectuate and evidence the purchase and

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                        Page 29 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 49 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        sale, and release as provided by this section 13.9.

13.10 Third Party’s Offer. If a Member desires to sell all or any portion of his Membership
Interest to another person (other than an existing Member and referred to hereafter in this section
13.10 as the “Third Party”), the selling Member shall first offer to sell the Membership Interest
to the other existing Members. Upon the receipt of an offer from the Third Party to purchase the
Membership Interest, the selling Member shall promptly deliver a copy of the Third Party’s offer
to all other Members. Each Member will have fifteen (15) days from the date of receipt of the
Third Party’s offer to notify the selling Member in writing that the other Member intends to
purchase the Membership Interest upon the terms and conditions of the Third Party’s offer. If
more than one other Member desires to purchase the Membership Interest, each of the
purchasing Members shall purchase a portion of the Membership Interest that is proportional to
that Member’s Percentage Interest. If none of the other Members give notification within fifteen
(15) days of an intention to purchase the Membership Interest, the selling Member shall be
permitted to sell the Membership Interest to the Third Party upon the terms and conditions of the
Third Party’s offer. Consent by the Members to the sale of the interest to the Third Party shall
not be deemed consent to admission of the Third Party as a Member, and it is agreed that
substitution is governed by section 12.4 of this Agreement.


                               ARTICLE 14: DEFAULT OF MEMBER

14.1 Failure to Contribute. If a Member does not contribute, by the time required, all or any
portion of a Capital Contribution that Member is required to make as provided in this
Agreement, the Company may exercise, on notice to that Member (the “Defaulting Member”),
one or more of the following remedies:

        a.      The Company may take action (including, without limitation, court proceedings)
        that the other Members (“Nondefaulting Members”) may deem appropriate to obtain
        payment by the Defaulting Member of the portion of the Defaulting Member’s Capital
        Contribution that is in default, together with interest thereon at the Default Interest Rate
        from the date that the Capital Contribution was due until the date that it is made, all at the
        cost and expense of the Defaulting Member.

        b.     The Company may permit the Nondefaulting Members in proportion to their
        Membership Interests or in such other percentages as they may agree (the “Lending
        Member,” whether one or more) to advance the portion of the Defaulting Member’s
        Capital Contribution that is in default, with the following results:


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 30 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 50 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

                 i.     the sum advanced constitutes a loan from the Lending Member to the
                 Defaulting Member and a Capital Contribution of that sum to the Company by the
                 Defaulting Member in accordance with the applicable provisions of this
                 Agreement;

                 ii.    the principal balance of the loan and all accrued unpaid interest thereon is
                 due and payable in whole on the tenth (10th) day after written demand therefor by
                 the Lending Member to the Defaulting Member;

                 iii.   the amount lent bears interest at the Default Interest Rate from the day that
                 the advance is deemed made until the date that the loan, together with all interest
                 accrued on it, is repaid to the Lending Member;

                 iv.     all distributions from the Company that otherwise would be made to the
                 Defaulting Member (whether before or after termination of the Company) instead
                 shall be paid to the Lending Member until the loan and all interest accrued on it
                 have been paid in full to the Lending Member (with payments being applied first
                 to accrued and unpaid interest and then to principal);

                 v.      the payment of the loan and interest accrued on it is secured by a security
                 interest in the Defaulting Member’s Membership Interest, as more fully set forth
                 in section 14.2 of this Agreement; and

                 vi.     the Lending Member has the right, in addition to the other rights and
                 remedies granted to it under this Agreement or available to it at law or in equity,
                 to take any action (including, without limitation, court proceedings) that the
                 Lending Member may deem appropriate to obtain payment by the Defaulting
                 Member of the loan and all accrued and unpaid interest on it, at the cost and
                 expense of the Defaulting Member.

        c.   The Company may exercise the rights of a secured party under the Uniform
        Commercial Code of the State of Texas.

        d.      The Company may reduce the Defaulting Member’s Membership Interest or other
        interest in the Company.

        e.     The Company may subordinate the Defaulting Member’s Membership Interest to
        the Defaulting Member.



VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 31 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 51 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        f.      The Company may force a sale of the Defaulting Member’s Membership Interest
        at Fair Value and upon the terms of purchase as provided in Article 13.

        g.       The Company may forfeit the Defaulting Member’s Membership Interest.

        h.      The Company may exercise any other rights and remedies available at law or in
        equity.

14.2 Security. Each Member grants to the Company, and to each Lending Member with
respect to any loans made by the Lending Member to that Member as a Defaulting Member
under this Article 14, as security, equally and ratably, for the payment of all Capital
Contributions that Member has agreed to make and the payment of all loans and interest accrued
on them made by Lending Members to that Member as a Defaulting Member in accordance with
section 14.1(b) of this Agreement, a security interest in, and a general lien on, its Membership
Interest and the proceeds thereof, all under the Uniform Commercial Code of the State of Texas.
It is expressly agreed that the security interest created thereby shall be governed by chapter 8 of
the Uniform Commercial Code of the State of Texas. On any default in the payment of a Capital
Contribution or in the payment of such a loan or interest accrued on it, the Company or the
Lending Member, as applicable, is entitled to all the rights and remedies of a secured party under
the Uniform Commercial Code of the State of Texas with respect to the security interest granted
in this Article 14. Each Member shall execute and deliver to the Company and the other
Members all financing statements and other instruments that the Members or the Lending
Member, as applicable, may request to effectuate and carry out the preceding provisions of this
Article 14. At the option of the Members or a Lending Member, this Agreement or a carbon,
photographic, or other copy hereof may serve as a financing statement.

14.3 Compromise or Release. The obligation of a Defaulting Member or its legal
representative or successor to make a contribution or otherwise pay cash or transfer property or
to return cash or property paid or distributed to the Defaulting Member in violation of the Code
or this Agreement may be compromised or released only with the approval of the unanimous
consent of the Members. Notwithstanding the compromise or release, a creditor of the Company
who extends credit or otherwise acts in reasonable reliance on that obligation may enforce the
original obligation if the obligation is signed by the Defaulting Member and is not amended or
canceled to reflect the compromise or release.




VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                     Page 32 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 52 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

                        ARTICLE 15: WINDING UP AND TERMINATION

15.1 Events Requiring Winding Up. The Company shall begin to wind up its affairs upon the
first of the following to occur:

        a.       the expiration of any period of duration fixed for the Company in the Certificate;

        b.    the execution of an instrument approving the termination of the Company by
        unanimous consent of the Members;

        c.      the occurrence of any event that terminates the continued membership of the last
        remaining Member of the Company, provided, however, that the Company is not
        required to wind up if, no later than ninety (90) days after the termination of the
        membership of the last remaining Member, the legal representative or successor of the
        last remaining Member, or the legal representative’s or successor’s designee, agrees to
        continue the Company and to become a Member as of the date of termination;

        d.       entry of a decree of judicial dissolution of the Company; or

        e.   the act of a Simple Majority of the Members, if no capital has been paid into the
        Company, and the Company has not otherwise commenced business.

        No other event will cause the Company to wind up.

15.2 Liquidation. As soon as possible following an event requiring winding up of the
Company, the Managers shall act as liquidator or may appoint one or more Members as
liquidator. The liquidator shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein and in the Code. The Company may, however,
continue its business wholly or partly, including delaying the disposition of the property of the
Company, for the limited period necessary to avoid unreasonable loss of the Company’s property
or business. The costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties to the extent
necessary to wind up its business with all the power and authority of the Members. The steps to
be accomplished by the liquidator follow:

        a.      as promptly as possible after that event and again after final liquidation, the
        liquidator shall cause a proper accounting to be made by a recognized firm of certified
        public accountants of the Company’s assets, liabilities, and operations through the last
        day of the calendar month in which the termination occurs or the final liquidation is

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 33 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 53 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        completed, as applicable;

        b.      the liquidator shall cause the notice described in Code section 11.052 to be
        delivered to each known claimant against the Company;

        c.       the liquidator shall pay, satisfy, or discharge from Company funds all the debts,
        liabilities, and obligations of the Company (including, without limitation, all expenses
        incurred in liquidation) or otherwise make adequate provision for payment and discharge
        thereof (including, without limitation, the establishment of a cash escrow fund for
        contingent liabilities in an amount and for a term that the liquidator may reasonably
        determine); and

        d.   all remaining assets of the Company shall be distributed based on their respective
        Membership Interests to the Members as follows:

                 i.      the liquidator may sell any or all Company property, including to
                 Members, and any resulting gain or loss from each sale shall be computed and
                 allocated to the Capital Accounts of the Members;

                 ii.     with respect to all Company property that has not been sold, the fair
                 market value of that property shall be determined and the Capital Accounts of the
                 Members shall be adjusted to reflect the manner in which the unrealized income,
                 gain, loss, and deduction inherent in property that has not been reflected in the
                 Capital Accounts previously would be allocated among the Members if there were
                 a taxable disposition of that property for the fair market value of that property on
                 the date of distribution; and

                 iii.    Company property shall be distributed among the Members in accordance
                 with the positive Capital Account balances of the Members, as determined after
                 taking into account all Capital Account adjustments for the taxable year of the
                 Company during which the liquidation of the company occurs (other than those
                 made by reason of this clause 15.2(d)(iii)), and those distributions shall be made
                 by the end of the taxable year of the Company during which the liquidation of the
                 Company occurs (or, if later, ninety (90) days after the date of liquidation), it
                 being understood that the holders of Class A Membership Interests shall receive
                 their Initial Capital Contribution, Additional Capital Contribution, and Preferred
                 Return prior to any distributions to Members of any other Class of Membership
                 Interest in the manner set forth in Sections 5.1 and 5.2 above.


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                       Page 34 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 54 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

        All distributions in kind to the Members shall be made subject to the liability of each
distributee for costs, expenses, and liabilities theretofore incurred or for which the Company has
committed before the date of termination, and those costs, expenses, and liabilities shall be
allocated to the distributee in accordance with this section 15.2. Upon completion of all
distributions to the Member, the distribution shall constitute a complete return to the Member of
its Capital Contributions and release all claims against the Company.

15.3 Deficit Capital Accounts. Notwithstanding anything to the contrary contained in this
Agreement, and notwithstanding any custom or rule of law to the contrary, to the extent that the
deficit, if any, in the Capital Account of any Member results from or is attributable to deductions
and losses of the Company (including noncash items such as depreciation) or distributions of
money in accordance with this Agreement to all Members in proportion to their respective
Membership Interests, upon termination of the Company that deficit shall not be an asset of the
Company and that Member shall not be obligated to contribute that amount to the Company to
bring the balance of that Member’s Capital Account to zero.

15.4 Revocation. If an event described in section 15.1(b) of this Agreement occurs or any
other voluntary decision is made by the Members to wind up the Company, before the
termination of the Company, a Super Majority of the Members may revoke the winding up and
continue the Company’s business.

15.5 Cancellation. Should an event requiring winding up occur, other than as a result of the
event set forth in section 15.1(a), the Members by unanimous consent may cancel the event no
later than one (1) year after the event and continue the Company’s business. Should the
Company’s period of duration expire, the Members by unanimous consent may cancel the
expiration no later than three (3) years after such and extend the Company’s period of duration
and continue its business.

15.6 Certificate of Termination. On completion of the distribution of Company assets as
provided herein, the Company is terminated, and the Managers (or such other person or persons
as the Code may require or permit) shall execute, acknowledge, and cause to be filed a certificate
of termination, at which time the Company shall cease to exist as a limited liability company.


                        ARTICLE 16: AMENDMENT OR MODIFICATION

       This Agreement, the Certificate, or any restated certificate of formation, may be amended
or modified from time to time only with a written instrument executed by unanimous consent of


VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                     Page 35 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 55 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

the Members.


                               ARTICLE 17: GENERAL PROVISIONS

17.1 Construction. Whenever the context requires, the gender of all words used in this
Agreement includes the masculine, feminine, and neuter. If there is only one Member, references
to Members in the plural should be construed as singular; likewise, if there is only one Manager,
references to Managers in the plural should also be construed as singular. The singular form of
other nouns, pronouns, and verbs shall include the plural and vice versa.

17.2 Offset. Whenever the Company is to pay any sum to any Member, any amounts that
Member owes the Company may be deducted from that sum before payment, unless the
Company has been notified by such Party of a bona fide dispute concerning any amounts owed
and the disputing party has paid all undisputed amounts owed.

17.3 Notices. Except as expressly set forth to the contrary in this Agreement, all notices,
requests, or consents provided for or permitted to be given under this Agreement must be in
writing and must be given either by depositing that writing in the United States mail, addressed
to the recipient, postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by courier, or by facsimile transmission; and a
notice, request, or consent given under this Agreement is effective on receipt by the person. All
notices, requests, and consents to be sent to a Member must be sent to or made at the addresses
given for that Member on Schedule 1 or another address as that Member may specify by notice
to the other Members. Any notice, request, or consent to the Company or the Managers must be
given at the following address:

                                     VIP MedSurg Ventures, LLC
                                          11133 Interstate 45
                                              Suite 320
                                        Conroe, Texas, 77304.

        Whenever any notice is required to be given by law, the Certificate, or this Agreement, a
written waiver thereof, signed by the person entitled to notice, whether before or after the time
stated therein, shall be deemed equivalent to the giving of notice.

17.4 Effect of Waiver or Consent. A waiver or consent, express or implied, to or of any
breach or default by any person in the performance by that person of its obligations with respect
to the Company is not a consent or waiver to or of any other breach or default in the performance

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                      Page 36 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 56 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

by that person of the same or any other obligations of that person with respect to the Company.
Failure on the part of a person to complain of any act of any person or to declare any person in
default with respect to the Company, irrespective of how long that failure continues, does not
constitute a waiver by that person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

17.5 Binding Effect. Subject to the restrictions on Transfers set forth in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the Members and their respective
heirs, legal representatives, successors, and assigns. Unless and until properly admitted as a
Member, however, no Assignee will have any rights of a Member beyond those provided
expressly set forth in this Agreement or granted by the Code to assignees.

17.6 Governing Law. This Agreement is governed by and shall be construed in accordance
with the laws of the State of Texas, excluding any conflict-of-laws rule or principle that might
refer the governance or the construction of this Agreement to the laws of another jurisdiction.

17.7 Severability. If any provision of this Agreement or the application thereof to any person
or circumstance is held invalid or unenforceable to any extent, the remainder of this Agreement
and the application of that provision to other persons or circumstances is not affected thereby,
and that provision shall be enforced to the greatest extent permitted by law.

17.8 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional documents and
instruments and perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.

17.9 Indemnification by Members. To the fullest extent permitted by law, each Member shall
indemnify the Company, each Manager, and each other Member and hold them harmless from
and against all losses, costs, liabilities, damages, and expenses (including, without limitation,
costs of suit and attorney’s fees) they may incur on account of any breach by that Member of this
Agreement.

17.10 Counterparts. This Agreement may be executed in any number of counterparts with the
same effect as if all signing parties had signed the same instrument.

17.11 Invalidity of Provisions. If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, the parties shall be relieved of all obligations
arising under that provision, but only to the extent that it is illegal, unenforceable, or void, it
being the intent and agreement of the parties that this Agreement shall be deemed amended by

VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                        Page 37 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 57 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

modifying that provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor another provision that is
legal and enforceable and achieves the same objectives.

17.12 Entire Agreement; Supersedes Other Agreements. This Agreement includes the entire
agreement of the Members relating to the Company and supersedes all prior contracts or
agreements with respect to the Company, whether oral or written, including the Company
Agreement dated 2 June 2015.


                                         Signature Page Follows


                                   THIS SPACE INTENTIONALLY BLANK




VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                         Page 38 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 58 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC

                                               SIGNATURES

     IN WITNESS WHEREOF, the Members and Managers have adopted and executed this
Company Agreement of VIP MedSurg Ventures LLC as of the Effective Date.




                                                   ____________________________________
                                                   Marion Fawn Creighton, Manager & Member




                                                   ____________________________________
                                                   Julie McKay-Smart, Manager & Member




                                                   ____________________________________
                                                   Cooper Collins, Member




                                                   ____________________________________
                                                   Brendon Belanger, Member




VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                   Page 39 of 40
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 59 of 134

    Restated Company Agreement of VIP MedSurg Ventures LLC



           SCHEDULE 1: MEMBERS OF VIP MEDSURG VENTURES LLC

                                                                      Membership Interest, (Voting)
Members’ Names and Addresses              Capital Contributions       Percentage Interest, and Class
                                                                               of Interest


Marion Fawn Creighton              Initial Capital Contribution:      20%, all as Class B Membership
                                   Management And Consulting          Interest
2113 Cresent Mill                  Services Valued At $5000
 Conroe, TX 77304                                                     20% (Voting) Percentage Interest




Julie McKay-Smart                  Initial Capital Contribution:      20%, all as Class B Membership
                                   Management And Consulting          Interest
29321 South Plum Creek Dr          Services Valued At $5000
Spring, TX 77396                                                      20% (Voting) Percentage Interest




Brendon Belanger                   Initial Capital Contribution:      30%, all as Class A Membership
                                   $250,000 Due 1 July 2015           Interest
12002 Live Oak Dr.
Magnolia, TX. 77354                Additional Capital Contribution:   30% (Voting) Percentage Interest
                                   $250,000 Due 30 November 2015



Cooper Collins                     Initial Capital Contribution:      30%, all as Class A Membership
                                   $250,000 Due 1 July 2015           Interest
32126 Edgewater Dr
Magnolia TX 77354                  Additional Capital Contribution:   30% (Voting) Percentage Interest
                                   $250,000 Due 30 November 2015




VIP MedSurg Ventures LLC Restated Company Agreement 15 June 2015                             Page 40 of 40
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 60 of 134




                             Exhibit 2
            Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 61 of 134
               P Morgan
                                                                                               LOAN STATEMENT
                                                                                                Page 002 of 005



             VIP MEDSURG
                            VENTURES LLC
                                                                                                outcome., ID.         eiat49321
                                                                                                Statement Date:       09115/15



Activity Details
                                                                                                                     Statement it 00026351113
Effective      Transaction
Date              Amount Description                                                                                Principal         linseed/
                                                                                                                     Balance              Foes
                            CLOSING BALANCE
                                                                                                                  535801.60           1949.14
                            Loans 909315927            LOAN INTEREST TYPE LIBOR
                            hterest Pald Year to Date 3.000.00
                            interest Paid Prior Year 0.00

                            OPENING BALANCE                                                                       ,108809 00          +.983.21
07/07/16         3.000.00   INTEREST PAYMENT                                                                                          8.030.00
07/11/16                    CHG BASE RT ROUNDED 0.500000
                            Interest Calculated On 1,108,809.00 From 06.13016 To oemrie For 42 Day,/                                  3482.75
                            360/ACT C 2.700000
013/11/18                   CHG BASE RT ROUNDED 0.662500
09/12/16                    CHG BASE RT ROUNDED 0.562500
                            Interest Calculated On 1.108.809.00 From 08/11/16 To 09/3018 For 60 Days/                                  4254.29
                            360/ACT C 2.762600
                            CLOSING BALANCE                                                                       1.1013.009.00        6,4100

                             Loans 909377283            LOAN INTEREST TYPE LIBOR
                             interest Paid Year to Dale 0.00
                             Interest Pald Prior Year 0.00
                                                                                                                          0.00              0.00
                             OPENING BALANCE                                                                        786.000.00
07/29/16       735.000.00    ESTABLISH NEW LOAN                                                                                         1384.00
                                                                                08/30/18 For 32 Day*/
                             Interest Calculated On 735.000.00 From 07/29116 To
                             360/ACT 0 2.700003
08/30/16                     CHG BASE RT ROUNDED 0.662500 01'30 18 To 09/30/16 For 31 Days/                                              1.748.43
                             Interest Calculated On 735,000.00 From
                             360/ACT 0 2.762500                                                                      735030.00           3,512.43
                             CLOSING BALANCE




                                                     Exhibit 3
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 62 of 134


                                               GROUND LEASE


          THIS GROUND LEASE ("Lease") is entered into by and between C-CUBED
      HOLDINGS, LLC, a Texas limited liability company ("Landlord"), and VIP MEDSURG
      VENTURES, LLC, a Texas limited liability company ("Tenant").

                                                RECITALS:

               A.      Landlord is the owner of that certain tract of land located in Conroe, Texas, and
      being more fully depicted and described in Exhibit A attached hereto (such land owned by
      Landlord, as may be increased or decreased in Landlord's discretion from time to time; provided,
      that if such increase or decrease adversely affects any of Tenant's rights under this Lease, increases
      Tenant's obligations under this Lease, or decreases Tenant's rights under this Lease, then Landlord
      shall not increase or decrease such land without Tenant's prior written consent, which may be
      granted or withheld in Tenant's sole and absolute discretion, being referred to herein as the
      "Medical Center").

              B.       Landlord desires to lease to Tenant a portion of the Medical Center, being that
      certain tract of land situated at or about FM 3083 and Anderson Crossing Lane, in Conroe, Texas,
      containing approximately 531,510 Square feet and being legally described in Exhibit B attached
      hereto (the "Land"), and Tenant desires to rent the Land from Landlord.

           NOW, THEREFORE, Landlord and Tenant hereby agree as follows:

                                                   ARTICLE 1

                                                Lease of Property

              1.1      Land Leased. Landlord, in consideration of the rents, covenants, agreements and
      conditions herein set forth, hereby leases to Tenant, and Tenant hereby rents and leases from
      Landlord, the Land, together with (i) the non-exclusive right to all of Landlord's rights, interests,
      estates and appurtenances thereto and (ii) the non-exclusive right to all other rights, titles, interests
      and estates, if any, inuring to the benefit of the Land in adjacent streets and roads. Landlord agrees
      to take no voluntary action that would (a) cause the Premises not to have access to and from the
      publicly-dedicated right(s) of way currently known as FM 3083 and Anderson Crossing Lane or
      (b) adversely affect ingress and egress upon and across that certain driveway marked as "Critical
      Access" on the Site Plan (the "Critical Access Drive"); provided, however, the "Critical Access
      Drive" will not include any portions of such hatched area that becomes a publicly dedicated road
      accepted by the applicable governmental authority. The Premises is located as shown on the Site
      Plan also attached hereto as Exhibit A (the "Site Plan"), but without waiving Landlord's right to
      increase or decrease the Business Center or change the improvements shown on such Site Plan
      from time to time, subject to the restrictions in this Lease and the Declaration (defined below);
      provided, that if such increase or decrease adversely affects any of Tenant's rights under this Lease,
      increases Tenant's obligations under this Lease, or decreases Tenant's rights under this Lease, then
      Landlord shall not increase or decrease the Business Center without Tenant's prior written consent,
      which may be granted or withheld in Tenant's sole and absolute discretion.

              1.2   Premises Defined. The Land and the rights, interests, estates and appurtenances
      leased to Tenant pursuant to Section 1.1, together with all buildings, structures, signage, parking,
      and other improvements now or hereafter constructed or installed upon the Land (collectively, the
      "Improvements"), are hereinafter collectively referred to as the "Premises".

              1.3    Habendum. TO HAVE AND TO HOLD the Premises, unto Tenant, its successors
      and assigns, for the term set forth in Article 2. subject to termination as herein provided, and
      subject to and upon the covenants, agreements, terms, provisions and limitations herein set forth.




                                          Exhibit 4
      VIP MEDSURG VENTURES. LLC Ground Lease — Page 1
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 63 of 134


                                                   ARTICLE 2

                                                Term of the Lease

             2.1      Effective Date Defined. The date upon which the last of the parties hereto executes
      this Lease is hereinafter referred to as the "Effective Date".

              2.2     Inspection Period and Initial Term. The "Inspection Period" is hereinafter
      referred to as the period of time commencing on the Effective Date and ending at 11:59 pm,
      Conroe, Texas time, on the date that is sixty (60) days after the Effective Date. The "Initial
      Term" is hereinafter referred to as the period of time commencing on the expiration of the
      Inspection Period and ending at 11:59 pm, Conroe, Texas time, on the date that is ninety (30) days
      after the expiration of the Inspection Period. If Tenant has been unable to obtain the Building
      Approvals (defmed below) prior to expiration of the Initial Term, Tenant shall have the right to
      extend the Initial Term for two (2) periods of thirty (30) days each, upon written notice to Landlord
      delivered on or before the then expiration of the Initial Term (as it may have been previously
      extended). References to the Initial Term herein shall mean, as extended, unless the context
      clearly indicates otherwise. If Tenant is unable to obtain its Building Approvals (as defmed below)
      within the first sixty (60) days of the Initial Term, then Landlord may elect, at its sole cost and
      operating under the direction of Tenant, may assist Tenant in obtaining the Building Approvals.

             Tenant's Contingencies shall be defined as:

              a.      Tenant's receipt of all permits and approvals for the construction of Tenant's
      approximately 19,487 square foot free medical (or similar facility of the same or different size
      consistent with the Permitted Use so long as such size complies with the Declaration), with related
      improvements, at the Premises in accordance with the Tenant's site plan attached as Exhibit F (as
      amended from time to time, the "Tenant Site Plan"),, and in accordance with those plans and
      specifications approved by Landlord where required under this Lease, including (without
      limitation) zoning and land-use, site plan and architectural, platting and replatting, Prototypical
      Sign Package (as defmed below)and building permit approvals and issuance (collectively, the
      "Building ADD royals"). Prototypical Sign Package shall mean (i) directional/additional signage
      for the "Emergency" drop-off and "Ambulance Entrance" areas, (ii) a free-standing pylon or
      monument sign on the Land (limited to 8 feet in height), and (iii) building signage. Other than the
      stated height limitation on Tenant's pylon sign, Tenant shall be allowed the maximum signage
      permitted by local governing authorities for the Premises and the Permitted Encumbrances.

               b.      Tenant's receipt of the following, duly executed by the relevant parties and
      acknowledged where applicable: (i) a recorded memorandum of lease, with all recording fees paid
      by Tenant, substantially in the form attached hereto as Exhibit G (ii) a subordination, non-
      disturbance and attornment agreement, in form and substance reasonably acceptable to Tenant,
      Landlord and Landlord's lender, with each of the existing lenders having a lien upon the Premises,
      if any; and (iii) title affidavits, certificates, lien waivers, corporate resolutions and other documents
      and information reasonably requested by the Title Company (hereinafter defined) in support of the
      Leasehold Policy;

              c.      Reserved.

             d.     Absence of or resolution to Tenant's satisfaction of all wetlands, hazardous waste
      and other adverse environmental conditions;

             e.        Availability of all utilities to boundary line(s) of the Premises and adequacy of
      such utilities for Tenant's intended use of the Premises consistent with the Permitted Use;

             f.      Tenant's receipt of all final licenses and approvals required from all applicable
      regulatory agencies and authorities necessary to unconditionally authorize Tenant to build and
      operate a free standing emergency care facility (or similar facility consistent with the Permitted
      Use) on the Premises as intended by Tenant, including (without limitation) approvals from the
      applicable Department of Health and Safety and Department of Licensing or similar governing
      bodies in the applicable jurisdictions (collectively, the "Regulatory Ann royals");

             g.       Final approval of the architectural control committee, property owners'
      association or similar governing body, if any; and

      VIP MEDSURG VENTURES, LLC Ground Lease - Page 2
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 64 of 134



             h.     Receipt by Landlord of all required permits and approvals for the construction of
      the Landlord's Site Improvements (hereinafter defmed).

              Tenant shall be obligated to use good faith and commercially reasonable efforts to satisfy,
      or cause the satisfaction of, all of the Contingencies (with the exception of item b.(i) to the extent
      of Landlord's responsibilities with respect to same, item b.(ii) with respect to Landlord's lenders,
      item b.(iii) to the extent pertaining to Landlord or parties claiming by, through or under Landlord,
      and item h., each of which are Landlord's responsibility) on or prior to the expiration of the Initial
      Term. Upon expiration of the Initial Term, all of Tenant's Contingencies will be deemed waived,
      except for the Landlord's obligations described in this paragraph, provided that such waiver does
      not limit or otherwise affect the rights and responsibilities contained elsewhere in this Lease.

              2.3    Original Term. The period of time commencing on the first day following the
      expiration of the Initial Term (the "Term Commencement Date") and ending at 11:59 pm,
      Conroe, Texas time on the last day of the 180th month after the Rent Commencement Date (as
      defmed below) is hereinafter referred to as the "Original Term".

              2.4    Renewal Terms. Tenant shall have the right to renew this Lease for two (2)
      additional periods of five (5) years each (each of which is referred to herein as a "Renewal Term")
      upon the same terms and conditions as the Original Term except that the number of renewal options
      shall be reduced by the renewal option then being exercised and any renewal options previously
      exercised. Also, the lease amount may increase consistent with growth/ inflationary index and to
      cover operation cost, taxes, maintenance, etc.

              Tenant shall exercise its right to renew this Lease by delivering written notice to Landlord
      on or before one hundred eighty (180) days prior to the end of the Original Term or the applicable
      Renewal Term of its intention to renew this Lease (each, an "Exercise Notice"). If Tenant fails
      timely to deliver such Exercise Notice, Tenant's right to renew shall terminate, and this Lease shall
      expire as of the end of the Original Term or the applicable Renewal Term, as the case may be.

              2.5     Term. The Initial Term, Original Term and any Renewal Term, if applicable, are
      referred to herein collectively as the "Term".

                                                  ARTICLE 3

                                                      Rent

              3.1     Rent Commencement Date and Lease Year Defined.                            The "Rent
      Commencement Date" shall mean the earlier to occur of: (a) the date upon which Tenant opens
      for business to the public at the Premises; or (b) the date that is 150 days after the last to occur of
      (i) the expiration of the Initial Term or (ii) Landlord has completed all of Landlord's Site
      Improvements as contemplated by this Lease. "Lease Year" shall mean each consecutive period
      of twelve (12) full calendar months, following the Rent Commencement Date. If the Rent
      Commencement Date is a date other than the first day of a calendar month, the first Lease Year
      shall include that fractional portion of the calendar month in which the Rent Commencement Date
      occurs and the first full twelve (12) months thereafter, and the last Lease Year shall end on the
      expiration or earlier termination of this Lease. At the request of either party hereto, Landlord and
      Tenant agree to execute, within fifteen (15) days following receipt of a written request from the
      other party, the Rent Commencement Date Letter attached hereto as Exhibit C acknowledging the
      actual Rent Commencement Date.

             3.2    Initial Rent. Within three (3) business days following the Effective Date of this
      Lease, Tenant shall deliver to Landlord an amount equal to ONE HUNDRED AND NO/100
      DOLLARS ($100.00) ("Initial Rent"), as rent for the Initial Term.

              3.3    Base Rent. Tenant shall pay rent ("Base Rent") to Landlord in the amounts set
      forth below for the periods set forth below:

                (a) Commencing on the Term Commencement Date and continuing through the day
           immediately preceding the Rent Commencement Date, Base Rent shall equal $150,000.00
           annually, and shall be payable in equal monthly installments of $12,500.00.


      VIP MEDSURG VENTURES, LLC Ground Lease — Page 3
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 65 of 134


                  (b) Commencing on the Rent Commencement Date and continuing through the fifth
           (5th) Lease Year, Base Rent shall be equal to $150,000.00 annually, and shall be payable in
           equal monthly installments of $12,500.00.

                 (c) Commencing on the first day of the sixth (6th) Lease Year and continuing through
           the tenth (10th) Lease Year, Base Rent shall be equal to $165,000.00 annually, and shall be
           payable in equal monthly installments of $13,750.00.

                 (d) Commencing on the first day of the eleventh (11th) Lease Year and continuing
           through the fifteenth (15th) Lease Year, Base Rent shall be equal to $181,500.00 annually,
           and shall be payable in equal monthly installments of $15,125.00.

                 (e) If Tenant exercises its right to renew the Lease as set forth in Section 2.4 Base
           Rent for the applicable Renewal Tenn shall be payable, in equal monthly installments, as
           follows:

             First Renewal Term               $190,575.00 annually            $15,881.25 monthly
             Second Renewal Term              $200,103.72 annually           $16,675.31 monthly
            3.4     Additional Rent and Rent Defined. The term "Additional Rent" shall mean all
      amounts required to be paid by Tenant under the terms of this Lease other than Initial Rent and
      Base Rent. The term "Rent" shall mean the Initial Rent, Base Rent and Additional Rent.

               3.5    Payment of Rent. Base Rent shall be paid to Landlord by Tenant in monthly
      installments in advance on the first day of each calendar month in lawful money of the United
      States of America without notice or demand at the original or changed address of Landlord as set
      forth in Section 16.1 or to such other persons or at such other addresses as Landlord may designate
      from time to time in writing to Tenant. If the Rent Commencement Date or termination or
      expiration date of this Lease is other than the first day of a month, Tenant shall be required to pay
      a pro rata portion of the monthly installment of Base Rent for any partial month. Initial Rent and
      Additional Rent shall be paid as herein set forth. Subject to Tenant's offset rights, termination
      rights, and other remedies expressly set forth in this Lease, the obligations of Tenant to pay Rent
      and the obligations of Landlord under this Lease are independent obligations.

              3.6      No Abatement. Except as otherwise expressly provided in this Lease, no
      happening, event, occurrence or situation during the Term, whether foreseen or unforeseen, and
      however extraordinary, shall relieve Tenant from its obligations hereunder to pay Rent, or entitle
      Tenant to an abatement of Rent or, except as otherwise expressly set forth elsewhere herein, to any
      right of set-off or deduction whatsoever.

              3.7     Late Charge. If Tenant fails to pay any installment of Base Rent on or before the
      tenth (10th) day of the calendar month for two (2) or more calendar months in any Lease Year, or
      in the event Tenant fails to pay more than four (4) installments of Base Rent on or before the tenth
      (loth) day of the calendar month during the Term, then Tenant shall pay to Landlord, in addition
      to the installment of Base Rent, five percent (5%) of such installment, as a late payment fee,
      beginning with the second (2nd), or fifth (5th), as applicable, late installment and upon any
      subsequent late installments during the applicable Lease Year.

              3.8     Payment of Rent Upon Assignment of Landlord's Interest. Landlord promptly
      shall give written notice to Tenant if Landlord assigns its interest in, or its right to receive Rent
      under, this Lease to a third party or if any third party other than Landlord is ever entitled to collect
      any amounts payable by Tenant hereunder.

                  (a) Until Tenant receives written notice from Landlord of any assignment or transfer
           of the right to collect Rent, together with a copy of the fully executed deed or other transfer
           document, payment of Rent by Tenant in accordance with the provisions of this Article 111
           shall satisfy Tenant's obligations under the Lease.

                 (b) If Landlord gives Tenant written notice that a third party is entitled to receive any
           payments of Rent and Tenant thereafter pays such sum(s) to the party named in the notice,
           Tenant shall be deemed to have discharged its obligation under this Lease with respect to
           such sum(s).


      VIP MEDSURG VENTURES. LLC Ground Lease — Page 4
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 66 of 134


                 (c) If Landlord's interest in this Lease is ever owned by more than one person, firm,
           corporation or entity, such parties shall arrange among themselves for the joint execution of
           a notice specifying one such party or agent and an address therefor for the receipt of notices
           to Landlord under this Lease and to which all payments to Landlord under this Lease shall be
           made, and notices delivered and payments made by Tenant in accordance with such jointly
           executed notice shall constitute notice and payment to all parties included within the term
           "Landlord". Until Tenant receives written notice signed by all such parties, payment of Rent
           by Tenant in accordance with the provisions of this Article III shall satisfy Tenant's
           obligations under the Lease.

                (d) If Landlord intends to sells its interest in the Premises to an unrelated third party,
           Landlord shall advise Tenant of the terms and conditions of sale by written notice.


                                                 ARTICLE 4

                                       Impositions, Utilities, Net Lease

              4.1     Impositions Defined. The term "Impositions" shall mean all taxes, assessments,
      use and occupancy taxes, water and sewer charges, rates and rents, charges for public utilities,
      excises, levies, license and permit fees and other charges by any public authority, general and
      special, ordinary and extraordinary, foreseen and unforeseen, of any kind and nature whatsoever,
      which shall or may during the Original Term and any applicable Renewal Term be assessed, levied,
      charged, confirmed or imposed by any public authority upon, or accrue, or become a lien on (i)
      the Land or any part thereof, (ii) the buildings or improvements now or hereafter constructed on
      the Land; (iii) the appurtenances to the Premises or the sidewalks or streets adjacent thereto; (iv)
      the rent and income received by or for the account of Tenant from any sublessees or for any use
      or occupation of the Premises, or any taxes payable on the rentals payable by Tenant under this
      Lease which are in lieu of ad valorem taxes; (v) such franchises, licenses and permits as may be
      pertinent to the use of the Premises; or (vi) any documents to which the Tenant is a party creating
      or transferring an interest or estate in the Premises. Impositions shall not include any income tax,
      capital levy, estate, succession, inheritance or transfer taxes or similar tax of Landlord; any
      franchise tax imposed upon any owner of the fee of the Premises; or any income, profits or revenue
      tax, assessment or charge imposed upon the rent (except as expressly set forth above) or other
      benefit received by Landlord under this Lease by any association having jurisdiction over the Land,
      any municipality, county, state, the United States of America or any other governmental body,
      subdivision, agency or authority having jurisdiction over the Land or Tenant (hereinafter all of the
      foregoing bodies are collectively referred to as "Governmental Authorities"). Notwithstanding
      anything to the contrary contained herein, if at any time during the Term of this Lease, in lieu of
      and/or in substitution for all or any portion of any ad valorem taxes, there shall be levied, assessed
      or imposed on Landlord: (a) a capital levy, margin tax or other tax directly on the Rents or other
      amounts received from the ownership or operation of the Premises; and/or (b) a tax, assessment,
      levy or charge measured by or based, in whole or in part upon such Rents or other amounts from
      the Premises, the Land and/or the improvements located thereupon, then all such taxes,
      assessments, levies or charges or the part thereof so measured or based, shall be deemed to be
      included within the tenn "Impositions" for the purposes hereof.

              4.2     Tenant's Impositions Obligation. Commencing on the Rent Commencement
      Date and continuing throughout the remainder of the Term, Tenant will pay all Impositions on or
      before thirty (30) days prior to delinquency. Impositions that are payable by Tenant for the tax
      year in which the Rent Commencement Date occurs, as well as during the year in which the Term
      ends, shall be apportioned so that Tenant shall pay its proportionate share of the Impositions
      payable by Tenant for such periods of time. Landlord shall pay to Tenant, within thirty (30) days
      following demand therefor, Landlord's proportionate share of all Impositions payable by Tenant
      for the tax year in which the Rent Commencement Date occurs. Tenant shall pay to Landlord,
      within thirty (30) days following demand therefor, Tenant's proportionate share of all Impositions
      payable by Tenant for the tax year in which the Term ends; provided that if the tax rate has not
      been established for the year in which the Term ends, Tenant shall pay Tenant's proportionate
      share, as estimated by Landlord, and the parties shall re-prorate the Impositions upon
      determination of the tax rate for such year. Where any Imposition that Tenant is obligated to pay
      may be paid pursuant to law in installments, Tenant may pay such Imposition in installments as
      and when such installments become due. Tenant shall, if so requested, deliver to Landlord evidence


      VIP MEDSURG VENTURES. LLC Ground Lease — Page 5
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 67 of 134


      of due payment of all Impositions Tenant is obligated to pay hereunder, concurrently with the
      making of such payment.

                   If the Land is not separately assessed, but are assessed as part of a larger parcel which
      includes the Land, then until such time as the Land is separately assessed, Landlord agrees to pay
      all Impositions upon such larger parcel prior to the last date that the same may be paid without
      penalty or interest, or if a discount shall be available for early payment, prior to the last day that
      such discount is available. Without cost to Tenant, Landlord shall bear all interest, penalties, late
      charges and lost discount amounts incurred as a result of Landlord's failure to timely pay any
      installment of Impositions. Tenant shall pay to Landlord the Impositions applicable solely to the
      Land and/or Premises as levied or assessed by the applicable taxing authority which shall be
      determined by reference to the records of said taxing authority, including, without limitation, any
      work sheets and other documents compiled by the assessor. In the event it is not possible to
      determine the Impositions applicable to the Land and/or Premises by reference to the foregoing
      records, Tenant shall pay to Landlord its proportionate share of the Impositions assessed against
      the larger parcel, which shall be calculated as follows: (i) as to any Impositions assessed against
      Land, Tenant shall pay Tenant's proportionate share of the Impositions assessed against the land
      comprising the larger parcel based on a fraction, the numerator of which shall be the number of
      acres (to the nearest 1/100th of an acre) in the Land and the denominator of which shall be the total
      number of acres assessed in such tax bill (to the nearest 1/100th of an acre); and (ii) as to any
      Impositions assessed against buildings, Tenant shall pay Tenant's Proportionate Share of the
      Impositions; provided, however, that if the tax parcel of which the Premises are a part includes a
      disproportionately large amount of land area (when compared to the relative floor area of buildings
      located on such tax parcel versus the floor area located on other tax parcels that are part of the
      common development), then the amount of Impositions payable by Tenant shall be equitably
      adjusted to account for such disproportionate relationship. Tenant shall pay its Proportionate Share
      of any such Impositions (exclusive of any interest and penalties) to Landlord within thirty (30)
      days of receipt from Landlord of a bill for the same (unless such taxes are being lawfully contested
      or deferred or a legitimate dispute exists over the calculation of Tenant's proportionate share of
      such taxes), but no sooner than fifteen (15) days prior to the applicable due date.

              4.3     Tax Contest. Tenant may, at its sole cost and expense, contest the validity or
      amount of any Imposition for which it is responsible; provided that Tenant shall indemnify and
      hold Landlord harmless from any loss, cost, claim or expense (including reasonable attorneys'
      fees) incurred by Landlord in connection with such contest. So long as Tenant diligently pursues
      the contest, the payment of the Imposition being contested may be deferred, as permitted by law,
      during the pendency of such contest. Nothing herein contained, however, shall be construed to
      allow any Imposition to remain unpaid for such length of time as would permit the Premises, or
      any part thereof, to be sold or seized by any Governmental Authority for the nonpayment of same
      and Landlord shall have the right to pay the disputed amount of any such Impositions in order to
      prevent the sale of the Land (or any portion thereof) or the foreclosure of any lien created thereby,
      and such amount paid by Landlord shall, after demand upon Tenant, become immediately due and
      payable by Tenant and shall constitute additional Rent hereunder. Landlord will, at the request of
      Tenant, cooperate in such contest, provided that Landlord is not required to incur any expense in
      connection with any such contest. TENANT SHALL INDEMNIFY AND HOLD LANDLORD
      HARMLESS FROM AND AGAINST ALL ACTUAL COSTS, DAMAGES AND EXPENSES
      ACTUALLY INCURRED IN THE PROSECUTION OF ANY SUCH PROCEEDING OR
      CONTEST BROUGHT BY TENANT. Tenant's indemnity obligation under this Section 4.3 shall
      survive the expiration or earlier termination of this Lease.

           4.4        Landlord Site Improvements, Tenant's Work and Utilities.

            (a)    Landlord's Obligations. Landlord shall design, permit and construct, all at
      Landlord's sole cost and expense, the improvements (collectively, "Landlord's Site
      Improvements"), described in Exhibit H attached hereto and made a part hereof:

             Landlord shall be obligated to commence Landlord's Site Improvements on or before that
      date which is fifteen (15) days following the expiration of the Initial Term, and complete same on
      or before that date which is one hundred twenty (120) days following the expiration of the Initial
      Term. In the event Landlord fails to either commence or complete Landlord's Site Improvements
      when required (subject to Force Majeure and delays caused by Tenant), Tenant, after giving
      Landlord thirty (30) days written notice and opportunity to cure (plus such additional time as may
      be required to cure provided Landlord has commenced to cure and is diligently pursuing such cure)

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 6
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 68 of 134


      shall have the right to perform same (and Landlord hereby grants to Tenant any necessary
      temporary construction easements over and across the Shopping Center located outside the
      Premises as may be reasonably necessary to perform such work), and if Landlord fails to reimburse
      Tenant for the reasonable documented costs incurred by Tenant to perform such work within thirty
      (30) days after written demand accompanied by reasonable supporting documentation, to
      thereafter deduct the cost thereof from the next maturing installment(s) of Rent coming due under
      this Lease, together with interest thereon at the Default Rate, from the date incurred until the date
      paid.

           Landlord's Site Improvements will be completed by Landlord in a lien-free and good and
      workmanlike manner, in accordance with all applicable laws.

             (b)      Tenant's Development. Subject to the terms and conditions of this Lease,
      including Tenant's right to terminate this Lease during the Initial Term, Tenant, at its sole cost and
      expense, shall construct (or authorize the construction of) a building and related site improvements
      on the Land, including (without limitation) sidewalk, signage, parking facilities and landscaping.
      To the extent required in connection with Tenant's use and operation of the Premises, Tenant shall
      be responsible, at its sole cost and expense, for repairing and maintaining all utility lines,
      connections and facilities on the Premises and shall pay all charges for gas, electricity, telephone
      and other communication services and all other utilities and similar services rendered or supplied
      to the Premises, and all water rents, sewer service charges or other similar charges levied or
      charged against, or in connection with, the Premises.

                                                  ARTICLE 5

                                     Inspection Period and Initial Term

              5.1    Documents to be Supplied by Landlord. Within five (5) business days following
      the Effective Date of this Lease, Landlord shall deliver to Tenant the following documents related
      to the Land to the extent they are in the possession or control of Landlord, which documents are
      delivered without representation or warranty of Landlord as to the accuracy or completeness
      thereof, although Landlord agrees to notify Tenant of any inaccuracies or incomplete items of
      which Landlord has actual notice and the foregoing disclaimer does not limit or affect Landlord's
      express representations in this Lease:

                (a) Reports. The most current environmental report or study which Landlord has in its
      possession evidencing the current environmental status and condition of the Land
      ("Environmental Report").

                 (b) Intentionally Deleted.

                 (c) Survey. Landlord's existing on-the-ground survey for the Land or larger parcel
      with which the Land has been surveyed ("Survey"). In addition, Tenant shall have the right to
      obtain surveys of the Land at any time during the Term at Tenant's sole cost and expense.

                   (d) Landlord's Reports. All environmental reports beyond those referenced above
      and engineering reports, tests, studies, or other non-confidential and non-proprietary reports
      relating to the Land and the Shopping Center, including (without limitation) soils tests and reports
      and sign criteria, in the possession of Landlord or its property manager or their agent (collectively,
      the "Landlord's Reports").

               (e) Tax Information. Real estate tax bills for the most recent year, along with all
      documentation regarding any pending protests or claims associated with same.

                (f) Notices. All notices regarding the Land, in Landlord's possession, received from
      any Governmental Authority.

                  (g) Aereements. Other than the Title Documents addressed above, all contracts,
      leases, licenses or other agreements that will be binding upon the Premises or Tenant at any time
      after the Effective Date.

                 (h) Governmental Approval. Any civil engineering plans for the Land or Premises
      that have been approved by one or more applicable Governmental Authorities, and any other
      approvals by any Governmental Authority that affects the Land or Premises.


       VIP MEDSURG VENTURES, LLC Ground Lease — Page 7
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 69 of 134


               5.2    Title Review Period. Tenant may obtain, at Tenant's sole cost and expense, a
       current, updated commitment for title insurance ("Commitment") issued by Republic Title of
       Texas, Inc., 2626 Howell Street, 10th Floor, Dallas, Texas 75204 ("Title Company"), covering
       Tenant's leasehold estate in the Land and improvements to be constructed on the Land, together
       with copies of all liens, encumbrances and other matters affecting Landlord's title to the Land
      ("Title Documents"). During the first 45 days of the Inspection Period (the "Title Review
      Period"), Tenant shall have the right to deliver to Landlord written notice of any objection which
      Tenant may have with respect to the Commitment, Survey and/or Title Documents. If Tenant fails
      to object in writing to any items reflected in such documents within the Title Review Period, then
      all such items shall be deemed waived by Tenant and shall be Permitted Encumbrances (hereinafter
      defined). If Tenant objects in writing to any of the items reflected in the Commitment, Survey or
      Title Documents, Landlord may, but has no obligation to, within ten (10) days following
      Landlord's receipt of Tenant's written objections ("Title Cure Period") in which to remove or
      cure, or commit to cure prior to the expiration of the Initial Term, to Tenant's reasonable
      satisfaction, any matters to which Tenant has objected. Landlord shall, prior to the expiration of
      the Initial Term, cure to Tenant's reasonable satisfaction all matters that Landlord commits in
      writing to cure hereunder. If Landlord fails to cure (or commit to cure prior to the expiration of
      the Initial Term) any one or more of such items during the Title Cure Period, then Tenant shall
      have the right (i) to terminate this Lease by written notice to Landlord within ten (10) days after
      the expiration of the Title Cure Period, in which event the Initial Rent shall be retained by Landlord
      and the parties shall have no further rights or obligations to the other hereunder or (ii) waive the
      objection to such matters that Landlord has not cured or committed in writing to cure and proceed
      with this Lease. If Tenant does not terminate this Lease during the respective 10-day period under
      clause (i) above, then Tenant shall be deemed to have elected the waiver under clause (ii) as of the
      expiration of such 10-day period. If Tenant elects not to terminate this Lease, then Tenant may
      cause the Title Company to issue updates of the Commitment from time to time during the
      Inspection Period and Initial Term. Tenant shall have the right to object to any exceptions other
      than the Permitted Encumbrances shown on any such updated Commitment, such objections to be
      provided within ten (10) days after Tenant's receipt of the respective updated Commitment. If
      Landlord fails to cure (or commit to cure prior to the expiration of the Initial Term) such items,
      Tenant shall again have the right to terminate this Lease, provided that the Initial Tenn has not
      expired, or waive the objection. The time periods for objecting to and curing the additional
      exceptions and for terminating the Lease shall be the same as those set forth above, commencing
      with the date Tenant receives the updated Commitment; provided, however, Tenant will be deemed
      to have timely objected to any further encumbrances first disclosed by any such update.
      "Permitted Encumbrances" shall mean (i) the Declaration and CCRs (defined below), (ii) those
      encumbrances of record in the real property records of Montgomery County, Texas listed on
      Exhibit D attached hereto and made a part hereof, and (iii) any encumbrances reflected in the
      Commitment (or any update to same requested and received by Tenant prior to the last day of the
      Initial Term as contemplated above) to which Tenant does not object within the applicable period
      described above or to which any objection has been waived by Tenant, but shall not include any
      matters that Landlord cures or commits in writing to cure or is otherwise obligated to cure by this
      Lease.

               5.3      Inspections and Approvals. During the Inspection Period and Initial Term,
      Tenant shall have the right (i) to conduct non-invasive soil, engineering, environmental and other
      tests with regard to the Land (typical soil borings for geotechnical testing are deemed to be "non-
      invasive"); investigate the availability of utilities, the applicable governmental requirements
      relating to signage and construction of improvements on the Land, the availability of necessary
      permits and licenses relating to signage and construction of any improvements; and determine
      generally the desirability and utility of the Land for Tenant's purposes; and (ii) to obtain, or
      authorize the procurement of, all Building Approvals and Regulatory Approvals. Tenant shall
      have the right, at any time prior to the expiration of the Initial Tenn during the Inspection Period
      or Initial Term, in its sole and absolute discretion, to terminate this Lease by delivery of written
      notice to Landlord, in which event the Initial Rent shall be retained by Landlord and, except as set
      forth in the following sentence, the parties shall have no further rights or obligations to the other
      hereunder. Tenant promptly shall repair and restore all damage to the Land and Shopping Center
      resulting from Tenant's inspections of the Land under this Section 5.3 and any access or entry of
      the Land associated with same, return all property information provided by Landlord and Tenant
      will indemnify and hold Landlord harmless from and against all losses, claims, costs, damages and
      liabilities arising out of or in connection with any entry upon the Land by Tenant and its agents,
      servants, employees and contractors in connection with its inspections under this Section 5.3.

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 8
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 70 of 134


      Tenant's indemnity obligations under this Section will survive the termination of this Lease.
      During the performance of any such inspections or tests, Tenant shall maintain or cause any entity
      conducting any testing and inspections on Tenant's behalf to maintain commercial general liability
      insurance with a limit of not less than $1,000,000 and worker's compensation insurance as required
      by the law of the State of Texas. If Tenant fails to give Landlord written notice of termination on
      or prior to the date of expiration of the Inspection Period, then Tenant's right to terminate this
      Lease pursuant to this Section 5.3 during the Inspection Period shall be deemed to have been
      waived by Tenant; provided, that, notwithstanding the foregoing, such waiver shall not affect
      Tenant's right to terminate this Lease during the Initial Term as provided in this Lease. Further,
      if (A) all of the required Building Approvals and Regulatory Approvals have not been received
      by Tenant and any other applicable party on or before the expiration of the Initial Term, or (B)
      pursuant to Tenant's inspection of the Land, Tenant determines that the Land is not suitable for
      Tenant's purposes in Tenant's sole and absolute discretion, then in either such event, Tenant shall
      have the right to terminate this Lease by delivery of written notice to Landlord at any time prior to
      the expiration of the Initial Term, in which event the Initial Rent shall be retained by Landlord,
      and, except as set forth above, the parties shall have no further rights or obligations to the other
      hereunder. If Tenant does not deliver written notice to Landlord of its election to terminate this
      Lease prior to the expiration of the Initial Term, then the conditions of this Section shall be deemed
      to have been fully satisfied, and Tenant may not thereafter terminate this Lease pursuant to this
      Section. Tenant will use commercially reasonable efforts to obtain its Building Approvals and
      Regulatory Approvals. Tenant will promptly deliver copies of Building Approvals and Regulatory
      Approvals to Landlord as they are obtained.

              5.4     Title Policy. Tenant may cause the Title Company to issue to Tenant a Leasehold
      Owner Policy of Title Insurance, in form acceptable to Tenant and insuring Tenant's leasehold
      interests as evidenced by this Lease subject only to the Permitted Encumbrances, covering the
      Land and the appurtenant easements in the amount of the value of the Land and the cost of the
      improvements to be constructed on the Land (the "Leasehold Policy"). Landlord agrees to
      cooperate with Tenant and Title Company and to execute and deliver any and all documents as are
      reasonably requested by Tenant and/or Title Company in order to effectuate the issuance of the
      Leasehold Policy; provided, however, Landlord shall not be obligated to incur any cost or expense
      in connection therewith (beyond reasonable costs incidental to the review, execution and delivery
      of any such documents) or execute any documents beyond customary affidavits, appropriate
      authorizing resolutions, and indemnities necessary in order for the Title Company to issue the
      Leasehold Policy free from certain standard title exceptions. The premium to the Title Company
      for such Leasehold Policy will be the responsibility of Tenant.

                                                  ARTICLE 6

                                   Landlord's Warranties and Covenants

              6.1    Warranties.

             (a)      Title. Landlord warrants and represents to Tenant that as of the Effective Date it
      has good and indefeasible fee simple title to the Land and Business Center and has full right, power
      and authority to enter into this Lease. Landlord further warrants that as of the Effective Date there
      are no mortgages or other liens (other than the lien for real estate taxes not yet due and payable
      and liens for which Landlord is providing an SNDA described below) affecting the Land which
      are superior to this Lease or which could result in the termination of this Lease except those listed
      on Exhibit D attached hereto.

            (b)     Landlord further represents and warrants to Tenant as of the Effective Date to
      Landlord's current actual knowledge with no duty of investigation:

             (i)    Except for the Declaration and other Permitted Encumbrances, no Non-
      Governmental Approvals (defined below) are required or other documents are needed to allow
      Tenant to construct the Improvements and/or to use the Premises for the Permitted Use. In the
      event Tenant shall give Landlord written notice prior to the end of the Initial Term that any non-
      governmental third party approvals are required or other documents are needed, in Tenant's
      reasonable opinion, to allow the construction of such improvements and/or to use the Premises for
      the Permitted Use (the "Non-Governmental Approvals"), then to the extent that such Non-
      Governmental Approvals (e.g., easements) need to be recorded, and Landlord has the authority to

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 9
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 71 of 134


      record such document, Landlord agrees that each such document will be recorded in the form
      reasonably approved by Tenant and Landlord, at or prior to the expiration of the Initial Term.

             (ii)   The Premises is not subject to common area maintenance or any similar impositions
      pursuant to any reciprocal easement agreement or similar document, or otherwise, except the
      Declaration and Permitted Encumbrances;

              (iii) Landlord has not entered into any agreement with any governmental entity and is
      not otherwise legally obligated to construct or install any off-site improvements for the benefit of
      the Premises, the construction or installation of which are a condition to the issuance of a building
      permit for any improvements to be constructed on the Premises or the fmal certificate of occupancy
      for such improvements;

             (iv) The Premises is not currently encumbered by, and Landlord has no plans to
      encumber the Premises with, a tax increment fmancing plan, a transportation development district,
      and/or any similar type of arrangement, except None;

             (v)     There is no existing, pending or, to the Landlord's current actual knowledge,
      contemplated, threatened or anticipated (A) condemnation of all or any part of the Premises, (B)
      widening, addition of medians to, change of grade or limitation on use of streets abutting or serving
      the Premises, or (C) special tax or assessment levied or to be levied against the Premises;

              (vi)   The Premises has either direct access to and from a public street or road or indirect
      access to a public street or road through a permanent insurable easement (which is to be included
      as an insured parcel in the Leasehold Policy at Tenant's expense);

             (vii)   There are no other leases, tenancies or licenses covering any part of the Premises;

             (viii) Landlord has no current actual knowledge or notice of any violation of any
      building, zoning, environmental or other governmental statute, ordinance or regulation pertaining
      to the Premises, and no current actual knowledge or notice of any administrative or legal
      proceedings pending or threatened pertaining to the Premises;

              (ix) To Landlord's current actual knowledge as of the Effective Date (with no duty to
      investigate), and except as disclosed in the Environmental Report, (A) the Premises is not in
      violation of any applicable Environmental Laws (defined below), (B) there are no underground
      storage tanks on or under the Premises, and (C) Landlord has not received any notice that the
      Premises is in violation of any applicable Environmental Laws; and

              (x)     The Premises is or prior to the date Landlord delivers possession of the Premises to
      Tenant, will be, a separate parcel for ad valorem tax purposes, covered by one real estate tax parcel
      number, which parcel includes only the land comprising the Premises and is not included within a
      larger parcel of land for real property tax assessment purposes.

              Subject to Landlord's compliance with the terms and conditions of this Lease and the
      performance by Landlord of its obligations under this Lease including, without limitation,
      Landlord's Site Improvements, Tenant shall be deemed to have accepted the Premises from
      Landlord upon delivery in the condition required by this Lease in its "As-Is", "Where-Is" condition
      and "With All Faults", and Landlord makes no representation or warranty of any kind, whether
      express or implied with respect to the Premises except as expressly provided above or elsewhere
      in this Lease, and Landlord and Tenant expressly disclaim any implied warranty as to the
      habitability, fitness or suitability of the Premises for Tenant's intended commercial purpose.

              6.2    Common Areas, Ingress and Egress. As used in this Lease, "Common Areas"
      has the meaning given in the Declaration. Landlord agrees to keep or cause to be kept the Common
      Areas within the Shopping Center that are located outside of the boundaries of the Land in good
      condition and repair and otherwise in accordance with the Declaration. Reference is hereby made
      to the Declaration of Use Restrictions dated                  (the "CCR's") and recorded under
      Clerk's File No.              in the Official Public Records of Real Property of Montgomery
      County, Texas (the "Records") and the Easement with Covenants and Restrictions Affecting Land
      dated              , recorded as Document Number                   in the Records (as amended, the
      "Declaration"). Landlord and Tenant acknowledge and agree that the Premises and Shopping

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 10
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 72 of 134


      Center are subject to the Declaration and Landlord agrees to enforce the rights of Tenant and the
      Premises under the Declaration and the CCR's (including, without limitation, parking, access,
      easement, and signage rights benefitting the Land) and to not consent to or permit any amendment
      to the Declaration or the CCR's that would adversely affect any such rights or any of Tenant's
      rights under this Lease, increase Tenant's obligations under this Lease, or decrease Tenant's rights
      under this Lease, without Tenant's prior written consent, which may be granted or withheld in
      Tenant's sole and absolute discretion. Tenant hereby agrees to comply with the provisions of the
      Declaration, CCR's and Permitted Encumbrances applicable to the Premises throughout the Term
      of this Lease, and to reimburse Landlord for all charges assessed or attributable to the Premises
      under the Declaration, including the Pro Rata Share (as defmed in the Declaration) charged to the
      Premises for the maintenance, repair and replacement of the Common Facilities (as defined in the
      Declaration) and any other Shopping Center expenses or operating costs arising under the
      Declaration and CCR's (Landlord agreeing not to enter into any new recorded instrument or amend
      any existing recorded instrument in such a manner that would adversely affect any of Tenant's
      rights under this Lease, increase Tenant's obligations under this Lease, decrease Tenant's rights
      under this Lease, or increase the costs to be paid by Tenant pursuant to this subparagraph).

                                                  ARTICLE 7

                                                  Construction

              7.1     Construction of New Improvements. Tenant shall have the right, exercised in its
      sole and absolute discretion from time to time and at any time, but subject to Section 4.4 with
      respect to the initial Improvements and the terms of this Article 7 at its sole cost and risk, to cause
      the construction or reconstruction of new improvements on the Land, the demolition and removal
      of any improvements or portions of improvements situated upon the Land, and the construction of
      replacement improvements for improvements so removed. Any improvements constructed by
      Tenant on the Land shall be constructed in accordance with applicable law, Permitted
      Encumbrances, and the Construction Standards (defmed below).

              7.2    Alterations. At any time and from time to time, Tenant may perform or authorize
      the performance of such alteration, expansion, renovation, repair, refurbishment and other work
      with regard to any Improvements as Tenant may elect in its sole and absolute discretion, provided
      that such work is performed in accordance with applicable law, Permitted Encumbrances, and the
      Construction Standards.

              7.3      Construction Standards and Liens.

                 (a) Standards. Any Improvements shall be constructed, and any alteration,
      renovation, repair, refurbishment or other work with regard thereto shall be performed, in
      accordance with the following standards ("Construction Standards"):

                          (1) All such construction or work shall be performed in a good and
                    workmanlike manner in accordance with good industry practice for the type of work in
                    question.

                          (2) All such construction or work shall be done in compliance with all
                    applicable deed restrictions, building codes, ordinances and other laws or regulations
                    of Governmental Authorities.

                          (3) No construction or work shall be commenced until all licenses, permits and
                    authorizations required of all Governmental Authorities having jurisdiction are
                    obtained and a copy thereof has been provided to Landlord.

                          (4) Tenant shall have obtained and shall maintain in force and effect the
                    insurance coverage required in Article 9 with respect to the type of construction or
                    work in question.

                          (5) After commencement, such construction or work shall be prosecuted with
                    due diligence to its completion.

                           (6) Tenant shall provide its own trash container or containers for construction
                    debris; shall promptly remove all construction and related debris from the Premises
                    immediately following completion of construction; shall conduct no core drillings

      VIP MEDSURG VENTURES, LLC Ground Lease — Page 11
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 73 of 134


                 during business hours; shall not unreasonably interfere with the use or occupancy of
                 the Business Center by other tenants or occupants; shall perform such work or cause
                 the performance of such work in such a manner as shall not obstruct the access to the
                 Shopping Center or the premises of any other tenant or occupant within the Shopping
                 Center. Tenant shall indemnify, defend and hold harmless Landlord from and against
                 any and all liability, costs, damages (including, without limitation, any damage to the
                 Premises, Common Area or any part of the Shopping Center), expenses (including,
                 without limitation, reasonable attorneys' fees) and any and all liens resulting from such
                 work, except to the extent arising out of the negligence or willful misconduct of
                 Landlord, or Landlord's agents, employees or contractors.

                       (b)    Prior to the commencement of construction of the initial Improvements,
      Tenant must deliver to Landlord for approval proposed fmal plans and specifications for same,
      which proposed fmal plans and specifications must be complete and sufficient to obtain a building
      permit and must be based upon the Tenant Site Plan; provided, that, notwithstanding the foregoing
      or anything in this Lease to the contrary, Landlord shall not have any approval rights over Tenant's
      interior improvements. Landlord cannot unreasonably withhold, condition or delay its approval
      of such proposed fmal plans and specifications, provided that such plans and specifications are
      based upon the Tenant Site Plan and do not violate the Declaration. Such approval by Landlord is
      not a representation or warranty that such plans and specifications comply with the Declaration,
      matters of record or applicable laws affecting the Premises. If Landlord disapproves of such
      proposed fmal plans and specifications, Landlord must state with specificity the items to which
      Landlord objects and the changes that would make the proposed fmal plans and specifications
      acceptable. If Landlord does not withhold its approval in the manner set forth above within twenty
      (20) days after Tenant delivers the proposed fmal plans and specifications to Landlord, then Tenant
      may send a second request for approval, which request must include a statement in bold capital
      letters at the top of such notice: "FAILURE TO RESPOND TO THIS REQUEST IN FIVE (5)
      BUSINESS DAYS WILL BE DEEMED CONSENT." If Landlord does not provide a reasonable
      disapproval in the manner set forth above within 5-business days after such second request, then
      Landlord will be deemed to have approved of the proposed fmal plans and specifications. If
      Landlord disapproves of the proposed fmal plans and specifications, then Tenant will have five (5)
      business days in which to submit revised proposed final plans and specifications. Landlord and
      Tenant will continue to exchange plans and specifications and comments, subject in all cases to
      the time periods set forth above, until the fmal plans and specifications have been approved.
      Landlord and Tenant agree to negotiate in good faith until they have reached an agreement;
      provided, however, if they are unable to reach agreement prior to the end of the Initial Term, the
      Initial Term shall be automatically extended for thirty (30) days to allow the parties to complete
      the negotiations. In the event the parties are unable to reach agreement on or before the end of the
      additional thirty (30) day period, then in such event this Lease shall terminate unless both parties
      agree in writing to further extend the Initial Term for a reasonable period to complete the
      negotiations. The approved designs, plans, specifications, and materials for the Improvements are
      referred to from time to time as the "Tenant's Plans and Specifications."

              Notwithstanding anything to the contrary contained herein or in this Lease, at Tenant's sole
      cost Tenant shall have the right to install a roof mounted or ground mounted natural gas generator
      required by protected loads, up to 200kva, and additional HVAC units as needed, subject to
      compliance with the Construction Standards. Tenant shall have the right to provide power to
      parking lot lights located upon the Premises. If Tenant elects to do so it shall pay all costs related
      thereto. Tenant further reserves the right to bring additional or alternate electrical, gas, telco/data
      service or capacity to the Premises and Improvements to Tenant's equipment, so long as such
      service is within existing easements and does not adversely affect areas of the Shopping Center
      outside of the Land or common utility lines serving property other than the Premises.

              Further, notwithstanding anything to the contrary contained herein or in this Lease, with
      Landlord's prior written approval (not to be unreasonably withheld, conditioned or delayed), and
      subject to comliance with the Construction Standards, Tenant shall be permitted to make
      alterations to the Premises that are desirable in Tenant's reasonable opinion for the operation of a
      free standing emergency room facility, including, but not limited to modifications to the parking
      area, dumpster, sidewalks, landscaping and building exterior, as necessary to accommodate
      covered ambulance and/or patient entrance(s) which may include canopies required by state law,
      specifically a canopy for the ambulance drop off and a canopy for the patient drop off, such
      canopies to require a minimum of four (4) parking spaces.


      VIP MEDSURG VENTURES. LLC Ground Lease — Page 12
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 74 of 134


                     Tenant shall landscape the areas adjacent to its building in a manner consistent with
      the Declaration and Tenant's Plans and Specifications. The installation of such landscaping shall
      be completed not later than Tenant's occupancy or completion of its building, whichever occurs
      first, and maintained thereafter by Tenant at its sole cost and expense in accordance with the
      Declaration.

                   (c) Mechanic's and Materialmen's Liens. Tenant shall have no right, authority or
      power to bind Landlord or any interest of Landlord in the Premises or the Shopping Center for any
      claim for labor or for material or for any other charge or expense incurred by or on behalf of Tenant
      in constructing any Improvements or performing any alteration, expansion, renovation, repair,
      refurbishment or other work with regard thereto, nor to render Landlord's interest in the Premises
      or Shopping Center liable for any lien or right of lien for any labor, materials or other charge or
      expense incurred by or on behalf o f Tenant in connection therewith. Tenant shall not be considered
      the agent of Landlord in the construction, erection or operation of any such Improvements by or
      on behalf of Tenant. If any liens or claims for labor or materials supplied or claimed to have been
      supplied to the Premises are filed in connection with Tenant's work, Tenant shall cause either the
      release or discharge thereof or otherwise bond around such liens or claims within thirty (30) days
      following Tenant's receipt of notice of such liens or claims, and Tenant shall indemnify and save
      Landlord harmless from and against all actual costs and damages, including reasonable attorneys'
      fees, resulting therefrom. In the event Tenant fails to timely take such action, then Landlord may
      pay the lien claim, and any amounts so paid, including reasonable expenses, shall be paid by
      Tenant to Landlord within thirty (30) days after Landlord has invoiced Tenant therefor, together
      with reasonable supporting documentation.

              7.4     Tenant's Equipment and Architectural Features Defined. The term "Tenant's
      Equipment" means all trade fixtures and personal property now or hereafter located at or within
      the Premises, including, without limitation, furnishings, furniture, equipment not permanently
      attached to the Improvements, sign faces, computers, computer related equipment on property,
      liebert units, cabling, tubing, pneumatic tubing, safes, security systems, communications
      equipment and other equipment or property useful to Tenant in its operations which are not
      permanently attached to the Improvements, and, in certain circumstances, vaults, for use in
      connection with the conduct of Tenant's business regardless of the manner in which they are
      installed.    The term "Architectural Features" is defined as any non-structural, external
      architectural features constituting part of the Improvements that are installed by or on behalf of
      Tenant in connection with Tenant's authorized development and construction activities under this
      Lease (whether initial construction or subsequent reconstruction), including (without limitation)
      Tenant's raised marquee or tower feature or extended canopy or portico in connection with
      Tenant's branding and operations.

              7.5     Ownership and Removal of Tenant's Equipment. Tenant's Equipment and
      Architectural Features shall be solely the property of Tenant. Subject to Section 16.11, upon the
      expiration of the Term or earlier termination of this Lease, Tenant shall cause to be removed all
      Tenant's Equipment from the Premises, and at its discretion, Tenant may cause to be removed any
      one or more of the Architectural Features; provided, however, that Tenant shall repair any damage
      caused by such removal of Tenant's Equipment or Architectural Features. If Tenant fails to
      remove all Tenant's Equipment upon the expiration of the Term or earlier termination of this Lease
      and such failure continues for ten (10) days following Tenant's receipt of written notice from
      Landlord regarding same, then all of Tenant's Equipment remaining on the Premises shall become
      the property of Landlord without any credit or compensation to Tenant, and Tenant shall reimburse
      Landlord for all costs of removal and disposal of such equipment within thirty (30) days following
      receipt by Tenant of demand from Landlord. The obligation described in the preceding sentence
      shall survive the expiration or earlier termination of the Term. If Tenant does not remove any one
      or more of the Architectural Features upon the expiration of the Term or earlier termination of this
      Lease and such Architectural Features thereafter remain for thirty (30) days following Tenant's
      receipt of written notice from Landlord regarding same, then all of such remaining Architectural
      Features shall become the property of Landlord without any credit or compensation to Tenant.

              7.6    Ownership of Improvements. During the Term, all Improvements shall be solely
      the property of Tenant. Upon the expiration of the Term or earlier termination of this Lease,
      subject to Tenant's rights in this Lease with respect to Tenant's Equipment and Architectural
      Features, Tenant shall at Tenant's election either: (a) only upon Landlord's request, cause the
      Improvements to be razed and the Land to be delivered with the surface in clean condition; or (b)
      leave the Land and Improvements in their "As-Is" condition. If Landlord does not provide written

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 13
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 75 of 134


      notice to Tenant to cause Tenant to raze the Improvements under clause (a) at least 60 days prior
      to such expiration or earlier termination of this Lease, then Landlord shall be deemed to have
      elected to waive its right under clause (a).


                                                   ARTICLE 8

                                         Use, Maintenance and Repairs

              8.1      Use. Subject to the terms and provisions hereof, Tenant shall have the right to use
      and enjoy the Premises as an emergency care center and for other outpatient medical care,
      healthcare and counseling services or urgent care clinic, including but not limited to a freestanding
      emergency care facility and all activities incidental or ancillary to any of the foregoing (the
      "Permitted Use"), provided, however, Tenant shall have the right, with Landlord's written
      consent, not to be unreasonably withheld or delayed, to use the Premises for any other lawful
      purpose, provided that such use (i) is a first class retail, restaurant, medical, office, or service use,
      (ii) does not require materially more parking upon the Premises, (iii) does not violate the Permitted
      Encumbrances, CCR's or the Declaration, and (iv) does not violate any exclusive right given to
      any tenant of the Shopping Center then existing pursuant to an executed lease at the time of the
      commencement of such alternative use (collectively, "Other Uses"). Tenant shall not use or
      occupy the Premises, or knowingly permit the Premises to be used or occupied, for Other Uses in
      a manner which would (i) make it impossible to obtain the insurance required to be furnished by
      Tenant hereunder, (ii) constitute a public or private nuisance or (iii) violate any (A) use clauses
      contained in other leases covering property in the Shopping Center of which Tenant has knowledge
      and which are valid and executed as of the Effective Date, (B) existing deed restrictions affecting
      the Land as of the Effective Date, or (C) present or future, ordinary or extraordinary, foreseen or
      unforeseen, laws, regulations, ordinances or requirements of any Governmental Authority.
      Landlord covenants that it will enforce the use restrictions contained in the Declaration and CCRs
      applicable to the Shopping Center. Notwithstanding anything to the contrary in this Lease, in no
      event will Tenant occupy the Premises for any of the Exclusive or Prohibited Uses listed on
      Exhibit E attached hereto and made a part hereof.

               Notwithstanding anything to the contrary in this Lease, if any applicable law or regulation
      exists, is adopted or revised in such a manner that Tenant's use of the Premises for the Permitted
      Use is adversely affected, and Tenant cannot lawfully continue to conduct its operations for the
      Permitted Use, then Tenant shall have an automatic right to terminate this Lease at any time that
      such condition exists upon ninety (90) days written notice to Landlord. If Tenant exercises such
      termination right, Tenant shall pay Landlord, concurrently with delivery of the termination notice,
      a termination fee equal to the sum of (i) the unamortized portion of the Broker commissions paid
      by Landlord as provided in Section 16.22, plus (ii) the demolition cost of Tenant's building.
      Amortization of Broker commissions will be based upon straight-line amortization over the
      Original Term. Upon such termination, except as otherwise expressly provided in this Lease, the
      parties shall have no further rights or obligations under this Lease.

              Tenant shall complete construction of the initial Improvements and open for business to
      the public in the Premises for the Permitted Use, fully staffed and with all exterior signage in place,
      on or before that date which is twelve months after expiration of the Initial Term (the "Opening
      Covenant"). If Tenant fails to satisfy the Opening Covenant within two years after the Rent
      Commencement Date, then thereafter Landlord has the right to terminate this Lease by written
      notice delivered to Tenant at any time prior to Tenant satisfying the Opening Covenant, in which
      event this Lease will terminate upon the date that is thirty (30) days after Tenant's receipt of such
      notice and Tenant shall immediately surrender the Premises to Landlord and both parties shall be
      released from all obligations under this Lease thereafter. As a condition to Landlord's exercise of
      its termination right in this paragraph after a failure to satisfy the Opening Covenant, Landlord
      must pay to Tenant, on or prior to the effective date of the termination of this Lease by Landlord,
      an amount equal to the unamortized portion of Tenant's construction costs for the improvements
      constructed by Tenant at the Premises (but for purposes of such calculation, such initial
      construction costs prior to amortization are not to exceed $6,000,000.00). The amortization of
      such construction costs will be on a straight-line basis over a period of fifteen (15) years.

              After satisfying the Opening Covenant, nothing herein shall be construed as an obligation
      for Tenant to continuously operate its business in the Premises or operate its business during
      particular days or hours. Without limitation on the foregoing, Tenant shall have the right to remove

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 14
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 76 of 134


      Tenant's Equipment and cease operations in the Premises at any time and at Tenant's sole
      discretion. However, the right to cease to operate its business shall not affect Tenant's obligation
      to pay all amounts due hereunder and to perform all covenants and obligations hereunder. In the
      event at any time after the date Tenant initially opens for business to the public, Tenant shall fail
      to operate its business in the Premises for more than 365 consecutive days and no portion of the
      period of such failure to operate is due to casualty, condemnation, remodeling or repair performed
      in compliance with this Lease, transitioning an assignee or subtenant (not to exceed 180 days),
      force majeure, Landlord default or other delays caused by Landlord or any other cause beyond
      Tenant's reasonable control (a "Disallowed Cessation"), then Landlord shall have the right to (i)
      continue this Lease and accept Tenant's payment of Rent and allow Tenant to remain in possession
      of the Premises, or (ii) notify Tenant of Landlord's election to terminate this Lease as a result of
      such Disallowed Cessation by providing written notice to Tenant specifying such election at any
      time prior to Tenant's recommencement of business operations within the Premises (a "Cessation
      Notice"). As a condition to Landlord's exercise of its termination right in this paragraph after a
      Disallowed Cessation, Landlord must pay to Tenant, on or prior to the effective date of the
      termination of this Lease by Landlord, an amount equal to the unamortized portion of Tenant's
      construction costs for the improvements constructed by Tenant at the Premises (but for purposes
      of such calculation, such initial construction costs prior to amortization are not to exceed
      $6,000,000.00). The amortization of such construction costs will be on a straight-line basis over
      a period of fifteen (15) years. If Landlord timely provides such a Cessation Notice to Tenant and
      Tenant has not recommenced business operations in the Premises on or before the date that is thirty
      (30) days after Tenant's receipt of such Cessation Notice, then this Lease shall terminate effective
      on the expiration of such 30-day period, in which event Tenant shall immediately surrender the
      Premises to Landlord and both parties shall be released from all obligations under this Lease
      thereafter. Furthermore, in no event shall Tenant be liable to Landlord as a result of leasing or
      acquiring any other real property or improvements or as a result of opening or operating any other
      store, whether an emergency care center or otherwise, and whether adjacent to the Land or in any
      other area (collectively, "Off-Site Activities"), and Tenant shall not be limited or restricted in any
      way from any such Off-Site Activities.

             8.2     Maintenance and Repairs.

              (a)    Subject to Tenant's, rights under Article 7. Tenant shall keep the Premises in a
      reasonably clean and sanitary condition, make all repairs thereto, including, without limitation, the
      interior and exterior, structural and nonstructural, ordinary, and extraordinary, foreseen and
      unforeseen and shall maintain and keep the Premises and the sidewalks and curbs, parking areas
      and drive aisles around the Premises in the condition Tenant deems appropriate for Tenant's use
      and occupancy of the Premises and ptherwise in compliance with the Declaration. Tenant will not
      do, knowingly permit or suffer any waste, damages, disfigurement or injury to or upon the
      Premises or any part thereof, but this Section shall not be construed as limiting Tenant's rights
      under Article 7.

             (b)      Landlord shall have no obligation to maintain or repair the Premises. Tenant's
      maintenance obligations hereunder shall be performed by Tenant in accordance with the applicable
      provisions of the Declaration, and otherwise in compliance with all applicable laws. LANDLORD
      HAS NO DUTY OR OBLIGATION OF ANY KIND TO MAKE ANY REPAIRS OR
      REPLACEMENTS OR PROVIDE MAINTENANCE OF ANY KIND TO THE LAND, THE
      PREMISES, ANY IMPROVEMENTS CONSTRUCTED THEREON (INCLUDING ANY OF
      TENANT'S PERSONAL PROPERTY) OR THE COMMON AREAS LOCATED ON THE
      LAND, OR OTHERWISE • MAINTAIN OR KEEP THE SAME IN GOOD CONDITION.
      TENANT IS SOLELY RESPONSIBLE FOR SAME. Landlord shall maintain or cause to be
      maintained the Common Areas of the Shopping Center in accordance with the applicable
      provisions of the Declaration, and otherwise in compliance with all applicable laws. This
      paragraph is not intended to limit or otherwise affect Landlord's express representations and
      covenants elsewhere within this Lease, all of which are hereby preserved for the benefit of Tenant

              8.3      Parking. Notwithstanding anything to the contrary contained herein and for the
      avoidance of doubt, Tenant and Tenant's agents, employees, contractors, licensees, customers and
      invitees shall have the non-exclusive right to park in all parking spaces located upon the Land and
      otherwise utilize such parking lots, such parking to include, without limitation, the right to park
      vehicles overnight on the Land. The parking lOt located on the Premises, at Tenant's election,
      shall be lit from dusk until dawn, seven (7) days per week.


      VIP MEDSURG VENTURES, LLC Ground Lease — Page 15
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 77 of 134


                                                  ARTICLE 9

                                           Insurance and Indemnity

              9.1     Insurance.

                  (a) Tenant shall, at its sole cost and expense, keep and maintain in force comprehensive
      general liability insurance; including contractual liability specifically applying to the provisions of
      this Lease, with limits of not less than $2,000,000 with respect to bodily injury or death to any
      number of persons in any one accident or occurrence and with respect to property damage in any
      one accident or occurrence with respect to the Premises.

                 (b) Landlord shall, at its sole cost and expense, keep and maintain in force or cause to
      be kept and maintained in force, the insurance required by the Declaration.

               9.2    Policies. All insurance maintained by Tenant in accordance with the provisions of
      this Article shall be issued by companies reasonably satisfactory to Landlord. Each party's liability
      insurance shall show the other party as an additional insured. In addition, within a reasonable time
      after Landlord notifies Tenant in writing of Landlord's mortgagee, such mortgagee shall be named
      as an additional insured under the policies maintained by Tenant pursuant to Section 9.1(a) above.
      All insurance policies required under this Article shall be written as primary non-contributory
      policies. Each party shall furnish to the other party a certificate of insurance for all insurance
      policies required to be carried by that party under this Article and Tenant shall include a certificate
      of the insurance carrier that such insurance shall not be canceled or modified without at least fifteen
      (15) days advance written notice to the Landlord. If Tenant fails to maintain the required insurance,
      and such failure continues for more than ten (10) days following Tenant's receipt of Landlord's
      written notice, Landlord may, but shall not be obligated to, obtain such insurance and be
      reimbursed for the reasonable cost thereof within thirty (30) days of written demand therefor
      (which demand shall be accompanied by reasonable supporting documentation).

             9.3  Tenant's Indemnity. EXCEPT FOR ANY ACTION FOR WHICH
      LANDLORD OWES AN OBLIGATION TO TENANT (OR RELEASES TENANT)
      ELSEWHERE IN THIS LEASE, TENANT SHALL INDEMNIFY AND HOLD
      HARMLESS LANDLORD, ITS SUCCESSORS AND ASSIGNS ("TENANT
      INDEMNIFIED PARTIES") FROM ALL CLAIMS, SUITS, ACTIONS AND
      PROCEEDINGS WHATSOEVER ("CLAIMS"), WHICH MAY BE BROUGHT OR
      INSTITUTED ON ACCOUNT OF OR GROWING OUT OF ANY AND ALL INJURIES
      OR DAMAGES, INCLUDING DEATH, TO PERSONS OR PROPERTY OCCURRING
      ON THE PREMISES OR RELATING TO THE USE OR OCCUPANCY OF THE
      PREMISES (OTHER THAN CLAIMS RESULTING FROM LANDLORD'S VIOLATION
      OF THIS LEASE OR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR
      THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THIRD PARTIES THEN
      ACTING SUBJECT TO LANDLORD'S DIRECTION OR CONTROL), AND ALL
      LOSSES, LIABILITIES, JUDGMENTS, SETTLEMENTS, COSTS, PENALTIES,
      DAMAGES AND EXPENSES RELATING THERETO, INCLUDING, BUT NOT
      LIMITED TO, REASONABLE ATTORNEYS' FEES AND OTHER COSTS OF
      DEFENDING AGAINST, INVESTIGATING AND SETTLING THE CLAIMS COVERED
      HEREBY. TENANT SHALL ASSUME ON BEHALF OF THE TENANT INDEMNIFIED
      PARTIES AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE
      DEFENSE OF ALL CLAIMS COVERED HEREBY AGAINST ANY OF THE TENANT
      INDEMNIFIED PARTIES. MAINTENANCE OF THE INSURANCE REFERRED TO IN
      THIS ARTICLE SHALL NOT AFFECT TENANT'S OBLIGATIONS UNDER THIS
      SECTION. TENANT SHALL BE RELIEVED OF ITS OBLIGATION OF INDEMNITY
      TO THE EXTENT OF THE AMOUNT ACTUALLY RECOVERED FROM ONE OR
      MORE OF THE INSURANCE CARRIERS OF TENANT OR LANDLORD AND EITHER
      (I) PAID TO LANDLORD OR (II) PAID FOR LANDLORD'S BENEFIT IN REDUCTION
      OF ANY LIABILITY, PENALTY, DAMAGE, EXPENSE OR CHARGE ACTUALLY
      IMPOSED UPON, OR INCURRED BY, LANDLORD IN CONNECTION WITH THE
      CLAIMS COVERED HEREBY. TENANT SHALL HAVE THE RIGHT TO CONTEST
      THE VALIDITY OF ANY CLAIMS COVERED HEREBY, IN THE NAME OF
      LANDLORD OR TENANT, AS TENANT MAY DEEM APPROPRIATE, PROVIDED
      THAT THE EXPENSES THEREOF SHALL BE PAID BY TENANT, OR TENANT
      SHALL CAUSE THE SAME TO BE PAID BY ITS INSURER.

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 16
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 78 of 134


           9.4   Landlord's Indemnity. EXCEPT FOR ANY ACTION FOR WHICH
      TENANT OWES AN OBLIGATION TO LANDLORD (OR RELEASES LANDLORD)
      ELSEWHERE IN THIS LEASE, LANDLORD SHALL INDEMNIFY AND HOLD
      HARMLESS TENANT, ITS SUCCESSORS AND ASSIGNS (THE "LANDLORD
      INDEMNIFIED PARTIES") FROM ALL CLAIMS WHICH MAY BE BROUGHT OR
      INSTITUTED ON ACCOUNT OF OR GROWING OUT OF LANDLORD'S VIOLATION
      OF THIS LEASE OR OUT OF ANY AND ALL INJURIES OR DAMAGES, INCLUDING
      DEATH, TO PERSONS OR PROPERTY RELATING TO THE USE OR OCCUPANCY
      OF THE COMMON AREAS IN PORTIONS OF THE SHOPPING CENTER, EXCLUSIVE
      OF THE PREMISES (OTHER THAN CLAIMS RESULTING FROM TENANT'S
      VIOLATION OF THIS LEASE OR ITS GROSS NEGLIGENCE OR WILLFUL
      MISCONDUCT OR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
      THIRD PARTIES THEN ACTING SUBJECT TO TENANT'S DIRECTION OR
      CONTROL), AND ALL LOSSES, LIABILITIES, JUDGMENTS, SETTLEMENTS,
      COSTS, PENALTIES, DAMAGES AND EXPENSES RELATING THERETO,
      INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS' FEES AND
      OTHER COSTS OF DEFENDING AGAINST, INVESTIGATING AND SETTLING THE
      CLAIMS COVERED HEREBY. LANDLORD SHALL ASSUME ON BEHALF OF THE
      LANDLORD INDEMNIFIED PARTIES AND CONDUCT WITH DUE DILIGENCE AND
      IN GOOD FAITH THE DEFENSE OF ALL CLAIMS COVERED HEREBY AGAINST
      ANY OF THE LANDLORD INDEMNIFIED PARTIES. MAINTENANCE OF THE
      INSURANCE REFERRED TO IN THIS ARTICLE SHALL NOT AFFECT LANDLORD'S
      OBLIGATIONS UNDER THIS SECTION. LANDLORD SHALL BE RELIEVED OF ITS
      OBLIGATION OF INDEMNITY TO THE EXTENT OF THE AMOUNT ACTUALLY
      RECOVERED FROM ONE OR MORE OF THE INSURANCE CARRIERS OF
      LANDLORD OR TENANT AND EITHER (I) PAID TO TENANT OR (II) PAID FOR
      TENANT'S BENEFIT IN REDUCTION OF ANY LIABILITY, PENALTY, DAMAGE,
      EXPENSE OR CHARGE ACTUALLY IMPOSED UPON, OR INCURRED BY, TENANT
      IN CONNECTION WITH THE CLAIMS COVERED HEREBY. LANDLORD SHALL
      HAVE THE RIGHT TO CONTEST THE VALIDITY OF ANY CLAIMS COVERED
      HEREBY, IN THE NAME OF TENANT OR LANDLORD, AS LANDLORD MAY DEEM
      APPROPRIATE, PROVIDED THAT THE EXPENSES THEREOF SHALL BE PAID BY
      LANDLORD, OR LANDLORD SHALL CAUSE THE SAME TO BE PAID BY ITS
      INSURER.

              9.5    Subrogation. Anything in this Lease to the contrary notwithstanding, with respect
      to any damage that may occur to the Improvements or any other improvements located on the
      Shopping Center or any personal property of such party therein or thereon, to the extent such
      damages are covered by property insurance benefitting Landlord or Tenant (as applicable) and the
      proceeds of such insurance are payable and made available to the damaged party to compensate it
      for the damage at issue, Landlord and Tenant (as applicable) waive all rights against the other for
      recovery, claims, actions or causes of action for any such damage. The foregoing releases shall
      not apply to property losses or damages in excess of policy limits or to losses or damages not
      covered by insurance due to a deductible clause in the policy. For purposes of this Section 9.5,
      Tenant shall be deemed to maintain property insurance equal to the full replacement cost of the
      Premises and shall release Landlord to the extent of such deemed coverage.

               9.6    Coverage. All insurance described in this Article may be obtained by Tenant by
      endorsement or equivalent means under any blanket insurance policies maintained by Tenant
      provided that the coverage and other terms of such insurance otherwise comply with this Article.
      Notwithstanding anything contained in this Lease to the contrary, Tenant shall have the right to
      self-insure against any risk for which it is required to carry insurance under this Article; provided
      that (i) Tenant, together with its affiliated owners, have an aggregate liquid net worth of at least
      $100,000,000.00 determined pursuant to generally accepted accounting principles consistently
      applied, and (ii) Tenant maintains a program of self-insurance and (iii) upon request from
      Landlord, Tenant provides Landlord with evidence reasonably satisfactory to Landlord confirming
      the satisfaction of clauses (i) and (ii) above.




      VIP MEDSURG VENTURES. LLC Ground Lease — Page 17
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 79 of 134


                                                 ARTICLE 10

                                                 Casualty Loss

              10.1 Tenant's Rights. If during the last two (2) years of the Term any Improvements
      are wholly or partially destroyed or damaged by fire or any other casualty, then Tenant shall have
      the right, exercised in Tenant's sole and absolute discretion, to terminate this Lease. Upon such
      termination, the parties shall have no further rights, duties, or obligations under this Lease;
      provided, however, if Tenant elects to terminate this Lease under this Section, then Tenant shall
      (i) cause the Improvements to be razed and the Land to be delivered with the surface in clean
      condition, and (ii) pay Landlord the Base Rent due through the end of the then current Term. If
      Tenant is not entitled to terminate this Lease pursuant to this Section 10.1 or if Tenant elects not
      to terminate this Lease under this Section, then Tenant shall repair, replace, restore and reconstruct
      any Improvements existing on the Land immediately prior to such casualty (or improvements
      substantially similar to such Improvements) or to construct such other improvements upon the
      Land to the extent in compliance with this Lease, including Landlord's reasonable approval of
      exterior elevations and site plan for such improvements and compliance with any applicable
      Construction Standards.

            10.2 Notice of Damage. Tenant shall notify Landlord of any material destruction or
      damage to the Premises promptly after obtaining knowledge of same.


                                                 ARTICLE 11

                                                Condemnation

              11.1 Total Taking. Should the entire Premises be taken (which term, as used in this
      Article, shall include any conveyance in avoidance or settlement of eminent domain,
      condemnation or other similar proceedings) by any Governmental Authority, corporation or other
      entity under the right of eminent domain, condemnation or similar right, then Tenant's right of
      possession under this Lease shall terminate as of the date of taking possession by the condemning
      authority, and the award therefor will be distributed as follows: (i) first, to the payment of all
      reasonable fees and expenses incurred in collecting the award, (ii) second, to Tenant in an amount
      equal to the unamortized cost of the Improvements (assuming that the Improvements are amortized
      over the Original Term of the Lease), and (iii) the balance of the award shall be equitably
      apportioned between Landlord and Tenant based on the then respective fair market values of
      Landlord's interest in the Premises (appraised by reference to all relevant factors including the
      income stream derivable by Landlord under this Lease and the then present value of Landlord's
      reversionary interest in the entire Premises after expiration of the Original Term) and Tenant's
      interest in the Premises (appraised by reference to all relevant factors, including the income stream
      derivable by Tenant from the Premises for the remainder of the Original Term). After the
      determination and distribution of the condemnation award as herein provided, the Lease shall
      terminate, and the parties shall have no further rights, duties or obligations under the Lease.

               11.2 Partial Taking. Should a portion of the Premises be taken by any Governmental
      Authority, corporation or other entity under the right of eminent domain, condemnation or similar
      right, such that (i) any portion of the vertical Improvements intended for occupancy are taken or,
      in Tenant's reasonable judgment, so much of the Improvements shall be taken so as to make it
      economically unsound to use the remainder for the uses and purposes contemplated hereby, or (ii)
      so much of the Premises shall be taken so as to cause Tenant's available parking spaces to be less
      than those required by any Governmental Authority immediately prior to the effects of such taking
      action or less than an amount reasonably necessary for Tenant's operation of a Permitted Use, or
      (iii) any one or more of Tenant's access points to the Premises is taken (unless at least one access
      point to the Premises is not taken and Landlord is able to promptly thereafter provide to Tenant
      perpetual and irrevocable rights to alternative additional access point(s) reasonably equivalent to
      the access point(s) so taken in Tenant's sole discretion) or so much of the Premises is taken such
      that Tenant can no longer reasonably or lawfully operate its business in the Premises as an
      emergency care facility or as otherwise currently operated, then at Tenant's election in Tenant's
      sole and absolute discretion, and only by written notice to Landlord delivered within 120 days after
      such taking, this Lease shall terminate as of the date of taking of possession by the condemning
      authority in the same manner as if the whole of the Premises had thus been taken, and the award
      therefor shall be distributed as provided in Section 11.1. Should any other partial taking of the

      VIP MEDSURG VENTURES, LLC Ground Lease — Page 18
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 80 of 134


      Premises occur or if Tenant does not elect for this Lease to terminate as contemplated in the
      preceding sentence, then this Lease nevertheless shall continue in effect as to the Premises, or the
      remainder thereof, as the case may be.

              11.3 Award on Partial Taking. In the event of a partial taking where this Lease is not
      terminated, and as a result thereof Tenant will need to restore, repair or refurbish the remainder of
      the Premises in order to put them in a usable condition, then (i) the award shall first be paid to
      Tenant for payment of such restoration, repair and refurbishment, and (ii) the remainder shall be
      apportioned and paid as provided in (i) and (iii) of Section 11.1 considering the respective
      interests of Landlord and Tenant in the portion of the Premises taken. If a portion of the Premises
      is taken and no repair or restoration work is required because thereof, the award therefor shall be
      apportioned and paid as provided in (i) and (iii) of Section 11.1 considering the respective
      interests of Landlord and Tenant in the portion of the Premises taken.

              11.4 Temporary Taking. If the whole or any portion of the Premises is taken for
      temporary use or occupancy, the Term shall not be reduced or affected, and Tenant shall continue
      to pay the Rent in full (but subject to an Equitable Takings Adjustment for the period of such
      temporary taking). Except to the extent Tenant is prevented from so doing pursuant to the terms
      of the order of the condemning authority, Tenant shall continue to perform and observe all of the
      other covenants, agreements, terms and provisions of this Lease. In the event of any temporary
      taking, Tenant shall be entitled to receive the entire amount of any award therefor unless the period
      of temporary use or occupancy shall extend beyond the expiration of the Tenn. If it so extends,
      then after payment to Tenant therefrom for the estimated cost of the Improvements taken or
      damaged (to the extent that any such award is intended to compensate for loss or damage to the
      Improvements), such award shall be apportioned between Landlord and Tenant in the same ratio
      that the portion of such period falling before the day of expiration and that part falling after, bear
      to such entire period.

              11.5 Notice of Taking. Cooperation. Landlord and Tenant shall immediately notify
      the other of the commencement of any eminent domain, condemnation or other similar
      proceedings with regard to the Premises. Landlord and Tenant covenant and agree to fully
      cooperate in any condemnation, eminent domain, or similar proceeding in order to maximize the
      total award receivable in respect thereof. Any termination of this Lease pursuant to this Article
      11 shall not affect the rights of Landlord and Tenant to any such award.


                                                 ARTICLE 12

                                          Assignment and Subletting

             12.1    Tenant's Riuht to Assign.

                  (a) Tenant may assign its rights and obligations hereunder with Landlord's prior
           approval to any entity controlling, controlled by or under common control with Tenant or into
           which Tenant may be merged or consolidated, or to VIP SURGICAL, LLC or any affiliate
           thereof, or to any entity to whom Tenant may sell all or substantially all of Tenant's assets,
           or to any licensee, franchisee, or franchisor of Tenant, or any franchisee of Tenant's
           franchisor ("Affiliated Transferee"), and Tenant shall be relieved of liability under this
           Lease following an express acceptance of such assignment by the Affiliated Transferee.
           Notwithstanding anything to the contrary contained herein, the transfer of stock among
           existing shareholders, to or among family members, or to trusts for the benefit of any of such
           parties, or to corporations owned or controlled by any of such parties, or by and among
           affiliates of any of such parties, or the transfer of stock in connection with a public offering
           of stock, or any transfer of stock if Tenant is a public corporation, or a private placement of
           more or less than a controlling interest in Tenant shall not be deemed an assignment,
           subletting or other transfer of Tenant's interest in and to this Lease within the purview of this
           paragraph. Further, notwithstanding anything to the contrary contained herein, this Lease
           shall contain no provision restricting or referring in any manner to a change in control or
           change in shareholders, directors, management or organization of Tenant, or any subsidiary,
           affiliate or associate of the parent of Tenant, or to the issuance, sale, purchase or disposition
           of the shares of Tenant, or any subsidiary, affiliate or associate of the parent of Tenant.




      VIP MEDSURG VENTURES, LLC Ground Lease — Page 19
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 81 of 134


                 (b) Except as provided above with respect to an Affiliated Transferee, Tenant may not
          assign its rights hereunder without Landlord's prior written approval, which approval shall
          not be unreasonably withheld, conditioned or delayed in any case. If Landlord approves (or
          is deemed to have approved) any assignment or subletting under this subsection (b), then the
          assigning Tenant shall be relieved of liability for the obligations of the "Tenant" under this
          Lease. Landlord shall indicate its written approval or disapproval of any proposed assignee
          within thirty (30) days after Tenant gives to Landlord notice of the proposed assignment,
          including the identity of the proposed assignee and reasonably sufficient information as to
          the proposed assignee and proposed use to enable Landlord to evaluate such assignee's
          character, reputation and financial strength and to determine compliance of the intended use.
          If Landlord fails to indicate its approval or disapproval within such thirty (30) day period,
          Tenant may send a second request which notice will include a statement in bold capital letters
          at the top of such request: "FAILURE TO RESPOND TO THIS REQUEST IN FIVE (5)
          BUSINESS DAYS WILL BE DEEMED CONSENT" and if Landlord thereafter fails to
          respond to such second request within five (5) business days after such second request,
          Landlord's consent will be deemed given. Any assignment of Tenant's rights under this
          Lease that are not in accordance with this Section shall be void.

                 (c) In connection with Tenant's fmancing arrangements, Tenant shall have the absolute
          right from time to time during the Term hereof and without Landlord's approval, whether
          written or otherwise, to (i) grant and assign to Tenant's lenders, a mortgage or other security
          interest in Tenant's interests in this Lease and/or the Premises, and/or otherwise collaterally
          assign to Tenant's lenders, Tenant's interests in this Lease and/or the Premises, and/or (ii)
          grant and assign to Tenant's lenders, a mortgage or other security interest in and to any or all
          of Tenant's Equipment located upon the Premises, and/or (iii) assign this Lease to Tenant's
          financing source who shall then, in turn, sublease the Premises back to original Tenant named
          herein or an Affiliated Transferee of such original Tenant pursuant to a sublease authorized
          herein (with Landlord hereby consenting to such sublessee continuing to pay the Rent due
          hereunder directly to Landlord). Landlord agrees to execute such confirmation certificates
          and other documents (except amendments to this Lease unless Landlord hereafter consents)
          as Tenant's lenders may reasonably request in connection with any such fmancing. In no
          event, however, shall Tenant be permitted to grant a security interest in and to Landlord's fee
          simple title to the Land, and in the event Tenant's lender or its designee under an operative
          security instrument becomes the owner of the leasehold estate, subject to the terms of any
          applicable SNDA, any further assignment by such lender or designee must otherwise satisfy
          the terms and conditions of this Article 12 as if such lender or designee was the original
          Tenant hereunder.

            12.2    Tenant's Right to Sublease.

                (a) Tenant may freely execute subleases with regard to the Improvements provided
          only that (i) the lease term of each such sublease (including all renewal and extension rights
          of any kind or type) shall not extend past the stated expiration date of the Term, unless
          Landlord consents in writing thereto, which consent shall not be unreasonably withheld or
          delayed and (ii) such sublease shall be expressly subject to the terms and provisions of this
          Lease.

                (b) Each sublease for space in the Improvements shall specifically provide that the
          sublessee's rights thereunder are subject to Landlord's rights under this Lease. Tenant shall
          give a copy of each sublease to Landlord upon request therefor by Landlord from time to
          time.

                (c) As used in this Lease the term "sublease" shall include any leases, licenses,
          occupancy agreements, franchise or other similar rights, agreements or arrangements of
          whatever nature relating to the use or occupancy of any part of the Premises, including
          (without limitation) any rights granted by Tenant to a third-party operator of the business
          within the Premises.


                                                ARTICLE 13

                                         Environmental Provisions



      VIP MEDSURG VENTURES, LLC Ground Lease — Page 20
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 82 of 134


             13.1 Definitions. For purposes of this Lease the following terms shall have the
      following meanings:

                (a) "Environmental paws" means applicable federal, state and local laws, codes,
          ordinances, rules and regulations relating to protection of the public health, welfare and the
          environment, including, without limitation, those laws relating to the storage, handling and
          use of chemicals and other hazardous materials, those relating to the generation, processing,
          treatment, storage, transport, disposal or other management of waste materials of any kind
          and those relating to the protection of environmentally sensitive areas.

                (b) "Hazardous Material" means "hazardous substance," "pollutant or contaminant,"
          and "petroleum" and "natural gas liquids," as those terms are defined or used in Section 101
          of the Comprehensive Environmental Response, Compensation and Liability Act
          ("CERCLA") or in other applicable Environmental Laws and "asbestos".

               (c) "Release" means depositing, spilling, leaking, pumping, pouring, emitting,
          emptying, discharging, injecting, escaping, leaching, dumping or disposing.

             13.2 Landlord's Representations and Warranties. Landlord hereby represents and
      warrants that as of the Effective Date of this Lease:

                 (a) To its current actual knowledge and except as set forth in the Environmental Report
          delivered to Tenant prior to the Effective Date, the Medical Center and the Land are not in
          violation of any applicable Environmental Laws as of the date of this Lease.

                 (b) To its current actual knowledge and except as set forth in the Environmental Report
          delivered to Tenant prior to the Effective Date, there has been no Release of any Hazardous
          Materials on, onto or from the Medical Center or the Land that has resulted in or that could
          likely result in a violation of any Environmental Law or in the creation of liability or
          obligations, including, without limitation, notification, deed recordation or remediation,
          under any Environmental Law. To Landlord's current actual knowledge and except as set
          forth in the Environmental Report delivered to Tenant prior to the Effective Date, the Medical
          Center has not contained .and contains no underground or aboveground storage tanks, no
          "PCBs" or "PCB items," as those terms are defined in 40 C.F.R. §761.3, and no asbestos.

                (c) Landlord agrees to indemnify and hold Tenant, its directors, officers, stockholders,
          employees, agents, attorneys,- consultants, contractors and its successors and assigns,
          harmless from and against any and all claims, losses, damages, liabilities, fines, penalties,
          charges, judgments, administrative orders, remediation requirements, enforcement actions of
          any kind, and all costs and expenses incurred in connection therewith (including, but not
          limited to, reasonable attorneys' fees and expenses), arising out of (i) any material
          misrepresentation of Landlord contained in this Section or (ii) any breach by Landlord of its
          obligations under this Section, (iii) any presence or Release of any Hazardous Material on the
          Land or other portion of the Medical Center on or after the Effective Date, except to the extent
          introduced by Tenant, or Tenant's agents, employees or contractors when subject to Tenant's
          direction or control or (iv) any presence or Release of any Hazardous Material on the Land
          or other portion of the Medical Center prior to the Effective Date of this Lease. This
          indemnification will survive the termination or expiration of this Lease.


             13.3 Tenant's Representations. Warranties and Covenants.                    Tenant hereby
      represents, warrants and covenants that:

                 (a) Tenant agrees not to knowingly permit the Release of any Hazardous Material on,
          onto or from the Premises or the Shopping Center that results in a violation of any
          Environmental Law or in the creation of liability or obligations (including, without limitation,
          notification or deed recordation or remediation) under any Environmental Law.

               (b) Tenant further agrees not to handle, use or otherwise manage any Hazardous
          Material in violation of any Environmental Laws. Tenant shall (except to the extent of
          Landlord's express'obligations, representations and indemnities in this Lease with respect to
          Environmental Law0 comply with all Environmental Laws in connection with the Premises
          and Tenant's use of the Premises, and Tenant shall make all notifications, and shall obtain


      VIP MEDSURG VENTURES, LLC Ground Lease — Page 21
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 83 of 134


           and maintain in full force all permits, licenses, registrations, or similar authorizations,
           required under any Environmental Law for the operations or activities of Tenant at the
           Premises.

                  (c) If Tenant is in breach of any of its agreements set forth in this Section, Tenant, at
           its sole expense, shall take all action required, including environmental cleanup of the
           Premises, to comply with the covenants herein or applicable legal requirements and, in any
           event, shall take all action deemed necessary under all applicable Environmental Laws.

                  (d) Tenant agrees to indemnify and hold Landlord, its directors, officers, stockholders,
           partners, joint venturers, employees, agents, attorneys, consultants, contractors and its
           successors and assigns, harmless from and against any and all claims, losses, damages,
           liabilities, fines, penalties, charges, judgments, administrative orders, remediation
           requirements, enforcement actions of any kind, and all costs and expenses incurred in
           connection therewith (including, but not limited to, reasonable attorneys' fees and expenses),
           arising out of (i) any breach by Tenant of its obligations under this Section, or (ii) any Release
           of any Hazardous Material on the Premises or Medical Center by Tenant, or Tenant's agents,
           employees or contractors when subject to Tenant's direction or control. This indemnification
           will survive the termination or expiration of this Lease.


                                                 ARTICLE 14

                                      Warranty of Peaceful Possession

              14.1 Peaceful Possession. Landlord covenants that Tenant, on paying the Rent and
      performing and observing the covenants and agreements herein contained and provided to be
      performed by Tenant, shall and may peaceably and quietly have, hold, occupy, use and enjoy the
      Premises during the Term and may exercise all of its rights hereunder, subject only to the
      provisions of this Lease, the Permitted Encumbrances and applicable governmental laws, rules and
      regulations. Landlord agrees to warrant and foiever defend Tenant's right to such occupancy, use
      and enjoyment and the title to the Premises against the claims of any and all persons whomsoever
      lawfully claiming the same, or any part thereof, by, through or under Landlord, but not otherwise,
      subject only to provisions of this Lease, the Permitted Encumbrances and all applicable
      governmental laws, rules and regulations. Without limitation on the breadth of the foregoing,
      Landlord shall not terminate, or consent to or permit any amendments or other modifications to
      any Permitted Encumbrances that would have an adverse effect on the Premises or the rights of
      the Tenant under the respective Permitted Encumbrance, or on Tenant's rights under this Lease or
      the use of the Premises, without Tenant's consent in its sole discretion.


                                                 ARTICLE 15

                                            Default and Remedies

            15.1 Tenant's Default. Each of the following shall be deemed a "Tenant's Defa u It'.
      by Tenant hereunder and a material breach of this Lease:

                 (a) If Tenant fails to pay any installment of Rent on the date upon which the same is
           due to be paid and such default continues for ten (10) days after Tenant is given a written
           notice specifying such default.

                  (b) If Tenant fails to keep, perform or observe any of the covenants, agreements, terms
           or provisions contained in this Lease that are to be kept or performed by Tenant other than
           with respect to payment of Rent or other liquidated sums of money and Tenant fails to
           commence and take such steps as are necessary to remedy the same within thirty (30) days
           after Tenant is given written notice specifying the same, or having so commenced, thereafter
           fails to proceed diligently and with continuity to remedy the same.

                  (c) If any petition is filed against Tenant under any bankruptcy or insolvency law or
           under the reorganization provisions of any law of like import or if a receiver of Tenant, or of
           all or substantially all of the property of Tenant, is appointed without acquiescence, and such
           petition or appointment is not discharged or stayed within sixty (60) days after the happening
           of such event.

      VIP MEDSURG VENTURES, LLC Ground Lease — Page 22
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 84 of 134


                 (d) If Tenant makes an assignment of its property for the benefit of creditors or files a
           voluntary petition under any bankruptcy or insolvency law, or seeks relief under any other
           law for the benefit of debtors.

                  (e) If Tenant fails to maintain the insurance required of Tenant hereunder, and such
           failure continues for more than ten (10) days following Tenant's receipt of written notice form
           Landlord.

              15.2 Landlord's Remedies. If a Tenant's Default occurs, Landlord may, at any time
      thereafter prior to the curing thereof and without waiving any other rights hereunder or available
      to Landlord at law or in equity (Landlord's rights being cumulative, and all such rights at law or
      in equity being expressly reserved by Landlord), do any one or all of the following:

                 (a) Landlord may terminate this Lease by giving Tenant written notice thereof, in
          which event this Lease and the leasehold estate hereby created and all interest of Tenant and
          all parties claiming by, through or under Tenant shall automatically terminate upon the
          effective date of such notice with the same force and effect and to the same extent as if the
          effective date of such notice were the day originally fixed in Article 2 for the expiration of
          the Term. Landlord, its agent or representatives, shall have the right, without further demand
          or notice, to re-enter and take possession of the Premises and remove all persons and property
          therefrom with or without process of law, without being deemed guilty of any manner of
          trespass and without prejudice to any remedies for arrears of Rent or existing breaches hereof.
          In the event of such termination, Tenant shall be liable to Landlord for damages in an amount
          equal to (i) the discounted present value (using a discount rate of ten percent (10%)) of the
          amount by which the Rent reserved hereunder for the remainder of the stated Term exceeds
          the then net fair market rental value of the Premises for such period of time, plus, (ii) all
          expenses incurred by Landlord enforcing its rights hereunder and any and all other actual
          damages incurred by Landlord in connection with such default.

                 (b) Landlord may terminate Tenant's right to possession of the Premises and enjoyment
          of the rent, issues and profits therefrom without terminating this Lease or the leasehold estate
          created hereby, re-enter and take possession of the Premises and remove all persons and
          property therefrom with or without process of law, without being deemed guilty of any
          manner of trespass and without prejudice to any remedies for arrears of Rent or existing
          breaches hereof, and lease, manage and operate the Premises and collect the rents, issues and
          profits therefrom all for the account of Tenant, and credit to the satisfaction of Tenant's
          obligations hereunder the net rental thus received (after deducting therefrom all reasonable
          costs and expenses of repossessing, leasing, managing and operating the Premises). If the net
          rental so received by Landlord exceeds the amounts necessary to satisfy all of Tenant's
          obligations under this Lease, nevertheless Landlord shall retain such excess. In no event shall
          Landlord be liable for failure to so lease, manage or operate the Premises or collect the rentals
          due under any subleases and any such failure shall not reduce Tenant's liability hereunder. If
          Landlord elects to proceed under this Section, it may at any time thereafter elect to terminate
          this Lease as provided in Section 15.2(0.

               (c) Landlord may exercise any and all other remedies available at law or in equity in
          connection with such default by Tenant.

                 (d) Notwithstanding anything to the contrary contained herein, in the event of a default
          by Tenant hereunder, Landlord hereby covenants and agrees to use reasonable efforts to
          mitigate its damages, which reasonable efforts shall include, without limitation, using
          commercially reasonable efforts to relet the Premises upon commercially reasonable terms.
          In addition, notwithstanding anything to the contrary contained in this Lease, Landlord shall
          not have any right to (a) sue Tenant for any consequential, punitive or incidental damages
          (including, without limitation, any claims for lost profits and/or lost business opportunity, or
          (b) sue Tenant for any costs to renovate the Premises for any prospective Tenant which are in
          excess of those costs which are reasonably necessary to convert the Premises to so-called
          "vanilla-shell" condition. Further, in no event shall Tenant be liable for any cost, expense or
          fee incurred by Landlord in connection with a default by Tenant hereunder, unless such cost,
          expense or fee is reasonably incurred.

             15.3 Landlord's Default. It shall be deemed a "Landlord's Default" hereunder and a
      material breach of this Lease if Landlord fails to keep, perform or observe any of the covenants,

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 23
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 85 of 134


      agreements, terms or provisions contained in this Lease that are to be kept or performed by
      Landlord and Landlord fails to commence and take such steps as are necessary to remedy the same
      within thirty (30) days after Landlord is given written notice specifying the same, or having so
      commenced, thereafter fails to proceed diligently and with continuity to remedy the same.

              15.4 Tenant's Remedies. If a Landlord's Default occurs, Tenant may, at any time
      thereafter (i) pursue any remedy available at law or in equity (including without limitation
      maintaining and action for damages or pursuing injunctive relief) or (ii) incur any expense
      reasonably necessary to perform the obligation of Landlord specified in such notice and deduct
      such reasonable expense from the Rent or other charges next becoming due in the event Landlord
      fails to reimburse Tenant for the same within thirty (30) days following Landlord's receipt of
      Tenant's written demand therefor together with reasonable supporting documentation.
      Notwithstanding anything to the contrary in this Lease, in no event may Tenant sue Landlord for
      any consequential, punitive or incidental damages (including, without limitation, any claims for
      lost profits and/or lost business opportunity).

                                                  ARTICLE 16

                                                  Miscellaneous

               16.1 Notices. Any notice provided for or permitted to be given hereunder must be in
      writing and may be given by (i) depositing same in the United States Mail, postage prepaid,
      registered or certified, with return receipt requested, addressed as set forth in this Section or (ii)
      delivering the same to the party to be notified or (iii) by depositing same with a nationally-
      recognized overnight courier service for delivery on the next business day or (iv) fax or email on
      a business day if a conforming copy of such notice is deposited no later than the same day in
      accordance with the method set forth in clause (iii) immediately above. Notice given in accordance
      with clause (i) or (ii) shall be effective upon receipt at the address of the addressee, as evidenced
      by the executed postal receipt or other receipt for delivery. Notice given in accordance with clause
      (iii) shall be effective on the date of deposit with the overnight courier with instruction for delivery
      on the next business day. Notice given in accordance with clause (iv) shall be effective as of the
      date and time reflected by the confirmation of sending that is generated by the sending fax machine
      or by the copy of the email produced in the sending party's "sent" file or similar electronic storage.
      For purposes of notice the addresses of the parties hereto shall, until changed, be as follows:

                  Landlord:



                  Tenant:

                                                    with a copy to:



      The parties hereto shall have the right from time to time to change their respective addresses for
      purposes of notice hereunder to any other location within the United States by giving a notice to
      such effect in accordance with the provisions of this Section.

               16.2 Performance of Tenant's Obligations. If Tenant fails to perform or observe any
      of its covenants, agreements or obligations hereunder for a period of thirty (30) days after notice
      of such failure is given by Landlord, then Landlord shall have the right, but not the obligation, at
      its sole election (but not as its exclusive remedy), to perform or observe the covenants, agreements
      or obligations which are asserted to have not been performed or observed at the expense of Tenant
      and to recover all costs or expenses incurred in connection therewith, together with interest thereon
      at ten percent (10%) per annum from the date expended until repaid. Any performance or
      observance by Landlord pursuant to this Spction shall not constitute a waiver of the Tenant's
      failure to perform or observe.

              16.3    Intentionally Deleted.

             16.4 Modification and Non-Waiver. No variations, modifications or changes herein
      or hereof shall be binding upon any party hereto unless set forth in writing executed by both parties

      VIP MEDSURG VENTURES. LLC Ground Lease — Page 24
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 86 of 134


       hereto. No waiver by either party of any breach or default of any term, condition or provision
       hereof, including without limitation the acceptance by Landlord of any Rent at any time or in any
       manner other than as herein provided, shall be deemed a waiver of any other or subsequent
       breaches or defaults of any kind, character or description under any circumstance. No waiver of
       any breach or default of any term, condition or provision hereof shall be implied from any action
       of any party, and any such waiver, to be effective, shall be set out in a written instrument signed
       by the waiving party.

              16.5 Governing Law. This Lease shall be construed and enforced in accordance with
       the laws of the State where the Premises is located.

              16.6 Number and Gender: Caption: References. Pronouns, wherever used herein,
      and of whatever gender, shall include natural persons and corporations and associations of every
      kind and character, and the singular shall include the plural wherever and as often as may be
      appropriate. Article and section headings in this Lease are for convenience of reference and shall
      not affect the construction or interpretation of this Lease. Whenever the terms "hereof," "hereby,"
      "herein" or words of similar import are used in this Lease they shall be construed as referring to
      this Lease in its entirety rather than to a particular section or provision, unless the context
      specifically indicates to the contrary. Any reference to a particular "Article" or "Section" shall be
      construed as referring to the indicated article or section of this Lease.

               16.7 Estoppel Certificate. Landlord and Tenant shall execute and deliver to each other,
       within a reasonable time following written request therefor by the other party (not to exceed twenty
       (20) days), a certificate addressed as indicated by the requesting party and stating:

                  (a) whether or not this Lease is in full force and effect;

                 (b) whether or not this Lease has been modified or amended in any respect, and
            submitting copies of such modifications or amendment;

                   (c) whether or not, to the best of the certifying party's knowledge, there are any
            existing defaults hereunder known to the party executing the certificate, and specifying the
            nature thereof;

                   (d) whether or not, to the best of the certifying party's knowledge, any particular
            article, section or provision of this Lease has been complied with; and

                  (e) such other factual matters regarding the lease as may be reasonably requested.

              16.8    Exhibits. All exhibits and addenda attached hereto are incorporated herein for all
       purposes.

               16.9 Severabilitv. If any provision of this Lease or the application thereof to any person
       or circumstance shall, at any time or to any extent, be invalid or unenforceable, and the basis of
       the bargain between the parties hereto is not destroyed or rendered ineffective thereby, the
       remainder of this Lease, or the application of such provisions to persons or circumstances other
       than those as to which it is held invalid or unenforceable, shall not be affected thereby.

              16.10 Attorney Fees. If litigation is ever instituted by either party hereto to enforce, or to
       seek damages for the breach of, any provision hereof, the prevailing party therein shall be promptly
       reimbursed by the other party for all attorneys' fees reasonably incurred by the prevailing party in
       connection with such litigation.

              16.11 Surrender of Premises: Holding Over.

               (a) Except as provided elsewhere in this Lease, if Tenant shall remain in possession of the
       Premises after any early termination of this Lease, such possession shall be as a tenant under a
       month-to-month tenancy under the same terms and conditions as provided in this Lease, except
       that such tenancy shall be terminable upon thirty (30) days written notice (the "Termination
       Notice") by either party. If Tenant shall remain in possession of the Premises after the termination
       of this Lease pursuant to a Termination Notice, Tenant shall pay holdover Base Rent at one
       hundred fifty percent (150%) of the Base Rent, but otherwise shall be subject to all of the
       obligations of Tenant under this Lease.


       VIP MEDSURG VENTURES, LLC Ground Lease — Page 25
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 87 of 134


              (b) Upon the expiration of the Term or earlier termination of this Lease (as affected by the
      limited holdover rights of Tenant immediately above), Tenant shall peaceably quit, deliver up and
      surrender the Premises. Upon the expiration of the Lease according to this subsection (b),
      Landlord may, without further notice, enter upon, re-enter, possess and repossess itself of the
      Premises by force, summary proceedings, ejectment or otherwise, and may dispossess and remove
      Tenant from the Premises and may have, hold and enjoy the Premises and all rental and other
      income therefrom, free of any claim by Tenant with respect thereto (in all events subject to
      Tenant's express rights with respect to Tenant's Equipment and the Architectural Features). If
      Tenant does not surrender possession of the Premises by the end of the Term, such action shall not
      extend the Term, Tenant shall be a tenant at sufferance and, during such time of occupancy, Tenant
      shall pay to Landlord, as damages, an amount equal to one hundred fifty percent (150%) of the
      amount of Base Rent that was being paid immediately prior to the end of the Tenn.

              16.12 Relation of Parties. It is the intention of Landlord and Tenant to hereby create the
      relationship of landlord and tenant, and no other relationship whatsoever is hereby created.
      Nothing in this Lease shall be construed to make Landlord and Tenant partners or joint venturers
      or to render either party hereto liable for any obligation of the other.

              16.13 Force Maieure. As used herein "Force Maieure" shall mean the occurrence of any
      event (other than failure to obtain fmancing for, failure to refinance or cessation of disbursements
      under existing financing for, the purchase, construction, demolition, repair or ownership of the
      Land or Improvements) which prevents or delays the performance by Landlord or Tenant of any
      obligation imposed upon it hereunder (other than payment of Rent) and the prevention or cessation
      of which event is beyond the reasonable control of the obligor. If Tenant or Landlord shall be
      delayed, hindered or prevented from performance of any of its obligations (other than to pay Rent)
      by reason of Force Majeure (and Tenant, or Landlord, as applicable, shall not otherwise be in
      default hereunder) the time for performance of such obligation shall be extended for the period of
      such delay, provided that the following requirements are complied with by the party who was
      delayed (the "Delaying Party"): (i) Delaying Party shall give prompt written notice of such
      occurrence to the other party and (ii) Delaying Party shall diligently attempt to remove, resolve or
      otherwise eliminate such event, keep the other party advised with respect thereto, and commence
      performance of its obligations hereunder immediately upon such removal, resolution or
      elimination. Anything contained in or inferable from this Lease to the contrary notwithstanding,
      Tenant shall not be relieved by any event of Force Majeure from Tenant's obligations to pay Rent
      hereunder, nor shall the Term be extended thereby.

             16.14 Entire Agreement. This Lease constitutes the entire agreement of the parties hereto
      with respect to its subject matter, and all prior agreements with respect thereto are merged herein.
      Any agreements entered into between Landlord and Tenant of even date herewith are not, however,
      merged herein.

              16.15 Recordation. Landlord and Tenant will, at the request of the other, promptly
      execute a Memorandum of Lease substantially in the form of Exhibit G attached hereto, which
      shall be filed for record in the Official Public Records of the County where the Premises is located.
      This Lease shall not be filed for record. If this Lease terminates in accordance with the provisions
      hereof, Tenant will deliver, in recordable form, a termination of the Memorandum of Lease.

              16.16 Successors and Assigns. This Lease shall constitute a real right and covenant
      running with the Premises, and, subject to the provisions hereof pertaining to Tenant's rights to
      assign, sublet or encumber, this Lease shall be binding upon and inure to the benefit of the parties
      hereto and their respective successors and assigns. Whenever a reference is made herein to either
      party, such reference shall include the party's successors and assigns.

             16.17 Landlord's Joinder. Landlord agrees to join with Tenant in the execution of such
      applications for permits and licenses from any Governmental Authority as may be reasonably
      necessary or appropriate to effectuate the intents and purposes of this Lease, provided that no such
      application shall constitute an encumbrance of or with respect to the Premises, and Landlord shall
      not incur or become liable for any obligation as a result thereof

              16.18 No Third Parties Benefited. The terms and provisions of this Lease are for the sole
      benefit of Landlord and Tenant, and no third party is intended to benefit herefrom.



      VIP MEDSURG VENTURES. LLC Ground Lease - I'age 26
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 88 of 134


               16.19 Survival. Any terms and provisions of this Lease pertaining to rights, duties or
      liabilities extending beyond the expiration or termination of this Lease shall survive the end of the
      Term.

             16.20 Landlord's Lien. Landlord hereby waives and releases any statutory or contractual
      landlord's lien with respect to Tenant's Equipment now or hereafter located in the Premises.

               16.21 Transfer of Landlord's Interest. Landlord may freely transfer and/or mortgage its
      interest in the Premises and under this Lease from time to time and at any time, provided that any
      such transfer or mortgage is expressly made subject to the terms, provisions and conditions of this
      Lease, and the transferee or mortgagee agrees to be bound by the provisions hereof (in the case of
      a mortgagee, such agreement being contingent upon the mortgagee actually succeeding to
      Landlord's interest in the Premises and hereunder by virtue of a foreclosure or conveyance in lieu
      thereof). The word "Landlord", as used in this Lease, shall include the original Landlord named
      in this Lease and all persons, natural or artificial, who at any time or from time to time during the
      Term of this Lease succeed to the estate of Landlord in the Land and the interest of Landlord under
      this Lease. The word "Tenant", as used in this Lease, shall include the original Tenant named in
      this Lease and all persons, natural or artificial, who at any time or from time to time during the
      Term of this Lease succeed to the estate of Tenant in the Premises and the interest of Tenant under
      this Lease.

              16.22 Commissions. Each party hereby warrants and represents to the other party that it
      has not dealt with any broker in the negotiation of this Lease except (a) Brandon Creighton JD,
      Creighton Realty Partners, LLC representing Landlord (collectively, the "Broker"). Landlord
      agrees to pay to Broker all commissions required to be paid in connection with the negotiation,
      execution and performance of this Lease pursuant to a separate written agreement between
      Landlord and Broker. Subject to Landlord's obligation with respect to the Broker, each party
      hereby agrees to indemnify and hold harmless the other party from and against any other
      commissions or finder's fees due by virtue of the negotiation, execution and performance of this
      Lease, the obligation or asserted claim for which arises from actions taken or claimed to be taken
      by the indemnifying party.

                16.23 Exclusive Riaht. Provided Tenant is open and operating as an emergency or urgent
      care facility, Tenant shall have the exclusive right within the area of the Shopping Center shown
      of the Site Plan (the "Exclusive Area") for the operation of an medical surgical center, imaging
      center, and urgent care clinic (the "Exclusive Use"). Landlord covenants and agrees that, during
      the Term of this Lease, no portion of the Exclusive Area, except for the Premises, will be used for
      an urgent care clinic, and Landlord shall not (nor shall it allow any of its affiliates to) enter into
      any lease covering all or any portion of the Exclusive Area, except for the Premises, or sell any
      portion of the Exclusive Area, except for the Premises, under terms that would allow for use as an
      emergency care center or urgent care clinic. Notwithstanding the foregoing, if Tenant fails to open
      as an emergency care facility or urgent care clinic within two years after the Rent Commencement
      Date, or if Tenant ever uses the Premises for operation of a business that is not an emergency care
      facility or urgent care clinic for more than three hundred sixty five (365) consecutive days for
      reasons other than Force Majeure, casualty, condemnation, repair, remodeling, Landlord default
      or other reason beyond Tenant's reasonable control, thereafter this Section 16.23 shall be void and
      of no further force or effect. The restrictions in this Section 16.23 do not apply to existing tenants
      of the Medical Center listed on Exhibit J. whose leases pre-date this Lease and who have the right
      to use their premises for the Exclusive Use or have the right to change their use without Landlord's
      consent; however, to the extent Landlord's consent is required for any change in use by existing
      tenants, Landlord agrees not to consent to any such change that would violate the exclusive rights
      in this Section 16.23. Landlord agrees that the restriction in this Section 16.23 will run with the
      title to the Land and the Exclusive Area for the term of this Lease and will be in the memorandum
      of lease prepared by Tenant as provided in Section 16.15. If Landlord or an affiliate of Landlord
      no longer owns the Exclusive Area (or a portion thereof), Tenant's rights and remedies for
      violation of the restrictive covenants set forth in this Section 16.23 shall be limited to pursuit of
      equitable relief and enforcement against the owner and any violating tenant of the Exclusive Area,
      and not against Landlord.

               16.24 Authority. Landlord and Tenant hereby respectively represent to the other that: (i)
      it is a duly authorized and existing entity and is qualified to do, business in the State of Texas, (ii)
      it has full right and authority to enter into this Lease, (iii) each person signing on behalf of the
      respective party is authorized to do so, and (iv) the execution and delivery of this Lease by the

      VIP MEDSURG VENTURES, LLC Ground Lease — Page 27
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 89 of 134


      respective party will not result in any breach of, or constitute a default under any mortgage, deed
      of trust, lease, loan, credit agreement, partnership agreement or other contract or instrument to
      which it is a party or by which it may be.bound.

              16.25 Time of Essence. Time is of the essence of this Lease and each and all of its
      provisions in which performance is a factor, provided, however, if the fmal date of any period set
      forth herein falls on a Saturday, Sunday or legal holiday under the laws of the State of Texas or
      the United States of America, the fmal date of such period shall be extended to the next day that
      is not a Saturday, Sunday or legal holiday. The term "days" as used herein shall mean calendar
      days, and "business days" shall mean each day except for any Saturday, Sunday or legal holiday
      under the laws of the State of Texas or United States of America.

              16.26 Non-Disturbance Agreement. Contemporaneously with its execution of this
      Lease, Landlord shall deliver to Tenant three (3) originals of a Subordination, Non-Disturbance
      and Attornment Agreement(s) in the form reasonably required by each of Landlord's lenders and
      capital providers, if any, having a lien upon the Premises ("Non-Disturbance Agreement"), and
      reasonably acceptable to Tenant, executed and acknowledged by Landlord and the respective
      capital provider or lender. If Landlord fails to deliver the Non-Disturbance Agreement(s) within
      thirty (30) days following the Effective Date from all required parties, if any, then Tenant may
      terminate this Lease at any time prior to the date Landlord delivers the Non-Disturbance
      Agreement(s). The immediately foregoing provisions of this Section shall not apply to the extent
      that no mortgage or deed of trust or similar lien currently encumbers the Premises as of the date
      hereof.

               Upon request of Landlord, Tenant will in writing within thirty (30) days after the request
      subordinate its rights under this Lease to any lien or any deeds of trust to any bank, insurance
      company or other lending institution, hereafter in force against the Premises, and upon any
      improvements hereafter placed upon the Land of which the Premises are a part, and to all advances
      made or hereafter to be made upon the security thereof, provided that as a condition to the
      subordination, the subordination agreemer4 shall include anon-disturbance agreement, shall also
      be executed by the party to whose interest Tenant subordinates its interest hereunder, and shall
      meet the following requirements: (i) it shall provide that so long as Tenant is not in default under
      this Lease (beyond the applicable cure or grace period provided in the Lease), Tenant's leasehold
      estate, and Tenant's rights under this Lease including but not limited to possession, occupancy and
      use of the Premises in accordance with this Lease, shall remain undisturbed and shall survive any
      foreclosure, transfer in lieu of foreclosure or other enforcement of the mortgage or deed of trust,
      and any termination of any such lease, as the case may be; (ii) there shall be no change in the terms
      of this Lease, no diminution of Tenant's rights provided for in this Lease, and no additional liability
      of Tenant; and (iii) the documentation shall be otherwise satisfactory to Tenant in the exercise of
      its reasonable judgment.

              16.27. Health Care Provisions: Access. Landlord and Tenant hereby acknowledge and
      agree that (i) the Rent due and payable under this Lease is consistent with the fair market value of
      the rent for the Premises, and that no portion of the Rent payable hereunder is based on any revenue
      or volume of business received by Tenant from its use or operation of the Premises, and (ii) the
      Premises does not contain more square footage than is commercially necessary for Tenant's
      purposes.

              Notwithstanding anything to the contrary contained herein, Landlord agrees to comply
      with Tenant's reasonable requirements with regard to Landlord's access (including, without
      limitation, in connection with a re-entry by Landlord to the Premises in the event of a default by
      Tenant which is not cured prior to the expiration of the applicable notice and cure period) to the
      Premises, including, without limitation, requirements designed to protect the privacy rights of
      Tenant's patients, and allow Tenant to comply with any and all applicable laws relating to patient
      privacy, including, without limitation, the Health Insurance Portability and Accountability Act of
      1996, as amended. In no event may Landlord be permitted to have access to any Protected Health
      Information.

              16.28 Limitation of Liability. Notwithstanding anything to the contrary contained in
      this Lease, in the event of any default or breach by Landlord with respect to any of the terms,
      covenants and conditions of this Lease to be observed, honored or performed by Landlord, Tenant
      shall look solely to the interest of Landlord in the Medical Center for the collection of any
      judgment (or any other judicial procedures requiring the payment of money by Landlord) and no

      VIP MEDSURG VENTURES. LLC Grgund Lease — Page 28
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 90 of 134


      other property or assets of Landlord, or Landlord's partners, members, shareholders, officers or
      directors, shall be subject to levy, execution, or other procedures for satisfaction of Tenant's
      remedies. No personal liability of any kind or character whatsoever now attaches or at any time
      hereafter under any conditions shall attach to any partners, officers, directors, or shareholders of
      Landlord as applicable for payment of any amounts due under this Lease or for the performance
      of any obligation under this Lease. For purposes hereof, in addition to any of Landlord's actual
      ownership interests in the real property and improvements thereon, Landlord's interest in the
      Medical Center (and similar phrases) shall include, without limitation, rents due to Landlord with
      respect to the Medical Center, insurance proceeds to which Landlord is entitled or payable under
      policies pursuant to which Landlord receives coverage or benefits, and proceeds from
      condemnation or eminent domain proceedings to which Landlord is entitled.

              16.29 Guaranty. The effectiveness of this Lease shall be conditioned upon the execution
      and delivery by VIP MEDSURG VENTURES, LLC, of that certain Guaranty in the form attached
      hereto as Exhibit I and made a part hereof. Notwithstanding anything to the contrary contained
      herein, upon a Release Event, Guarantor shall be released from any and all liability under such
      Guaranty and this Lease, but only to the extent relating to the obligations and liabilities of Tenant
      under the Lease which accrue from and after the effective date of the Release Event. "Release
      Event" is defined as the occurrence of one of the following: (a) the interest of Tenant in and to
      the Lease is assigned to an assignee which (i) has a tangible net worth (exclusive of goodwill)
      equal to or greater than $25,000,000.00 (as evidenced by documentation reasonably acceptable to
      Landlord) and (ii) assumes in writing all of the obligations of Tenant under this Lease accruing
      from and after the effective date of such assumption; or (b) Tenant shall present Landlord with a
      substitute guarantor which (i) has a tangible net worth (exclusive of goodwill) equal to or greater
      than $25,000,000.00 (as evidenced by documentation reasonably acceptable to Landlord) and (ii)
      assumes in writing all of the obligations of Guarantor under the Guaranty accruing from and after
      the effective date of such assumption.



                [THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]




      VIP MEDSURG VENTURES, LLC Ground Lease — Page 29
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 91 of 134


      EXECUTED as of the last date set forth below (the "Effective Date").




                                                    LANDLORD:

      Dated: June 28, 2017


                                                    By:


                                                    C-CUBED HOLDINGS, LLC
                                                    Name: Cooper Collins
                                                    Title: Owner




                                                    TENANT:

      Dated: June 28, 2017



                                                    By:



                                                       VIP MEDSURG VENTURES, LLC
                                                       Name: Marion Fawn Creighton
                                                       Title: CEO




      VIP MEDSURG VENTURES, LLC Ground Lease — Page 30
            -• ••••/, /,f i te r,



    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 92 of 134




                                         Settlement Agreement




 May 71h, 2018
                                                conditions of a settlement between Cooper Collins, C-
 The following are the agreed upon terms and
                                                            owned and controlled by Cooper Collins), and
 Cubed Holdings. LLC (a Louisiana limited liability company
 VIP MedSurg Ventures LLC (the "Company") relating to    the  matters described herein.

Pursuant to this Settlement Agreement, Cooper Collins will be returning (net) to the Company the
amount of $404,604.85 (the "Payment") calculated as set forth on Exhibit "A" attached hereto. Cooper
Collins, C-Cubed Holdings, LLC, and the Company also agree as follows:

    1) Effective upon delivery of the Payment to the Company, Cooper Collins has satisfied and repaid
         in full his loan of July 29, 2016, and the Company settles, releases and waives its claim against
         Cooper Collins to recover that loan that was originally in the amount of $735,000.00.
   2)    Effective  upon delivery of the Payment to the Company, Cooper Collins and C-Cubed Holdings,
        LLC settle, release and waive any claim for payment from the Company for the Company's lease
        or use of the real property located at 1246 N. FM 3083 W., Conroe, Texas (the "Property") prior
        to October 1, 2017, the effective date of the executed Ground Lease with the Company for the
        Property, including any claim to recover base rent, additional rent, or other charges, including
       for insurance of any kind, for or relating to the Property prior to October 1, 2017.
  3) Cooper Collins represents: a) that he is the sole owner and manager of C-Cubed Holdings, LLC; b)
       that C-Cubed Holdings, LLC is the owner of the Property; and c) that he is duly and properly
       authorized by C-Cubed Holdings, LLC to enter into this settlement.
 4) Cooper Collins and C-Cubed Holdings, LLC represent and agree that through this settlement,
      including the allocation of payments/credits described in Exhibit "A": a) the Company is current
     on the Ground Lease with C-Cubed Holdings LLC; b) the Ground Lease and all payments owed
     thereunder, including all payments for Base Rent and Additional Rent, if owed, have been paid
    in full through May 2018; c) all ad valorem property taxes for the Property under the Ground
    Lease have been paid through December 31, 2017; and d) any default or non-performance by
    the Company under the Ground Lease (including any default or non-performance relating to
    past due lease payments and/or late fees) are and have been waived and cured, with the
    Company being in good standing in all respects under the Ground Lease.
5) Effective upon delivery of the Payment to the Company, Cooper Collins and C-Cubed Holdings,
   LLC settle, release and waive any claim for payment from the Company for any repair or
   remediation costs relating to the retention pond that is on the acreage adjacent to the Prope
   owned by C-Cubed Holdings, LLC.
6) Cooper Collins declares that he will amend or modify the current Ground Lease between the
   Company and "C-Cubed Holdings, LLC" (a Texas limited liability company), whit seki
   misnomer as to the identity of the Landlord, to reflect that the actual
   is the subject of the Ground Lease is C-Cubed Holdings, LI
   company. The Ground Lease will also be modified to

                                          Exhibit 5
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 93 of 134


      leased Property. approximately 2.384 acres. No other terms end conditions of the Ground Least
      are subsets to change or modification ottiout the consent of both pet
   7) The Company, Mrs** Its wilmegers, WS pursue *Mon anima Ca Contractors, Inc, that will
      include claims and/or man of utter, to remove the lien that CU Contractors placed on the
      Company's it           in the bade* on the Property.
   g) Provided than all patties or et sfetsmem eatreenresits the effecters, date of this agreement Is
      and shall he May 1. 2018
   9) This Settlement harremient mary be signed es separate counterparts and then assembled to
      become OM and the same document A copy of this executed document or any executed
      counterpart sdsltill hest the same tone end eillect as the signed original thereof,
   1W This Settlement ilareentved shall become null end void 0 the Payment Is not delivered to the
      Company on or tiebre Miry it 2011.

    r




                                                      Cooper Collins

Manager, VIP MedSurg Ventures LLC                     Individually and for and on behalf of C-Cubed
                                                      Holdings, LLC (a Louisiana Limited Liability
                                                      Company) in his capacity as Owner and
                                                      Manager of C-Cubed Holdings, LLC




                                                      Brandon Belanger
Manager. VIP MedSurg Ventures, LW                     Member, VIP MedSurg Ventures, LLC
             Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 94 of 134



44               .cci/s                               fe r Cep tr.3



 Summary of resolution of Cooper Collins loan repayment to VIP
        Cooper owes to VIP                           Amount                             Description

                                                          735,000.00 Loan to member - 7/29/2016
                                                           40,195.65 From July 29th, 2016 - 21 months interest at 3.125 / year - A
                                                  $       775,195.65 Total amount of loan outstanding to Cooper Collins

          VIP owes to C-Cubed Holdings
                                                          104,475.00 Ground lease between VIP MedSurg Ventures and C-Cubed Holdings, LLC a Louisiana con
                                                          200,000.00 Pre construction ground lease - 25 months @ $8K / month - August 2015 to September
                                                            29,418.97 Taxes on ground lease through December 31, 2017
                                                      .   •-- 9,306.83 Insurance of land - 13 mont                      arc 2016 - $715.91/month
                                                            27,390.00 Detention pond   repair - per invoice 18059, dated 3/2/2018 to Cooper Collins from Hasaa4 —
                                                          370,590.80 Total amount owed to C-Cubed Holdings LLC by VIP MedSurg Ventures


         Amount owed to VIP/(Cooper)              $       404,604.85


     A Interest will be calculated by JPM and adjustment made, post the return of monies, NLT next business day
     B   The ground lease, between VIP MedSurg Ventures and C-Cubed Holdings LLC (LA), effective October 1, 2017 needs to be amended to reflect the pro[
     C   Both parties have agreed to draft a pre construction lease, to reflect a lease term of 25 months at $8K per month

     Additional items of consideration and agreement between the parties

     1) Cooper Collins will return all monies above to VIP - $775,195.65 and VIP will ay-to-tolilos-alkarnounts owed under ground leases
     2) VIP Managers agree that the liens placed by CSB on the VIP business will e pursued by the ManagerS



  Signed



  Fawn Creighton                                                       Cooper Collins
  Manager of VIP MedSurg Ventures                                      Owner of C-Cubed Holdings LLC (LA)




                    -Wu*                      crwAaL

                                                 ttova kcti)b
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 95 of 134




OWNERS' AGREEMENT REGARDING THE DISTRIBUTION OF SALES PROCEEDS


       This agreement is entered into effective the 20th day of December 2018 between Marion

Fawn Creighton, Julie McKay-Smart (by revocable proxy), Brandon Belanger, and Cooper

Collins, who collectively own 100% of VIP Medsurg Ventures, LLC (MSV) and 94% of

VIP Surg ASC, LLC (ASC) and who are referred to in this agreement as the Parties. Belanger

and Cooper each own 30% of MSV and Creighton and McKay-Smart each own 20% of MSV.


       1. There is pending a potential sale of assets by VIP Medsurg Ventures, LLC to Astoria

            Property Company, LLC and a sale of assets by VIP Surg ASC, LLC to Muve —

            Conroe, LLC (the "Sale"). Assuming the Sales occurs, the Parties agree to distribute

            the sale proceeds in accordance with Exhibits 1 and 2 attached to this agreement.

       2.   The Parties recognize that the payments to be made in Exhibits 1 and 2 are estimates

            and not exact figures. The Parties agree that the aggregate funds from the Sale will be

            distributed to the Parties after the payments on Exhibits 1 and 2.

       3. No later than 45 days following the closing of the Sale, (1) MSV will pay Fawn

            Creighton the $453,000 she advanced to MSV, (2) MSV will deliver $268,000 to

            Brindon Belanger as the full and complete return of his capital account, including
               04,1,
            interest, and (3) MSV will deliver $268,000 to Cooper Collins as the full and

            complete return of his capital account, including interest. These amounts will be paid

            before any other capital accounts are refunded and before any other Member loans are

            repaid. The funds described in this paragraph shall be held in the respective corporate

            banking accounts that receive the proceeds at closing until the 45th day after closing

            or such earlier date as the Parties unanimously agree. MSV and ASC may loan one




                                        Exhibit 6
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 96 of 134



      another money or may pay expenses owed to each other to allow MSV to fund its

      obligations as shown on Exhibit 2.

   4. In addition, if Fawn Creighton, Julie McKay-Smart, Brandon Belanger or Cooper

      Collins are required to advance any additional money prior to closing, they will be

      reimbursed those amounts advanced concurrent with or immediately following the

      closing.

   5. The available Sales Proceeds remaining after payment of all the items on Exhibits 1

      and 2, will be distributed pro rata to each Party based on their member ownership

      interest in MSV.

   6. Thereafter, each Company shall hold all its assets and proceeds indefinitely to assure

      that all liabilities have been paid and to provide time to collect accounts receivable,

      sell excluded assets, and effect the wind down of MSV and ASC. At that time the

      Parties will decide on all final distributions.

   7. Fawn Creighton has confirmed that all the doctor investors in VIP Surg ASC, LLC

      have agreed to accept a return of their investment at closing. The doctor investors

      represent 6% ownership in VIP Surg ASC, LLC. See Exhibit 3 for the doctor

      investors' ownership detail, by individual name or entity and ownership percentage.

   8. After closing of the Sale, Fawn Creighton and Julie McKay-Smart will remain as Co-

      Managers of ASC. However, no funds may be removed from any company account
         Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 97 of 134



                without the express written approval of both Co-Managers and with advance

                notification to both Brandon Belanger and Cooper Collins




  4       rx,

 ti If    V Nal

Fawn Creighton




                                                  1:M.5 Roy)
Julie McKay-Smart (by revocable proxy)




Brandon Belanger




Cooper Collins
               Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 98 of 134



           Exhibit 1 – Proceeds flow for ASC asset sale




Analysis of net proceeds of sale of ASC
               Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 99 of 134




          Exhibit 2 – Proceeds flow for MSV asset sale



                             Selling price

MSV liabilities/debt                                         Comment




                       Montgomery County     $   (165,000)   Property tax - estimated for 2018
                         C-Cubed Holdings    $    (38,000)   Three months rent plus late fees and estimated additional CAM for 2018/2019
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 100 of 134



Exhibit 3 – Ownership detail of VIP Surg ASC, LLC
   Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 101 of 134


C-Cubed Holdings, LLC
403 Corporate Woods Drive
Magnolia, TX 77354

March , 2019

VIP MedSurge Ventures, LLC
1246 North FM 3083 West
Conroe, Texas 77304

REF: December 5, 2018 Default Notice Letter from William Wagner

Dear VIP MedSurge Ventures, LLC Management,

Effective immediately, the Lease between C-Cubed Holdings LLC, and VIP MedSurge Ventures, LLC has been
terminated. As you know, Mr. Wagner requested payment on December 5, 2018, representing C-Cubed Holdings,
LLC for late ground lease payments from VIP MedSurge Ventures, LLC. Since that time there have been multiple
letters in reference to collection of past due payments and default notices delivered to VIP MedSurge, LLC
management. Most recently, the letter hand delivered to VIP MedSurge Ventures, LLC management on February
24, 2019.

In this document Mr. Wagner stated, "Your failure to comply in any respects concerning that letter within the
period of time stated may result in my client seeking relief available to them as set forth in the Lease and the Texas
Statutes applicable to commercial tenancy. Specifically, I call your attention to Section 15.2 of the Lease which
allows for immediate possession without process of law."

15.2 Landlord's Remedies. If a Tenant's Default occurs, Landlord may, at any time thereafter prior to the curing
thereof and without waiving any other rights hereunder or available to Landlord at law or in equity (Landlord's
rights being cumulative, and all such rights at law or in equity being expressly reserved by Landlord), perform any or
all of the remedies listed in section15.2 of the ground lease.
(a)Landlord may terminate this Lease by giving Tenant written notice thereof, in which event this Lease and the
leasehold estate hereby created and all interest of Tenant and all parties claiming by, through or under Tenant shall
automatically terminate upon the effective date of such notice with the same force and effect and to the same
extent as if the effective date of such notice were the day originally fixed in Article 2 for the expiration of the Term.
Landlord, its agent or representatives, shall have the right, without further demand or notice, to re-enter and take
possession of the Premises and remove all persons and property therefrom with or without process of law, without
being deemed guilty of any manner of trespass and without prejudice to any remedies for anears of Rent or existing
breaches hereof In the event of such termination, Tenant shall be liable to Landlord for damages in an amount
equal to ( i) the discounted present value ( using a discount rate of ten percent (10%)) of the amount by which the
Rent reserved hereunder for the remainder of the stated Term exceeds the then net fair market rental value of the
Premises for such period of time, plus, (ii) all expenses incurred by Landlord enforcing its rights hereunder and any
and all other actual damages incurred by Landlord in connection with such default.

Please feel free to contact me if you have any questions.

Regards,



Sarah Ramsey
C-Cubed Holdings, LLC
713)791-8772
Sramsey@fortisbiopharma.com




                                                     Exhibit 7
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 102 of 134




                                        CAUSE NO. 18-05-06529
VIP MEDSURG VENTURES, LLC                            IN THE DISTRICT COURT
     Plaintiff

V.                                                   OF MONTGOMERY COUNTY, TEXAS

CSB CONTRACTORS, INC.
     Defendant                                       410th JUDICIAL DISTRICT COURT

                        MOTION TO WITHDRAW AS COUNSEL
                    FOR PLAINTIFF VIP MEDSURG 'VENTURES, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Loyd Neal with the law firm of Dunn & Neal, L.L.P., counsel for

Plaintiff VIP Medsurg Ventures, LLC, with this Motion to Withdraw and respectfully shows the

Court the following:


        1.      Loyd Neal, on behalf of Dunn & Neal, L.L.P. (hereinafter collectively referred as

the "Law Firm"), has served as counsel of record Plaintiff VIP Medsurg Ventures, LLC ("VIP

Medsurg") since filing the Original Petition in this case on behalf of the Plaintiff. The Law Firm,

through this Motion, seeks permission from this Court to withdraw as counsel for Plaintiff VIP

Medsurg. Good and sufficient cause exists for counsel to withdraw as required under Rule 10 of

the Texas Rules of Civil Procedure. The undersigned counsel believes that the client asserted

meritorious claims and causes of action, and has meritorious defenses to Defendant's

counterclaims; however, counsel seeks to withdraw for reasons that include to an inability to

communicate with Plaintiff's management in a manner that counsel feels is necessary to effectively

represent the Plaintiff in this case.

       2.       Prior to filing this Motion, counsel sent a draft of this Motion to Withdraw to

representatives of VIP Medsurg. including persons believed to be its present and/or former

managers, and asked such persons to sign and return a copy of this Motion for filing to indicate




                                         Exhibit 8
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 103 of 134




whether the client consented to the relief requested. A copy of this Motion was sent by email to

Julie McKay-Smart, Brandon Belanger, Fawn Creighton, and Phillip Wills, and was sent by

regular mail and certified mail to the office of VIP Medsurg to the attention of Julie McKay-Smart,

one of the managers of VIP Medsurg. The Motion served upon representatives of VIP Medsurg

by regular mail, certified mail, and email included an Acknowledgment and Consent for the relief

requested in this Motion to be executed by a Manager of the company. The copy of the Motion

sent by regular mail was not returned and the copy of the Motion sent by certified mail was

received on February 22, 2019 as reflected on the attached Exhibit "A." Despite receiving the

Motion via several different modes of delivery, a representative of the client did not sign and return

the Acknowledgment and Consent form as requested.

       3.      Pursuant to Rule 10 of the Texas Rules of Civil Procedure, in addition to forwarding

a copy of this Motion to Plaintiff VIP Medsurg Ventures, LLC, counsel notified VIP Medsurg of

its right to object to this Motion to Withdraw in a letter sent to the client representatives with the

Motion to Withdraw and related Acknowledgment and Consent form. With the filing of this

Motion, the undersigned counsel again notified the representatives of VIP Medsurg of the right to

appear at the hearing and assert an objection to the relief requested.

       4.      The last known address of Plaintiff VIP Medsurg Ventures, LLC: 1246 N. FM

3083 West, Conroe, TX 77304.

       5.      This Motion is not asserted for purposes of delay, but is sought for good cause.

        WHEREFORE, PREMISES CONSIDERED, the Law Firm of Dunn & Neal, L.L.P., with

Loyd Neal acting as lead counsel, hereby seeks permission of this Court to withdraw as counsel of

record for Plaintiff VIP Medsurg Ventures, LLC in the above-captioned matter for all purposes.
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 104 of 134




                                 Respectfully submitted,


                                 DUNN & NEAL, L.L.P.




                           By: /s/ S. Loyd Neal, III
                                   S. Loyd Neal, III
                                   TBA No. 14839390
                                   Email: lneal@dunn-neal.com
                                   3006 Brazos Street
                                   Houston, Texas 77006
                                   (713) 403-7404 (direct)
                                   (713) 960-0204 (fax)

                              COUNSEL FOR PLAINTIFF
 Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 105 of 134




                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 4th day of March, 2019, a true and correct copy of the foregoing
was upon the parties below as shown.

Timothy C. Ross
J. Michael Schiff
Andrews Myers, P.C.
1885 St. James Place
15th Floor
Houston, Texas 77056-4110
Via E-Service
Email: MSchiff@andrewsmyers.com

VIP Medsurg Ventures, LLC
1246 N. FM 3083 West
Conroe, TX 77304
Via United States First Class Mail
Via Certified Mail, Return Receipt Requested
Attn: Julie McKay Smart, Manager

Julie McKay-Smart
29321 S. Plum Creek Dr.
Spring, TX 77386
Via United States First Class Mail
Via Certified Mail, Return Receipt Requested

With a conforming copy sent by email to the following Members and/or Managers of VIP Medsurg
Ventures, LLC:

Marion Fawn Creighton

Brandon R. Belanger

Julie McKay-Smart

Phillip Wills



                                              /s/ Loyd Neal
                                              Loyd Neal
               Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 106 of 134
USPS.come - USPS Tracking® Results                             https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&...



                                             FAQs > (https://www.usps.comnaqs/uspstracking-faqs.htm)
          USPS Tracking®

                                     Track Another Package



                                                                                                       Remove X
                   Tracking Number: 70172620000033431902

                   Your Item was delivered to the front desk, reception area, or mail room at
                   2:05 pm on February 22, 2019 in CONROE, TX 77301.




                    @' Delivered
                   February 22, 2019 at 2:05 pm                                                                  -n
                                                                                                                 rti
                   Delivered, Front Desk/Reception/Mail Room                                                     ro
                                                                                                                 a.
                   CONROE, TX 77301                                                                              a
                                                                                                                 ch,
                                                                                                                 ri
                   Get Updates \/




                      Text & Email Updates                                                       \./


                      Tracking History                                                           \./


                       Product Information



                                                    See Less /\                     EXHIBIT

                                                                              I        A
                               Can't find what you're looking for?
                        Go to our FAQs section to find answers to your tracking questions.




                                                                                                          3/4/2019, 10:49 AM
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 107 of 134




                              U.S. Postal Service"'
                              CERTIFIED MAIL° RECEIPT
                     ru       Domestic Mail Only
                     0-       For delivery information, visit our website at tinumusps.com'''.
                     1- 1

                     rn     Certifl
                     rn
                     Tt
                                        "(1\p,                640sat 1.kr
                            Extra Servlcee & Fees (clack bogged fee et sparepeare)
                             0 Return Receipt (hardcopy)
                             0 Return Receipt (electronic)         S                         Postmark
                             ❑CerUiled Me Restricted Oeliveiy S                                Here
                             0Aduit Signature Required
                             OActult Signature Restricted Delivery S
                            Postage

                            L   W Postage and Fees


                            Sent To

                            Threat and Apt. No., or PrOWIFfo.

                            it} Mate, 21(5+4
                            PS Form 3800, April 2015 PEN 7530 02-000.9047            See Reverse for Instructions
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 108 of 134
                                                                                                    HECBVEDANDFuED
                                                                                                                 _,RHECOHD
                                                                                               At.                  ocmck    M,

                                                                                                             MAR 2 7 2mg
                                      CAUSE NO.       18-05-06529
                                                                                                M   t,       .

VIP   MEDSURG VENTURES, LLC                       §       IN   THE DISTRICT COURT               M        .

         Plaintiff                                §

                                                  §
V.                                                §       OF    MONTGOMERY COUNTY, TEXAS
                                                  §
CSB CONTRACTORS,           INC.                   §       410th   JUDICIAL DISTRICT            COURT
         Defendant                                §


                ORDER GRANTING AMENDED MOTION TO WITHDRAW
                          AS COUNSEL FOR PLAINTIFF

         IN   HOUSTON, TEXAS, came on           for consideration the   Amended Motion     to    Withdraw           as

Counsel   for Plaintiff VIP   Medsurg Ventures, LLC, ﬁled by Dunn         & Neal, LLP with Loyd Neal as
the attorney in charge. There being        good cause shown    to grant the relief requested;   it is




         ORDERED that Dunn & Neal, LLP with Loyd Neal as the attorney in charge is authorized

to   withdraw as counsel   for Plaintiff   VIP Medsurg Ventures, LLC       in this case, effective as            of the

date ofthe signing ofthis Order.



DATED:        Mm Mjk 34/ J0}?                             SIGNED-
                                                                                 SIDING    J      GE



APPROVED AND ENTRY REQUESTED:

DUNN & NEAL, L.L.P.


By:
s.
              Mm/M/
  Loyd Neal,’111’
                                ’




TBA No. 14839390
Email: lneal@dunn-neal.com
3006 Brazos Street
Houston, Texas 77006
(71 3) 403-7404 (direct)
(713) 960-0204 (fax)




                                            Exhibit 9
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 109 of 134




                      FAWN CREIGHTON’S AFFIDAVIT
         IN SUPPORT AND EX PARTE TEMPORARY RESTRAINING ORDER
                       AND TEMPORARY INJUNCTION


State of Texas    §
                  §
Montgomery County §

My name is Marion Fawn Creighton. I am a member/owner of VIP Med Surg Ventures, LLC
(“MSV”), VIP Surg ASC, LLC (“ASC”), and 3083 Imaging, LLC (“3083” and, with MSV and
ASC, the “Companies”). I served as a Manager for each of the Companies from their inception. I
ceased being a Manager of MSV in December 2018 and ceased being a Manager of ASC in
March 2019. I remain a Manager of ASC. I have personal knowledge of the facts stated in this
affidavit, each of which is true and correct based on my ownership and participation in the
operation of each of the Companies.


    1. Plaintiffs MSV, ASC, and 3083 are owned by four individual Member/Owners;
       (1) Cooper Collins, (2) Brandon Belanger, (3) Mrs. Smart, and (4) Ms. Creighton.
       Six physicians, or entities they own, own minority interests in MSV, their total
       ownership is less than 6% of MSV. I and Julie McKay Smart are healthcare
       professionals. Mrs. Smart is a registered nurse. I have been an executive in the HCA
       Hospital system at Conroe Regional Medical Center, CEO of Apollo Hospital in
       The Woodlands, and Manager of the three Plaintiff Companies in this lawsuit.

    2. Mrs. Smart and I were the driving forces behind the idea of creating a multiservice
       medical facility in North Conroe. We located land at the intersection of I-45 and
       Hiway 3083 (the “Site”) owned by Mr. Cooper Collins or one of the companies he
       is associated with. Mr. Collins is a local multi-millionaire who owns various
       companies, including a construction company – CSB Contractors, Inc. (“CSB”) –
       that has been sued several times by unhappy clients for whom CSB built projects.
       At least two such cases are currently pending.

    3. Mrs. Smart and I eventually joined with and Collins and Brandon Belanger, a
       former professional baseball player who invests with Mr. Collins in various
       projects, and all four became owners and some became managers of each of the
       Companies.1

    4. Mr. Collins compelled the other three Members to hire CSB to construct a medical
       center building at the Site (“Building”). Construction began in 2015. CSB had
       never built a medical facility before, it’s work was substandard, it failed to comply

1
 Secretary of State filings showing them as Members or Managers and excerpts from each Company’s Company
Agreement are attached as Exhibit 1 to establish these facts.


CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                      Page 1 of 8

                                         Exhibit 10
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 110 of 134



       with federal requirements for an ASC, the building was over-budget, it was a year
       behind schedule, and it failed four Accreditation Association for Ambulatory
       Health Care inspection surveys due to CSB’s poor construction.

   5. One occupied, the Building’s electrical system repeatedly failed, causing MSV to
      spend tens of thousands of dollars for fuel to run the generators needed to provide
      electricity. Providing a reliable electrical supply was CSB’s obligation under the
      contract to build.

   6. The HVAC system CSB installed failed to deliver as promised. It could not
      adequately heat, cool, and dehumidify the Building, which caused significant
      damage to a CT scanner and an MRI imaging machine due to unacceptable
      humidity. The poor work resulted in at least one surgeon complaining that he was
      sweating on his patient while operating in one of the ASC’s operating room.

   7. On July 29, 2016, Mr. Collins wrongfully transferred $735,000 from MSV’s LOC
      at JP Morgan Chase to a law firm in Tennessee, Harris Shelton Hanover Walsh,
      PLLC. MSV had no dealings with this law firm and Mr. Collins was not authorized
      to use MSV’s funds for anything other than MSV’s use.

   8. I contacted Chase Bank, believing MSV was the victim of a cyber-attack, but the
      bank confirmed Mr. Collins called to authorize the transfer. When I asked
      Mr. Collins if he had transferred this amount, he said No. When I contacted the
      bank and asked if they could confirm the request came from Mr. Collins, they
      confirmed they had listened to the taped call and identified Mr. Collins as the caller.
      I asked Mr. Collins a second time if he authorized the transfer and he denied it
      again.

   9. I then called the bank and asked it if had mistakenly transferred the funds from
      MSV’s account when it should have come from Mr. Collins’s personal account.
      The bank advised me that Mr. Collins did not have an account the money could
      have come from!

   10. When I asked Mr. Collins a third time whether he had transferred the funds,
       Mr. Collins confessed. When I demanded to know why he denied doing so twice
       before, he told me, “You asked if I transferred $735,000, when I actually transferred
       $750,000.” Mr. Collins lied when he defended his refusal to confess by saying
       Ms. Creighton inquired about the wrong amount of the transfer.

   11. Mr. Collins initially claimed, without any agreement by the other Members, that
       the $735,000 was a loan to himself and that he would pay back at an unstated
       interest rate by December 31, 2017.

   12. Mr. Collins did not return the $735,000 by December 31, 2017. MSV was
       significantly harmed by losing access to this significant amount of money. Its cash
       flow was destroyed. Its ability to buy needed materials and supplies was critically
       cut short. I infused over $400,000 of my own money into MSV to allow it to remain
       in business while we all waited on Mr. Collins to repay his “loan.”


CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                  Page 2 of 8
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 111 of 134



   13. Mr. Collins did not repay this fraudulent loan by December 31, 2017. He simply
       crippled MSV and forced it to cut corners or allow others pay bills themselves, as
       I did, to overcome the damage caused by for his defalcation.

   14. MSV signed a Ground Lease with C-Cubed Holdings, LLC, for use of the Site.
       C-Cubed is wholly owned by Mr. Cooper and Mr. Cooper is its sole Manager. The
       goal was for MSV to lease the Building from C-Cubed, and MSV would then
       sublease space to ASC, 3083, and an Urgent Care Center.

   15. Finally, on May 7, 2018, Mr. Collins executed a Settlement Agreement with MSV
       and his solely owned construction company, C-Cubed, under which: (a) he would
       deliver $404,604.85 to MSV, (b) MSV would forgive the unpaid balance of his
       “loan of MSV’s funds” to himself, (c) he and C-Cubed released MSV for any
       amount MSV’s owed for its use of the Site – despite the absence of any written
       agreement ever obligating MSV to pay either Mr. Collins or C-Cubed for this use,
       (d) C-Cubed agreed MSV had “paid in full” all Rent it owed under the Ground
       Lease through May 2018 and all property taxes through December 31, 2017;
       (e) C-Cubed agreed to modify the Ground Lease between it and MSV to, among
       other things, confirm that MSV was only leasing a 2.384 acre section of the 12.2
       acres described in the Lease, and (f) other mutual consideration.

   16. Mr. Collins never caused C-Cubed to modify the Ground Lease.

   17. When 3083 and ASC finally opened for business, more than a year late due to
       CSB’s construction delays, they did not meet their financial performance goals.
       Much of this, of course, resulted from the substandard Building they occupied, the
       intermittent electric power outages they suffered, and the equipment malfunctions
       or equipment deterioration caused by the excess heat and humidity CSB’s poor
       construction caused.

   18. In 2018 the four owners began looking for an exit strategy. They ultimately signed
       a Letter of Intent with two companies – one of which would buy the building and
       the real estate (Astoria Property Company, LLC) and a second that would buy the
       assets from MSV and ASC (Muve – Conroe, LLC). This sale was initially projected
       to close in December 2018 and was generally described as the “Muve Deal.”

   19. In November, as the Muve sale date approached, Mr. Collins began a course of
       conduct that was irrational and harmful to the Companies – but which was probably
       very profitable to him. He began making demands and asserting himself into
       MSV’s daily operations as if he was a Manager as opposed to merely an Owner,
       including:

          Refusing to allow MSV to continue paying Ms. Creighton for her service as
          Manager of MSV, despite continuing to pay Mrs. Smart in her role as Manager.
          This violated state and federal wage and hour laws (requiring payment for an
          employee’s work) and MSV’s Company Agreement (which denied
          Mr. Collins the right to make any decisions in MSV’s business). When I asked



CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                               Page 3 of 8
    Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 112 of 134



            why Mrs. Smart was paid and I was not, I was told, “Mrs. Smart needs money”
            or words to that effect. Nonetheless, MSV and Mr. Collins continued to require
            and allow me to perform her Managerial duties – without pay.

            Demanding, personally or through another employee, that I work off-site and
            not come to any Company’s office at the Building. This happened after
            Mrs. Smart circulated an email in late November 2018 falsely claiming I
            “stormed into” her office, threatened her, and “lost control.” Two witness who
            were present during this alleged event categorically denied that I acted the way
            Mrs. Smart alleged and both say I was by far the calmest and most controlled
            person during the conversation.

            Sending threatening emails to MSV Members demanding payment of CSB’s
            inflated and fraudulent charges or face eviction from the Building.

            Demanding that MSV pay the full property taxes for the Site despite the
            Ground Lease clearly requiring C-Cubed to pay the property taxes and get
            reimbursed from MSV.

            Threatening to foreclose on MSV’s lease of the building despite personally
            signing an agreement under which MSV would pay its rent and property tax
            obligations when the Muve sale closed.

    20. The Muve Deal was extended several times and, as is often the case, the delays led
        to stress and debate. It also placed increased financial pressure on MSV, ASC, and
        3083, none of which were meeting their financial projections. To pave the way for
        an anticipated extended 2019 closing date, all four Owner/Members signed an
        “Owners’ Agreement” under which each one of them agreed that MSV (a) would
        pay rent, late fees, and 2018 property taxes FROM the proceeds of the Muve Deal.

    21. The Muve Deal was ultimately set to close on March 8, 2019. Nonetheless, despite
        the imminent sale, Cooper Collins, C-Cubed’s sole owner and Manager, locked
        MSV out of the Building around February 24th. The Muve Deal required MSV to
        deliver “Exclusive possession” of the Building at closing,2 which was rendered
        impossible by Mr. Collins’ personal decision to direct C-Cubed to lock MSV out
        for non-payment of rent and property taxes.

    22. As noted above, Mr. Collins personally signed the Owners’ Agreement under
        which he personally agreed that MSV would pay those debts to himself – i.e., to
        the company he alone owned and managed – WITH proceeds from the sale
        closing.3 At the moment he ordered C-Cubed to lock MSV out, the Muve Deal was



2
 Exhibit 2 – Section 4.2, page 2, This is the then-current draft of the Muve Deal.
3
 The Owners’ Agreement between MSV’s four Owners, said MSV would use the proceeds of the Sale to pay January
and February rent and all 2018 property taxes. See Exhibit 2 to Owners’ Agreement. The Owners’ Agreement is
attached to the Application as Exhibit 6.


CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                         Page 4 of 8
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 113 of 134



       still scheduled to close on March 8, 2019. His personal decision to direct C-Cubed
       to lock MSV out of the Building materially damaged MSV and ASC.

   23. To add insult to injury, the day the Muve Deal was scheduled to close, Mr. Collins
       directed C-Cubed to terminate MSV’s lease of the Building. That left ASC, 3083,
       and an independent Emergency Center without the right to occupy the Building
       because they derived their right to be in the Building solely based on their status a
       MSV’s subtenants.

   24. Even if the Muve Deal did not close on March 8th, a new LOI to purchase ASC
       had already been received by March 8th and it is still waiting to be signed. Because
       the ASC never met its financial projections, the only way its Owners, including its
       physician owners, are likely to ever recover their investments, capital, or make any
       profit on the ASC is if the ASC sells its assets. Yet, Mr. Collins refuses to even sign
       the new LOI so ASC can at least begin negotiation and attempt to close a sale.

   25. More importantly, in recent days he has threatened to close down the ASC and
       3083. He, or others on his behalf, even refused to pay the light bill – resulting in
       Entergy coming within hours of cutting off power.

   26. Shutting their operations would leave valuable electronic equipment worth
       hundreds of thousands of dollars subject to high heat, humidity, and other dangers
       that could greatly diminish if not destroy their value and – as such – destroy the
       ASC and 3083’s value to their Owners.

   27. In December of 2017, the Building and the equipment in it (which a Landlord might
       be able to seize and sell to collect unpaid rent) was appraised at $12 million. There
       is just over $7 million in debt on it today.

   28. The day before Mr. Collins caused C-Cubed to wrongfully foreclose on MSV’s
       Ground Lease, he proposed that all the other Owner/Members give him their
       ownership interests in exchange for him paying all the debt and taking sole control
       of the Building.

   29. MSV sued CSB, the construction company Mr. Collins owned part of, for its
       multiple breaches of its contract to construct the Building in May 2018 – mere days
       after Mr. Collins finally agreed to document and repay his unapproved $735,000
       loan from MSV.

   30. Loyd Neal was MSV’s attorney in that lawsuit. However, Mr. Collins was able to
       get other Members, though not Ms. Creighton, to go along with his plan to direct
       Mr. Neal not to take depositions or serve much discovery and to do as little as
       possible to prosecute MSV’s multi-million dollar claims against HIS company,
       CSB.

   31. As a result, with a trial date approaching and feeling unprepared for trial, Mr. Neal
       filed a Motion to Withdraw on March 4, 2019. At the time, Ms. Creighton was no



CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                   Page 5 of 8
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 114 of 134



       longer an MSV Manager and had no authority to respond. Incredibly, no one from
       MSV responded to Mr. Neal’s request and the Court granted the withdrawal.

   32. Now, as a result of what clearly appears to be Mr. Collins’s efforts, MSV has no
       counsel in that lawsuit and will be unable to prosecute its claims against CSB and
       unable to defend CSB’s claims against it.

   33. MSV and ASC were recently sued on a promissory note to Northwest
       Anesthesiology and Pain Services, P.A. Despite notice, no attorney appeared at the
       Temporary Injunction Hearing before Judge Bays to contest the emergency relief.

   34. In recent days I was told that Mrs. Smart apparently committed extraordinarily
       wrongful, and possibly fraudulent, actions in her role as Manager of ASC. As I
       reviewed documents supporting these allegations, I concluded her actions could
       possibly expose ASC to civil and criminal charges. When I and one of ASC’s senior
       medical professionals confronted her, Mrs. Smart confessed to “egregious and
       horrible errors in judgment.”

   35. ASC’s investigation of the events is ongoing, but it appears Mrs. Smart may have
       engaged in this bad conduct dozens of times without other Managers or Owners
       ever knowing it.

   36. I am informed and now believe that one or more ASC employees were aware of
       Mrs. Smart’s actions but were intimidated by her erratic behavior and irrational
       conduct and were afraid to report her because they feared losing their jobs.

   37. I believe Mrs. Smart’s credibility as an ASC Manager and an executive of any sort
       has been destroyed and she cannot be allowed to serve as Manager of any of the
       Companies until the full extent of her admitted misconduct is determined and
       restorative actions have been taken.

   38. Between late November and the date of this filing, I – through my attorney – have
       suggested, demanded, and encouraged all the parties to mediate. Prior November,
       attorney Neal made similar recommendations. The personal acrimony between the
       Owner/Members leaves a face-to-face meeting a recipe for disaster. I believe
       mediation with a strong mediator is the only way to forge an agreement to move
       forward and protect each Company’s value.

   39. Mr. Collins has declined every request, opportunity, and encouragement to
       mediate.

   40. If this Court does not enjoin MSV, ASC, and 3083 – along with all persons acting
       on their behalf or in concert with them – precluding any Defendant from interfering
       with the sale of any of the Companies in a commercially reasonable transaction,
       and returning the parties to the last actual, peaceable, non-contested status that
       preceded the controversy as described below; (1) each Company will suffer
       irreparable harm, (2) the current proposed LOI will not result in a sale, and (3) the
       three Companies are likely to implode. This would be the direct and proximate


CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                  Page 6 of 8
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 115 of 134



       result of closing the ASC, excluding any of the Companies from the Building, or
       confirming that C-Cubed rightfully terminated MSV’s Lease.

   41. The damage to each Company is imminent because if the Companies are denied the
       right to operate in the normal course of business, are denied access to their space in
       the Building, or are forced into ever more deeply compromised financial conditions,
       the entirety of their value will be destroyed. One or more of the other
       Member/Owners have argued several times that ASC should be shut down, making
       a decision to close it a known and imminent threat. The ability to project the future
       revenues and profits from Companies now on the threshold of being profitable and
       CURRENTLY having material sale value, will be impossible to determine with
       reasonable certainty , creating irreparable injury.

   42. The last peaceable non-contested status was before Cooper Collins began
       threatening to end MSV’s access to the building, close ASC, and close 3083. It is
       before Ms. Creighton was removed as a Manager of MSV and 3083, before MSV
       was locked out of the building, and before MSV’s Lease for the Building was
       terminated.

   43. There is a real and present danger that unless these Companies are required to
       operate in the normal course of business and attempt to complete a sale of ASC’s
       assets (and perhaps a sale of MSV’s Leasehold interest in the Building), each
       Company will be irreparably damaged in ways that will be impossible to determine
       with any reasonable certainty. MSV has already been locked out and its Lease
       purportedly terminated, and its Lease is the single most important asset it has –
       without its leasehold rights, its value is negligible.

   44. Because the actions complained about in this Petition have been ongoing, and have
       escalated in intensity and frequency over recent months, there is a substantial
       likelihood that people or entities subject to the injunctive relief sought here would
       take irreversible action and cause irreparable harm if they are given notice of this
       application for a TRO before it is granted. Therefore, Plaintiffs seek an ex parte
       TRO followed by a preliminary injunction and a trial for damages.

   45. Each Exhibit to the Application is a true and correct copy of what it purports to be.

       ‣   Exhibit 1 is a true and correct copy of MSV’s Company Agreement, as
           amended.

       ‣   Exhibit 2 is a true and correct copy of a JP Morgan monthly statement showing
           $735,000 transferred from MSV’s LOC account.

       ‣   Exhibit 3 is a true and correct copy of an e-mail Mr. Cooper delivered to MSV’s
           other Owner/Members confirming he directed JP Morgan bank to transfer
           $735,000 from MSV’s account.

       ‣   Exhibit 4 is a true and correct copy of the Ground Lease between MSV and
           C-Cubed.


CREIGHTON’S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                  Page 7 of 8
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 116 of 134




       ►   Exhibit 5 is a true and correct copy of the May 7, 2018 Settlement Agreement
           under which Mr. Cooper agreed to amend the Ground Lease.

       ►   Exhibit 6 is a true and correct copy of the March 2018 Owners' Agreement.

       ►   Exhibit 7 is a true and correct copy of the Notice of Lease Termination C-Cubed
           send to MSV on March 8, 2019.

       ►   Exhibit 12 is a true and correct copy of the then-active Building Purchase and
           Sale Contract between MSV and Astoria Property Company, LLC.




                                                    M. ion Fawn Creighton


Before me, the undersigned Notary, appeared a person known to me to be Marion Fawn
Creighton. After being sworn in, Ms. Creighton confirmed that she signed this Affidavit
based on her personal knowledge for the purposes stated in it.

                                                                       tilLe,_
                                                    Tammy Breen, Texas Notary Publ is




CREIGHTON'S AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                Page 8 of 8
         Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 117 of 134


Secretary of State                                                                          Filed in the Office of the
P.O. Box 13697                                                                           Secretary of State of Texas
Austin, TX 78711-3697                                                                Filing #: 802225598 06/01/2015
FAX: 512/463-5709                                                                        Document #: 609266470002
                                        Certificate of Formation                    Image Generated Electronically
Filing Fee: $300                       Limited Liability Company                                       for Web Filing


                                             Article 1 - Entity Name and Type
The filing entity being formed is a limited liability company. The name of the entity is:

VIP MedSurq Ventures LLC
                                 Article 2 — Registered Agent and Registered Office
EA. The initial registered agent is an organization (cannot be company named above) by the name of:

                                                              OR
71. B. The initial registered agent is an individual resident of the state whose name is set forth below:
Name:
Creighton       Brandon
C. The business address of the registered agent and the registered office address is:
Street Address:
11133 Interstate 45
Suite 320 Conroe TX 77304
                                             Consent of Registered Agent
EA. A copy of the consent of registered agent is attached.
                                                         OR
F713. The consent of the registered agent is maintained by the entity.
                                           Article 3 - Governing Authority
EA. The limited liability company is to be managed by managers.
                                                          OR
1;713.The limited liability company will not have managers. Management of the company is reserved to the members.
The names and addresses of the governing persons are set forth below:
Managing Member 1: Julie McKay-Smart                    Title: Managing Member
Address: 29321 South Plum Creek Drive    Spring TX, USA 77396
Managing Member 2: Marion Fawn Creighton                Title: Managing Member
Address: 2116 Cresent Mill Lane  Conroe TX, USA 77304
                                                   Article 4 - Purpose
The purpose for which the company is organized is for the transaction of any and all lawful business for which limited
liability companies may be organized under the Texas Business Organizations Code.




                                        Supplemental Provisions / Information




                                              Exhibit 1A
          Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 118 of 134

[The attached addendum, if any, is incorporated herein by reference.]




                                                                  Organizer
The name and address of the organizer are set forth below.
JP Spiers                4265 San Felipe St, Suite 1100, Houston, TX 77027
                                                         Effectiveness of Filing
WA. This document becomes effective when the document is filed by the secretary of state.
                                                   OR
I— B. This document becomes effective at a later date, which is not more than ninety (90) days from the date of its
signing. The delayed effective date is:
                                                                  Execution
The undersigned affirms that the person designated as registered agent has consented to the appointment. The
undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or
fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of
law governing the entity to execute the filing instrument.
JP Spiers MD JD
Signature of Organizer

 FILING OFFICE COPY
         Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 119 of 134


Secretary of State                                                                          Filed in the Office of the
P.O. Box 13697                                                                           Secretary of State of Texas
Austin, TX 78711-3697                                                                Filing #: 802394498 02/18/2016
FAX: 512/463-5709                                                                        Document #: 656680060002
                                        Certificate of Formation                    Image Generated Electronically
Filing Fee: $300                       Limited Liability Company                                       for Web Filing


                                             Article 1 - Entity Name and Type
The filing entity being formed is a limited liability company. The name of the entity is:

VIP Surq ASC, LLC
                                 Article 2 — Registered Agent and Registered Office
EA. The initial registered agent is an organization (cannot be company named above) by the name of:

                                                              OR
71. B. The initial registered agent is an individual resident of the state whose name is set forth below:
Name:
Brandon        Creighton
C. The business address of the registered agent and the registered office address is:
Street Address:
11333 Interstate 45         Conroe TX 77304
                                             Consent of Registered Agent
1--A. A copy of the consent of registered agent is attached.
                                                          OR
1 B. The consent of the registered agent is maintained by the entity.
                                           Article 3 - Governing Authority
EA. The limited liability company is to be managed by managers.
                                                         OR
1 B. The limited liability company will not have managers. Management of the company is reserved to the members.
The names and addresses of the governing persons are set forth below:
Managing Member 1: Julie McKay Smart                   Title: Managing Member
Address: 29321 S. Plum Creek Drive   Spring TX, USA 77386-77386
Managing Member 2: Marion Fawn Creighton               Title: Managing Member
Address: 2116 Cresent Mill Lane  Conroe TX, USA 77304
                                                Article 4 - Purpose
The purpose for which the company is organized is for the transaction of any and all lawful business for which limited
liability companies may be organized under the Texas Business Organizations Code.




                                        Supplemental Provisions / Information


                                           Exhibit 1B
          Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 120 of 134

[The attached addendum, if any, is incorporated herein by reference.]




                                                                  Organizer
The name and address of the organizer are set forth below.
Julie McKay-Smart                       29321 S. Plum Creek Drive; Spring, TX 77386
                                                         Effectiveness of Filing
FA. This document becomes effective when the document is filed by the secretary of state.
                                                   OR
714B. This document becomes effective at a later date, which is not more than ninety (90) days from the date of its
signing. The delayed effective date is: February 19, 2016
                                                                  Execution
The undersigned affirms that the person designated as registered agent has consented to the appointment. The
undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or
fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of
law governing the entity to execute the filing instrument.
Julie McKay-Smart
Signature of Organizer

 FILING OFFICE COPY
         Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 121 of 134


Secretary of State                                                                           Filed in the Office of the
P.O. Box 13697                                                                            Secretary of State of Texas
Austin, TX 78711-3697                                                                 Filing #: 802684596 03/28/2017
FAX: 512/463-5709                                                                         Document #: 724769840002
                                        Certificate of Formation                     Image Generated Electronically
Filing Fee: $300
                                       Limited Liability Company                                        for Web Filing


                                           Article 1 - Entity Name and Type
The filing entity being formed is a limited liability company. The name of the entity is:

3083 Imaging, LLC
                                 Article 2 — Registered Agent and Registered Office
1►A. The initial registered agent is an organization (cannot be company named above) by the name of:
InCorp Services, Inc.
                                                            OR
r B. The initial registered agent is an individual resident of the state whose name is set forth below:


C. The business address of the registered agent and the registered office address is:
Street Address:
815 Brazos St., Ste. 500           Austin TX 78701
                                             Consent of Registered Agent
FA. A copy of the consent of registered agent is attached.
                                                        OR
1I3. The consent of the registered agent is maintained by the entity.
                                          Article 3 - Governing Authority
FA. The limited liability company is to be managed by managers.
                                                       OR
  B. The limited liability company will not have managers. Management of the company is reserved to the members.
The names and addresses of the governing persons are set forth below:
Managing Member 1: Julie E Smart                                                Managing Member
                                                                            Title:
Address: 2257 N. Loop 336 W Suite 140368                 Conroe     TX, USA 77304
Managing Member 2: Brandon   Belinger                                    Title: Managing Member
Address: 2257 N. Loop 336 W Suite 140368                 Conroe     TX, USA 77304
Managing Member 3: Cooper   Collins                                      Title: Managing Member
Address: 2257 N. Loop 336 W Suite 140368                 Conroe     TX, USA 77304
Managing Member 4: Marion Fawn Creighton                                 Title: Managing Member
Address: 2257 N. Loop 336 W Suite 140368                 Conroe     TX, USA 77304
                                                   Article 4 - Purpose




                                                  Exhibit 1C
          Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 122 of 134
The purpose for which the company is organized is for the transaction of any and all lawful business for which limited
liability companies may be organized under the Texas Business Organizations Code.




                                               Supplemental Provisions / Information

[The attached addendum, if any, is incorporated herein by reference.]




                                                                  Organizer
The name and address of the organizer are set forth below.
Jaycie Howard                     3773 Howard Hughes Parkway, Suite 500S, Las Vegas, NV 89169
                                                         Effectiveness of Filing
IVA. This document becomes effective when the document is filed by the secretary of state.
                                                    OR
EB. This document becomes effective at a later date, which is not more than ninety (90) days from the date of its
signing. The delayed effective date is:
                                                   Execution
The undersigned affirms that the person designated as registered agent has consented to the appointment. The
undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or
fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of
law governing the entity to execute the filing instrument.
Jaycie Howard
Signature of Organizer

 FILING OFFICE COPY
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 123 of 134


                           JOE MICHELS' AFFIDAVIT
           IN SUPPORT AND EX PARTE TEMPORARY RESTRAINING ORDER
                        AND TEMPORARY INJUNCTION


State of Texas

Montgomery County §

My name is Joe Michels. I am a Texas attorney and have been licensed to practice law for over 25
years. I represent Fawn Creighton, individually and in her derivative capacity in the lawsuit this
affidavit is filed in. I have personal knowledge of every fact stated in this affidavit based on my
representation of Ms. Creighton and all of the facts are true.

       ►    Exhibit 1 to Ms. Creighton's Affidavit contains true and correct copies of
            materials I downloaded from the Texas Secretary of State's website.

       ►    Exhibit 8 the Original Petition and Request for Ex Parte Temporary Restraining
            Order and Temporary Injunction is a true and correct copy of Loyd Neal's
            Motion to Withdraw as Counsel in Cause No. 18-05-06529 in the 410th Judicial
            District Court of Montgomery County, Texas, VIP MedSurg Ventures, LLC v.
            CSB Contractors, Inc.

       ►    Exhibit 9 the Original Petition and Request for Ex Parte Temporary Restraining
            Order and Temporary Injunction is a true and correct copy of the Order
            Granting Loyd Neal's Motion to Withdraw as Counsel in Cause No. 18-05-
            06529 in the 410th Judicial District Court of Montgomery County, Texas, VIP
            MedSurg Ventures, LLC v. CSB Contractors, Inc.




                                                      Joe Mich


Before me, the undersigned Notary, appeared a person known to me to be Joe Michels.
After being sworn in, Mr. Michels confirmed that he signed this Affidavit based on his
personal knowledge for the purposes stated in it.


                                                      Tammy Breen, Texas Notary Public




                                   Exhibit 11

MICHELS' AFFIDAVIT IN SUPPORT OF TRO AND INJUNCTION                                    Page 1 of 1
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 124 of 134



                      BUILDING PURCHASE AND SALE CONTRACT

         This Building Purchase and Sale Contract (“Contract”) is entered into by and between
VIP Medsurg Ventures, a Texas limited liability company (“Seller”) and Astoria Property
Company, LLC, a Delaware limited liability company (“Purchaser”), effective as of the date the
last party executes and delivers this Contract (“Effective Date”).

         1.     Purchase and Sale. At Closing (as defined below), Seller agrees to sell and
Purchaser agrees to buy, subject to the terms contained herein, all of the following (collectively,
“Property”): (a) All improvements, structures and fixtures now constructed and completed with
respect to and situated on an approximately 2.38-acre land located at 1246 North FM 3083, Conroe,
Texas 77354, as further described on Exhibit “A”, including without limitation that approximately
19,500 square foot medical building located thereon, and all equipment and amenities owned by
Seller (and not by its tenants), together with all of Seller’s right, title and interest in all parking
areas, loading dock facilities, landscaping and other improvements, structures and fixtures (all of
the foregoing being hereinafter collectively referred to as the “Improvements”); (b) All leases,
site plans, surveys, soil and substrata studies, architectural renderings, plans and specifications,
engineering plans and studies, floor plans, landscape plans and other plans, diagrams or studies of
any kind, if any, in Seller’s possession which relate to the Land or the Improvements (“Existing
Documents”); and (c) All other rights, privileges and appurtenances owned by Seller and in any
way related to the Property.

        2.     Purchase Price. Purchaser will pay Seller the sum of $7,500,000 in immediately
available funds for the Property (the “Purchase Price”). Purchaser will pay the Purchase Price to
Seller at Closing. Notwithstanding the foregoing, if the Lease with 3083 Imaging, LLC is
terminated at or before Closing, then the Purchase Price shall be reduced by $500,000.

        3.      Earnest Money Deposit. On or before the 5th business day after the Effective Date,
Purchaser shall deposit $50,000 in earnest money (“Earnest Money Deposit”) with Stewart Title
Insurance Company (“Title Company”), with an address at 1220 Washington, Suite 102, Kansas
City, MO 64105, Attn: Wayne Bennett, as escrow agent. Upon the expiration of the Inspection
Period (as defined below), Purchaser shall deposit an additional $50,000 with the Title Company
as additional Earnest Money Deposit. All Earnest Money Deposit shall be held by the Title
Company and disposed of as provided in this Contract. If the purchase and sale of the Property is
consummated in accordance with this Contract, then the Earnest Money Deposit shall be applied
to the payment of the Purchase Price at Closing. If (a) Seller fails to perform its obligations under
this Contract, (b) the conditions precedent to Closing under Paragraph 12 are not satisfied, or (c)
Purchaser terminates this Contract under Paragraph 7, the Earnest Money Deposit shall be
promptly returned to Purchaser. If Purchaser fails to fulfill its obligations under this Contract,
Seller may retain the Earnest Money Deposit as liquidated damages as Seller’s sole and exclusive
remedy. PURCHASER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT
SELLER’S DAMAGES IN THE EVENT OF SUCH A BREACH OF THIS CONTRACT BY
PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT THE
AMOUNT OF THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON, IS
THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF THE DAMAGES SELLER
WOULD SUFFER IN THE EVENT THE TRANSACTION PROVIDED FOR IN THIS
CONTRACT FAILS TO CLOSE, AND THAT SUCH ESTIMATE IS REASONABLE UNDER

                                                  1

                                            Exhibit 12
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 125 of 134



THE CIRCUMSTANCES EXISTING ON THE DATE OF THIS CONTRACT.

         4.     Closing. The closing (“Closing”) of the Property shall occur at the offices of the
Title Company simultaneously with the closing under the Ancillary Agreements, or such other
date as the parties may otherwise agree in writing. The Closing shall occur in escrow at the Title
Company. Purchaser shall have the option to extend Closing for up to [______seven (7)___]
additional days upon delivery of written notice to Seller for the purpose of conducting a private
offering of Purchaser’s securities to eligible investors (“Syndication”). Purchasers Syndication
must be completed by December 7, 2018. At Closing, Seller shall deliver to Purchaser the
following:

               4.1     A Bill of Sale, in the form reasonably acceptable to Purchaser (“Bill of
       Sale”), transferring title to the Property to Purchaser free and clear of any liens, charges,
       security interests, options, claims, mortgages, pledges, proxies, voting trusts or agreements,
       obligations, understandings or arrangements or other restrictions on title or transfer of any
       nature whatsoever (“Encumbrances”).

               4.2     Exclusive possession of the Property, subject only to tenant’s rights under
       the leases to Next Level Urgent Care, LLC, 3083 Imaging, LLC, and VIP ASC, LLC (such
       tenants, “Existing Tenants”, and such leases, “Leases”).

             4.3    Termination Agreement, pursuant to which the ground lease between Seller
       and C-Cubed Holdings, LLC is terminated.

               4.4     An affidavit reflecting that Seller is not a foreign person selling property as
       described in the Foreign Investment in Real Property Tax Act and provide Seller’s tax
       identification number.

               4.5     Settlement Statement as mutually agreed with Purchaser.

               4.6     Seller’s Certificate stating that all representations and warranties in Section
       9 of this Contract remain true and correct as of the Closing, executed by Seller’s authorized
       agent.

             4.7     Estoppel certificates and subordination, non-disturbance and attornment
       agreement, executed by each Existing Tenant, in forms reasonably acceptable to Purchaser.

Purchaser shall deliver to Seller the following:

              4.8    The consideration required pursuant to Section 2 above by wire transfer in
       accordance with instructions from Seller.

               4.9     Settlement Statement as mutually agreed with Seller.

        5.      Conveyance. Seller shall convey the Property, including all related rights and
benefits, to Purchaser, by the Bill of Sale.


                                                   2
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 126 of 134




        6.     Intentionally Omitted.

         7.     Inspection Period. Purchaser shall have a 30-day period from the Effective Date
(such period, “Inspection Period”) to physically inspect and/or to cause one or more engineers or
other representatives to physically inspect the Property without interfering with Seller’s
operations, to determine the adequacy of the Property for Purchaser’s intended use. Seller
specifically consents to Purchaser obtaining a Phase I Environmental Site Assessment of the
Property, and conducting such other or further tests and studies as the results of that Phase I or
Purchaser’s other inspections may suggest being prudent. Purchaser shall make such inspections
in good faith and with due diligence, and Purchaser agrees to repair any damage to the Property
caused by Purchaser’s inspection. All expenses of any kind incurred by Purchaser relating to the
inspection of the Property will be Purchaser’s expense. Seller shall cooperate with Purchaser in all
reasonable respects in making such inspections, but Seller shall not be obligated to incur any out-
of-pocket expense in connection therewith. If Seller does incur out of pocket expense inconnection
with the Inspection Period, Seller shall be entitled to reimbursement at closing. Purchaser shall
deliver to the Seller the completed inspection reports within 5 days of completion. Within 5 days
after the Effective Date, Seller shall deliver to Purchaser copies of the Existing Documents
including the following:

       i.      Current As-Built Survey for the Property;
       ii.     Covenant, Conditions, and Restrictions applicable to the Property;
       iii.    Plans and Specifications;
       iv.     Leases;
       v.      Ground Lease;
       vi.     Environmental assessments and reports;
       vii.    Any and all third-party evaluations in Seller’s possession regarding the condition
               of the building on the Property and its contents including the mechanical, electrical,
               and plumbing systems;
       viii.   Appraisals of the Property in Seller’s possession;
       ix.     Maintenance Records; and
       x.      Service Contracts.

Seller hereby reserves the right to have a representative present at the time of making of any such
inspection. Purchaser shall indemnify and defend Seller against and hold Seller harmless from any
and all loss, cost, liability, or expense (including reasonable attorneys’ fees) and repair any damage
arising out of Purchaser’s (or Purchaser’s agents, employees, and contractors) activities on the
Property during the Inspection Period. Notwithstanding any other provision hereof, this indemnity
obligation shall survive the termination of this Contract. In the event this Contract is terminated,
copies of all surveys and environmental, engineering, and other similar reports pertaining to the
physical condition of the Property shall be delivered to Seller at no expense and within five (5)
days of termination. In the event Purchaser determines in its sole discretion to do so, Purchaser
may elect to terminate this Contract, for any or no reason, by delivering written notice thereof to
Seller on or before the expiration of the Inspection Period, and thereafter the parties shall have no
further rights or obligations hereunder except that each party shall be responsible for its respective
costs and expenses as provided for herein, the exception being a $10,000.00 fee owed to Seller for


                                                  3
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 127 of 134



Due Diligence expense, if Purchaser terminates this Agreement for no reason in the Inspection
Period, and the Earnest Money Deposit shall be returned to Purchaser.

       8.       Possession; Risk of Loss. Seller shall give Purchaser possession of the Property at
Closing. Seller shall bear all risk of loss relating to the Property prior to the Closing.

       9.      Representation, Warranties, and Covenants of Seller. Seller represents and
warrants to Purchaser as follows, as of the date of this Contract and as of Closing:

              9.1     Seller is a duly organized, validly existing limited liability company in good
       standing under the laws of the State of Texas and is authorized to do business in the State
       of Texas. This Contract has been duly authorized, executed and delivered by Seller, and is
       and at the time of the Closing will be a legal, valid and binding obligation of Seller
       enforceable against Seller in accordance with its terms.

               9.2    Seller has received no written notice of any (and, to Seller’s knowledge,
       there is no) current, proposed or threatened eminent domain or similar proceeding, or
       private purchase in lieu of such proceeding, which would affect the Property in any way
       whatsoever.

               9.3     Seller has not received any written notice of a claim that the Property does
       not comply with any federal, state, county, city or any other laws, ordinances, rules and
       regulations, including, but not limited to, those relating to environmental, zoning, land use
       and division, building, fire, health and safety matters, of any government or any agency,
       body or subdivision thereof bearing on the construction of the Improvements and on the
       operation, ownership or use of the Property, which noncompliance Seller has not cured.

              9.4     Except as set forth on Schedule 9.4 attached hereto, Seller has received no
       written notice of any pending or threatened litigation which does or would affect the
       Property or Seller’s ability to fulfill all of its obligations under this Contract. There are no
       outstanding claims on Seller’s insurance policies which claims relate to the Property.

              9.5      Except as disclosed to Purchaser, there are no service contracts or other
       written agreements for services, supplies or materials affecting the use, operation or
       management of the Property. Seller has delivered to Purchaser true, complete and correct
       copies of all service contracts.

               9.6    Seller has not received any written notice concerning any alleged violation
       of any applicable environmental law, rule or regulation which remains uncured.

             9.7    Purchaser has no obligation to continue to employ any persons presently
       employed by Seller at the Property.

              9.8    Seller is not a “foreign person” as defined in Internal Revenue Code Section
       1445 and any related regulations. At the Closing, Purchaser will have no duty to collect
       withholding taxes for Seller pursuant to the Foreign Investors Real Property Tax Act of


                                                  4
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 128 of 134



       1980, as amended.

               9.9     To the knowledge of Seller, there are no unrecorded liens for improvements
       or work to the Property, or unpaid bills or claims for such improvements or work that could
       give rise to such liens.

               9.10 Seller has delivered to Purchaser true and complete copies of all Leases. To
       Seller’s knowledge, no material default or breach exists on the part of any tenant under the
       Leases. Seller as landlord has fully completed all construction obligations and all tenant
       improvements specified in the Leases to be the responsibility of the landlord thereunder
       and has paid all tenant improvement costs, allowances and leasing commissions applicable
       thereto and no such costs are payable at any time hereafter. Seller has not received any
       written notice of any default or breach on the part of the landlord under any of the Leases,
       nor, to Seller’s knowledge, does there exist any default or breach on the part of the landlord
       thereunder. No Lease grants any tenant any right to purchase all or any portion of the
       Property. There are no agreements which would require the payment of a leasing
       commission by the landlord upon any renewal or expansion of an existing Lease or new
       Lease executed or otherwise exercised after the Effective Date. There are no pending
       contracts for the sale of all or any portion of the Property.

             9.11 (a) Seller owns and has good and valid title to all Property, including, but
       not limited to, machinery, equipment, materials, and supplies constituting the
       Improvements, free and clear of all Encumbrances, and (b) all Improvements are in good
       working condition and repair, ordinary wear and tear excepted.

               9.12 There are no audits, investigations, examinations, claims or other activities
       against the Property for Taxes pending, or to Seller’s knowledge, threatened; and no notice
       of any audit, examination, or claim for taxes, whether pending or threatened, has been
       received. There are (and as of the Closing Date, there will be) no Encumbrances on the
       Property relating to or attributable to Taxes, excluding any Taxes that have accrued but are
       not yet due consistent with past practices. There is no basis for the assertion of any claim
       relating or attributable to Taxes which, if adversely determined, would result in any
       Encumbrance on the Property. As used herein, “Taxes” mean (i) any tax or similar
       governmental charge, impost, levy or other assessment (including without limitation
       income taxes, franchise taxes, transfer taxes or fees, sales taxes, use taxes, gross receipts
       taxes, value added taxes, employment taxes, excise taxes, ad valorem taxes, property taxes,
       withholding taxes, payroll taxes, minimum taxes or windfall profit taxes), (ii) any related
       penalties, fines, additions to tax or interest imposed by any Taxing authority in connection
       with any of the items in clause (i), and (iii) any transferee liability in respect of any items
       described in clause (i) or (ii).

        Seller’s representations and warranties herein shall survive the Closing for a period of
12months after the Closing Date. As used herein, “knowledge” means, with respect to Seller, that
each of the Seller’s managers and shareholders either is actually aware of the particular fact or
matter or, by virtue of such person’s position, reasonably would be expected to be aware of the
particular fact or matter.


                                                 5
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 129 of 134




        10.    Proration. All rents, payments under service contracts assumed hereunder, utility
charges, and any and all personal and property taxes and special assessments on the Property will
be apportioned as of the Closing.

        11.    Closing Cost. Purchaser will pay:

               (i)    The Title Company’s fee for acting as closing agent, if any; and

               (ii)    The preparation of loan documents, if applicable, due diligence and
inspection costs, and other charges customarily paid by Purchaser.

Seller will pay:

              (iii)   The cost of recording all releases of existing mortgages and other financing
       instruments;

               (iv)   None of the Title Company’s fee for acting as closing agent, if any; and

               (v)     $75,000.00 in real estate commission to Purchaser’s Broker Bruaman
       Realty, Inc. as set forth in Section 13 and as evidenced by the Broker Agreement between
       Purchaser and Bruaman Realty, Inc.

       12.     Conditions Precedent to Closing. The obligation of Purchaser to close under this
Contract is subject to the following conditions, unless waived by Purchaser:

             12.1 Seller shall have performed and complied with all agreements and
       covenants required by this Contract prior to or on the Closing;

              12.2 Seller shall deliver the closing deliverables under Section 4 above,
       including the Lease;

              12.3 There shall not have been any material adverse change in the condition of
       the Property, or in any laws and restrictions, contractual relations, or the approvals, which
       would adversely affect the Property as it is currently operated;

               12.4 Purchaser shall have received reasonable assurances to the satisfaction of
       Purchaser that the transactions contemplated under the following agreements will close
       simultaneously with the Closing under this Contract: (i) Asset Purchase Agreement, dated
       as of the even date of this Agreement, by and between Muve – Conroe, LLC, and VIP Surg
       ASC, LLC; and (ii) Real Estate Purchase and Sale Agreement, dated as of the even date of
       this Agreement, by and between Purchaser and C-Cubed Holdings, LLC (collectively,
       “Ancillary Agreements”);

              12.5 Purchaser shall have obtained financing upon terms reasonably acceptable
       to Purchaser;


                                                 6
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 130 of 134




                12.6    The Syndication shall have closed; and

              12.7 Existing Tenants shall have entered into new leases upon terms acceptable
       to Purchaser.

        13.     Commission. Seller represents and warrants to Purchaser that it has engaged no
person or entity who can properly claim a right to a real estate commission, real estate finder’s fee,
real estate acquisition fee or other real estate brokerage-type compensation based upon the acts of
that party with respect to the transaction contemplated by this Contract (“Real Estate
Compensation”). Purchaser represents and warrants to Seller that other than Bruaman Realty, Inc.
(“Purchaser’s Broker”), who is Purchaser’s broker and whom the Seller will pay $75,000.00 in real
estate commission, it has engaged no person or entity who can properly claim a right to a Real Estate
Compensation. Each party hereby agrees to indemnify and defend the other against and to hold the
other harmless from any and all loss, cost, liability, or expense (including, but not limited to,
attorneys’ fees and returned commissions) resulting from any claim for Real Estate Compensation
by any other person or entity based upon such party’s acts.

        14.     Miscellaneous.

                14.1    Governing Law. This Contract shall be governed by the laws of the State of
       Texas.

               14.2 Merger Clause. This Contract, including all exhibits, when executed by both
       Purchaser and Seller, shall contain the entire understanding and agreement between
       Purchaser and Seller with respect to the matters referred to herein, and shall supersede all
       prior or contemporaneous agreements, representations and understandings with respect to
       such matters and no oral representation or statement shall be considered a part hereof.

               14.3 Notices. Any notice or communication required or permitted hereunder
       shall be deemed to be delivered, whether actually received or not, on the second day next
       succeeding deposit in the United States mail, postage fully prepaid, registered or certified
       mail, properly addressed to the intended recipient at the addresses shown below:

                If to Seller:          VIP Medsurg Ventures, LLC
                                       ____________________________
                                       ____________________________
                                       Attention:

                If to Purchaser:       Astoria Property Company, LLC
                                       11221 Roe Ave.
                                       Leawood, Kansas 66211
                                       Attention: John Foudray

              14.4 Assignment, etc. Purchaser’s interest in this Contract shall be assignable by
       Purchaser without the prior written consent of the Seller, but upon notice to Seller. This


                                                  7
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 131 of 134



   Contract shall be binding upon and inure to the benefit of the representatives, heirs, estates,
   successors and assigns of the parties hereto.

            14.5 Force Majeure . Each party’s failure to perform any term or condition of this
   Contract as a result of conditions beyond its control such as, but not limited to war, riots,
   terrorist acts, strikes, fires, floods, acts of God, materials shortages, transportation delays,
   labor disturbances, governmental restrictions, or any other causes beyond the reasonable
   control of the party, shall not be deemed a breach of this Contract.

           14.6 Amendments. This Contract, together with all exhibits and the documents
   referred to herein contains all the terms and conditions agreed upon by the parties hereto
   with respect to the transaction contemplated hereby, and shall not be amended or modified
   except by written instrument signed by all the parties.

           14.7 Time. Time is of the essence of every provision contained in this Contract.
   Whenever the time for performance or doing of act hereunder falls on a Saturday, Sunday
   or legal holiday, such time shall be deemed executed to the next successive business day.

          14.8 Further Action. The parties to this Contract shall execute and deliver all
   documents, provide all information, and take or refrain from taking action as may be
   necessary or appropriate to achieve the purposes of this Contract.

           14.9 Waiver. No failure by any party to insist upon the strict performance of any
   covenant, duty, agreement or condition of this Contract or to exercise any right or remedy
   consequent upon a breach thereof shall constitute waiver of any such breach or any other
   covenant, duty, agreement, or condition. Any extension or waiver by any party of any
   provision hereto shall be valid only if set forth in an instrument in writing signed on behalf
   of such party.

            14.10 Counterparts. This Contract may be executed in counterparts, all of which
   together shall constitute an agreement binding on all the parties hereto, notwithstanding
   that all such parties are not signatories to the original or the same counterpart.

           14.11 Indemnification.

            (a)    Seller agrees to indemnify and hold Purchaser and Purchaser’s officers,
   directors shareholders, members, Affiliates, employees and agents (the “Purchaser
   Indemnitees”) harmless from any and all damages, losses, liabilities (joint or several),
   payments, obligations, penalties, claims, litigation, demands, defenses, judgments, suits,
   proceedings, costs, disbursements or expenses (including without limitation, fees,
   disbursements and expenses of attorneys, accountants and other professional advisors and
   of expert witnesses and costs of investigation and preparation) of any kind or nature
   whatsoever (collectively, “Damages”), directly or indirectly resulting from, relating to or
   arising out of any breach of or inaccuracy in any representations or warranties of Seller
   under this Contract. Notwithstanding the foregoing, Purchaser Indemnitees will not be
   entitled to indemnification pursuant to this Section unless and until the aggregate Damages


                                              8
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 132 of 134



   exceed $10,000 (the “Basket”), and, in such event, indemnification pursuant to this Section
   shall be made for the aggregate amount of such Damages from the “first dollar” (that is,
   without regard to the Basket), and Seller will not have any obligation to indemnify under
   this Section after eighteen (18) months following the Closing Date; provided, however,
   that in no event shall the aggregate liability of Seller for Damages related to or arising out
   of this Section exceed the Purchase Price (the “Cap”). Further notwithstanding the
   foregoing, any indemnification claim for Damages by Purchaser Indemnitees relating to
   any breach or inaccuracy of any representations or warranties set forth in Sections 9.1, 9.6,
   9.8, 9.11(a), and 9.12 or common law fraud, willful misconduct or criminal activity, shall
   not be subject to the Basket, the Cap, or other limitations set forth in this Section.

           (b)     If a party has a claim for indemnification pursuant to this Article
   (“Indemnitee”), and if such Indemnitee intends to seek indemnity with respect thereto
   under this Article, the Indemnitee shall promptly after the assertion of any claim by a third
   party or the discovery of any fact upon which Indemnitee intends to base a claim for
   indemnification under this Contract (“Claim”), notify the party or parties from whom
   indemnification is sought (“Indemnitor”) of such Claim. In the event of any Claim,
   Indemnitor, at its option, may assume (with legal counsel reasonably acceptable to the
   Indemnitee) the defense of any claim, demand, lawsuit or other proceeding in connection
   with the Indemnitee’s Claim, and may assert any defense of Indemnitee or Indemnitor;
   provided that Indemnitee shall have the right at its own expense to participate jointly with
   Indemnitor in the defense of any claim, demand, lawsuit or other proceeding in connection
   with the Indemnitee’s Claim and provided further that failure to give such notice shall not
   preclude Indemnitee making any Claim thereon if the failure or delay in giving such notice
   did not prejudice Indemnitee. In the event that Indemnitor elects to undertake the defense
   of any Claim hereunder, Indemnitee shall cooperate with Indemnitor to the fullest extent
   possible in regard to all matters relating to the Claim (including, without limitation,
   corrective actions required by applicable law, assertion of defenses and the determination,
   mitigation, negotiation and settlement of all amounts, costs, actions, penalties, damages
   and the like related thereto) so as to permit Indemnitor’s management of same with regard
   to the amount of Damages payable by the Indemnitor hereunder. Neither Purchaser nor
   Seller shall be entitled to settle any Claim without the prior written consent of the other,
   which consent shall not unreasonably be withheld.

           (c)     In the event that the Indemnitor shall undertake, conduct or control the
   defense or settlement of any Claim and it is later determined that such Claim was not a
   Claim for which the Indemnitor is required to indemnify the Indemnitee under this Article,
   the Indemnitee shall reimburse the Indemnitor for all its costs and expenses with respect to
   such settlement or defense, including reasonable attorneys’ fees and disbursements.

            (d)     The foregoing indemnification is given solely for the purpose of protecting
   the parties to this Contract and Purchaser Indemnitees and shall not be deemed extended
   to, or interpreted in a manner to confer any benefit, right or cause of action upon, any other
   person

                                 [Signature page follows]


                                             9
  Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 133 of 134



        IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the day
first written above.

                                  VIP MEDSURG VENTURES, LLC


                                  By:_____________________________
                                  Name:
                                  Title:
                                  Signature Date: _________________, 2018


                                  ASTORIA PROPERTY COMPANY, LLC


                                  By:_____________________________
                                  Name:
                                  Title:
                                  Signature Date: _________________, 2018




                                            10
Case 4:19-cv-01638 Document 1-1 Filed on 05/03/19 in TXSD Page 134 of 134



                               Exhibit “A”

                             Land Description
